Exhibit 10.1

 

EXECUTION VERSION

 

NEIMAN MARCUS GROUP, INC., ET AL.

 

TRANSACTION SUPPORT AGREEMENT

 

MARCH 25, 2019

 

THIS TRANSACTION SUPPORT AGREEMENT AND THE DOCUMENTS ATTACHED TO THIS
TRANSACTION SUPPORT AGREEMENT COLLECTIVELY DESCRIBE A PROPOSED RECAPITALIZATION
OF NEIMAN MARCUS GROUP, INC., A DELAWARE CORPORATION, AND CERTAIN OF ITS
SUBSIDIARIES ON THE TERMS AND CONDITIONS SET FORTH ON EXHIBIT A ATTACHED TO THIS
AGREEMENT.

 

THIS TRANSACTION SUPPORT AGREEMENT IS NOT AN OFFER OR A SOLICITATION WITH
RESPECT TO ANY SECURITIES OF THE COMPANY PARTIES.  ANY SUCH OFFER OR
SOLICITATION SHALL COMPLY WITH ALL APPLICABLE SECURITIES LAWS.

 

THIS TRANSACTION SUPPORT AGREEMENT IS A SETTLEMENT PROPOSAL TO CERTAIN
UNAFFILIATED LENDERS UNDER THE COMPANY PARTIES’ TERM LOAN CREDIT AGREEMENT,
CERTAIN UNAFFILIATED HOLDERS OF THE COMPANY PARTIES’ UNSECURED NOTES, AND
CERTAIN HOLDERS OF THE COMPANY PARTIES’ EXISTING COMMON STOCK IN FURTHERANCE OF
SETTLEMENT DISCUSSIONS.  ACCORDINGLY, THIS TRANSACTION SUPPORT AGREEMENT IS
PROTECTED BY RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE
STATUTES OR DOCTRINES PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL
SETTLEMENT DISCUSSIONS.

 

THIS TRANSACTION SUPPORT AGREEMENT DOES NOT PURPORT TO SUMMARIZE ALL OF THE
TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES, AND OTHER PROVISIONS WITH
RESPECT TO THE TRANSACTIONS DESCRIBED IN THIS TRANSACTION SUPPORT AGREEMENT,
WHICH TRANSACTIONS WILL BE SUBJECT TO THE COMPLETION OF DEFINITIVE DOCUMENTS
INCORPORATING THE TERMS AND CONDITIONS SET FORTH IN THIS TRANSACTION SUPPORT
AGREEMENT AND THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN SUCH DEFINITIVE DOCUMENTS. 

 

This TRANSACTION SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules to this Agreement in accordance with Section 14.02 of this Agreement,
this “Agreement”) is made and entered into as of March 25, 2019 (the “Execution
Date”), by and among the following parties, each in the capacity set forth on
its signature page to this Agreement (each of the following described in
sub-clauses (i) through (vi) of this preamble, a “Party” and, collectively,
the “Parties”):(1)

 

i.                                          Neiman Marcus Group, Inc., a company
incorporated under the Laws of the State of Delaware (“NMG”), and each of its
Subsidiaries that has executed and delivered,

 

--------------------------------------------------------------------------------

(1)                                 Capitalized terms used but not defined in
the preamble and recitals to this Agreement have the meanings ascribed to them
in Section 1, or the Recapitalization Term Sheet, as applicable.

 

--------------------------------------------------------------------------------



 

or in the future, executes and delivers, counterpart signature pages to this
Agreement (collectively with NMG, the “Company Parties”);

 

ii.                                       each of Ares Corporate Opportunities
Fund III, L.P. and Ares Corporate Opportunities Fund IV, L.P., on behalf of
itself and each of its affiliated investment funds or investment vehicles
managed or advised by it, and its Affiliates that directly or indirectly hold
Equity Interests in the Company Parties (collectively, the “Ares Sponsor”);

 

iii.                                    CPP Investment Board USRE Inc., on
behalf of itself and each of its Affiliates that directly or indirectly hold
Equity Interests in the Company Parties (collectively, the “CPPIB Sponsor” and,
together with the Ares Sponsor, the “Sponsors”);

 

iv.                                   the undersigned holders of, nominees,
investment managers, advisors or subadvisors to funds and/or accounts, or
trustees of trusts, that hold outstanding Claims under the Term Loan Credit
Agreement that have executed and delivered counterpart signature pages to this
Agreement, or signature pages to a Joinder or Transfer Agreement (as
applicable), to counsel to the Company Parties (collectively, the “Consenting
Term Loan Lenders”);

 

v.                                      the undersigned holders of, nominees,
investment managers, advisors or subadvisors to funds and/or accounts, or
trustees of trusts, that hold certain of the Cash Pay Notes that have executed
and delivered counterpart signature pages to this Agreement, or signature
pages to a Joinder or Transfer Agreement (as applicable), to counsel to the
Company Parties (collectively, the “Consenting Cash Pay Noteholders”); and

 

vi.                                   the undersigned holders of, nominees,
investment managers, advisors or subadvisors to funds and/or accounts, or
trustees of trusts, that hold outstanding PIK Toggle Notes that have executed
and delivered counterpart signature pages to this Agreement, or signature
pages to a Joinder or Transfer Agreement (as applicable), to counsel to the
Company Parties (collectively, the “Consenting PIK Toggle Noteholders” and,
together with the Parties in clauses (ii) through (v) above, the “Consenting
Stakeholders”).

 

RECITALS

 

WHEREAS, the Parties have in good faith and at arm’s-length negotiated or been
apprised of certain recapitalization transactions with respect to the Company
Parties’ capital structure (the “Recapitalization Transactions”) on the terms
and conditions set forth in this Agreement and in the term sheet attached as
Exhibit A to this Agreement (together with the exhibits and appendices annexed
to such term sheet, the “Recapitalization Term Sheet”);

 

WHEREAS, on the date hereof: (i) the Company Parties and (ii) the Consenting
Stakeholders have agreed to the Recapitalization Term Sheet which sets forth the
principal economic terms of the Recapitalization Transactions that would be
consummated upon the

 

2

--------------------------------------------------------------------------------



 

execution of final documents containing terms consistent with those set forth in
the Recapitalization Term Sheet and such other terms as agreed to by the
Parties;

 

WHEREAS, the Parties have agreed to support the Recapitalization Transactions
subject to and in accordance with the terms of this Agreement and the
Recapitalization Term Sheet and desire to work together to complete the
negotiation of the terms of the documents and completion of each of the actions
necessary or desirable to effect the Recapitalization Transactions;

 

WHEREAS, the Parties have agreed to grant the Releases as set forth in this
Agreement; and

 

WHEREAS, the Parties have agreed to take certain actions in support of the
Recapitalization Transactions on the terms and conditions set forth in this
Agreement, including the Recapitalization Term Sheet.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, and for other valuable consideration, the receipt and
sufficiency of which are acknowledged, each Party, intending to be legally
bound, agrees as follows:

 

AGREEMENT

 

Section 1.                                          Definitions and
Interpretation.

 

1.01.                     Definitions.  The following terms shall have the
following definitions:

 

“2028 Debentures” means the debentures issued pursuant to the 2028 Debentures
Indenture.

 

“2028 Debentures Indenture” has the meaning ascribed to such term in the
Recapitalization Term Sheet.

 

“Ad Hoc Committee of Unsecured Noteholders” means that certain ad hoc committee
of Consenting Unsecured Noteholders represented by Paul, Weiss and Houlihan
Lokey.

 

“Affiliate” means, with respect to any specified Entity, any other Entity
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Entity.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by,” and “under common control with”), as used with respect to any
Entity, shall mean the possession, directly or indirectly, of the right or power
to direct or cause the direction of the management or policies of such Entity,
whether through the ownership of voting securities, by agreement, or otherwise.

 

“Agents/Trustees” means, collectively, each of the Term Loan Agent and the
Trustees.

 

“Agreement” has the meaning set forth in the preamble to this Agreement and, for
the avoidance of doubt, includes all exhibits, annexes, and schedules to this
Agreement in accordance with Section 14.02 of this Agreement (including the
Recapitalization Term Sheet).

 

3

--------------------------------------------------------------------------------



 

“Agreement Effective Date” means the date on which the conditions set forth in
Section 2 of this Agreement have been satisfied or waived by the required Party
or Parties in accordance with this Agreement.

 

“Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

 

“Alternative Transaction Proposal” means any inquiry, proposal, offer, bid, term
sheet, discussion, or agreement with respect to a sale, disposition, new-money
investment, restructuring, reorganization, merger, amalgamation, acquisition,
consolidation, dissolution, debt investment, equity investment, liquidation,
tender offer, recapitalization, plan of reorganization, share exchange, business
combination, or similar transaction involving any one or more Company Parties or
a Claim against or Equity Interest in any one or more Company Parties that is an
alternative to one or more of the Recapitalization Transactions.

 

“Amended Term Loan Credit Agreement” has the meaning ascribed to such term in
the Recapitalization Term Sheet.

 

“Amended Term Loan Term Sheet” has the meaning ascribed to such term in the
Recapitalization Term Sheet.

 

“Amendment and Extension” has the meaning ascribed to such term in the Amended
Term Loan Term Sheet.

 

“Ares Sponsor” has the meaning set forth in the preamble to this Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York.

 

“Cash Pay Noteholders” has the meaning ascribed to such term in the
Recapitalization Term Sheet.

 

“Cash Pay Notes” has the meaning ascribed to such term in the Recapitalization
Term Sheet.

 

“Cash Pay Notes Indenture” means that certain indenture, dated as of October 21,
2013, as amended, restated, amended and restated, supplemented or otherwise
modified, or replaced from time to time, for the Cash Pay Notes, among NMG LTD
LLC, as issuer, Mariposa Borrower, as issuer, each of the guarantors party to
such indenture, and the applicable Trustee.

 

“Cash Pay Notes Trustee” has the meaning ascribed to such term in the
Recapitalization Term Sheet.

 

4

--------------------------------------------------------------------------------



 

“Causes of Action” means any action, Claim, cause of action, controversy,
demand, right, action, lien, indemnity, interest, guaranty, suit, obligation,
liability, damage, judgment, account, defense, offset, power, privilege, and
license of any kind or character whatsoever, whether known, unknown, contingent
or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, assertable directly
or derivatively, whether arising before, on, or after the Effective Date, in
contract or in tort, in law (whether local, state, or federal U.S. or non-U.S.
law) or in equity, or pursuant to any other theory of local, state, or federal
U.S. or non-U.S. law.  For the avoidance of doubt, “Cause of Action” includes: 
(a) any right of setoff, counterclaim, or recoupment and any Claim for breach of
contract or for breach of duties imposed by law or in equity; (b) any Claim
based on or relating to, or in any manner arising from, in whole or in part,
tort, breach of contract, breach of fiduciary duty, fraudulent transfer or
fraudulent conveyance or voidable transaction law, violation of local, state, or
federal or non-U.S. law or breach of any duty imposed by law or in equity,
including securities laws, negligence, and gross negligence; (c) any Claim
pursuant to section 362 or chapter 5 of the title 11 of the United States Code
or similar local, state, or federal U.S. or non-U.S. law; (d) any Claim or
defense including fraud, mistake, duress, and usury, and any other defenses set
forth in section 558 of the Bankruptcy Code; (e) any state or foreign law
pertaining to actual or constructive fraudulent transfer, fraudulent conveyance,
or similar Claim; and (f) any “lender liability” or equitable subordination
claims or defenses.

 

“Claim” means any (a) right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured; or (b) right to
an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
or unsecured.

 

“Commitment Letter” means the “Commitment Letter” as defined in the
Recapitalization Term Sheet, together with the Payment Letter.

 

“Commitment Payment” has the meaning ascribed to such term in the Payment
Letter.

 

“Company Claims/Interests” means, collectively, any Claim against or Equity
Interest in a Company Party or a wholly or partially owned direct or indirect
subsidiary of any Company Party.

 

“Company Parties” has the meaning set forth in the preamble to this Agreement.

 

“Company Releasing Parties” means each of the Company Parties and, to the
maximum extent permitted by Law, each of the Company Parties on behalf of its
Related Parties.

 

“Confidentiality Agreement” means an executed confidentiality agreement with a
Company Party, including with respect to the issuance of a “cleansing letter” or
other public disclosure of material non-public information, in connection with
any proposed Recapitalization Transaction.

 

5

--------------------------------------------------------------------------------



 

“Consenting Cash Pay Noteholders” has the meaning set forth in the preamble to
this Agreement.  “Consenting Cash Pay Noteholders” includes Consenting Term Loan
Lenders that are also holders of Cash Pay Notes and/or Consenting PIK Toggle
Noteholders that are also holders of Cash Pay Notes.

 

“Consenting PIK Toggle Noteholders” has the meaning set forth in the preamble to
this Agreement.  “Consenting PIK Toggle Noteholders” includes Consenting Term
Loan Lenders that are also holders of PIK Toggle Notes and/or Consenting Cash
Pay Noteholders that are also holders of PIK Toggle Notes.

 

“Consenting Stakeholder Releasing Parties” means each of the Consenting
Stakeholders and, to the maximum extent permitted by Law, each of the Consenting
Stakeholders on behalf of its Related Parties.

 

“Consenting Stakeholders” has the meaning set forth in the preamble to this
Agreement.  For the avoidance of doubt, the term “Consenting Stakeholders”
includes the Sponsors, Consenting Term Loan Lenders, and Consenting Unsecured
Noteholders.

 

“Consenting Term Loan Lenders” has the meaning set forth in the preamble to this
Agreement.  “Consenting Term Loan Lenders” includes Consenting Cash Pay
Noteholders that are also holders of Term Loans and/or Consenting PIK Toggle
Noteholders that are also holders of Term Loans.

 

“Consenting Unsecured Noteholders” means, collectively, the Consenting Cash Pay
Noteholders and the Consenting PIK Toggle Noteholders.  “Consenting Unsecured
Noteholders” includes Consenting Term Loan Lenders that are also holders of
Unsecured Notes.

 

“CPPIB Sponsor” has the meaning set forth in the preamble to this Agreement.

 

“Creditor Fees and Expenses” means all reasonable and documented fees and
expenses of WLRK, Ducera, Paul, Weiss, Houlihan Lokey, local Texas counsel to
the Ad Hoc Committee of Unsecured Noteholders, and such other professional
advisors retained by the Ad Hoc Committee of Unsecured Noteholders and Term Loan
Steering Committee with the consent of the Company Parties (regardless of
whether such fees and expenses are incurred before or after the Execution Date)
incurred through and including the Effective Date in each case (except with
respect to local Texas counsel to the Ad Hoc Committee of Unsecured Noteholders)
in connection with the negotiation and/or implementation of this Agreement
and/or the Recapitalization Transactions and in each case (except with respect
to local Texas counsel to the Ad Hoc Committee of Unsecured Noteholders) in
accordance with the terms of the respective letter agreements (other than any
provision with respect to the termination thereof prior to the Termination Date)
of such firms with one or more of the Company Parties as in effect on the date
hereof.

 

“Definitive Documents” means all of the definitive documents implementing the
Recapitalization Transactions, including those set forth in Section 3.01 of this
Agreement.

 

“DTC” means the Depository Trust Company.

 

6

--------------------------------------------------------------------------------



 

“Ducera” means Ducera Partners LLC, as financial advisor to the Term Loan
Steering Committee.

 

“Effective Date” means the date of consummation of the Recapitalization
Transactions, on which date (no later than 11:59 p.m. Eastern Standard Time) the
Company Parties shall provide written notice to counsel to the Consenting
Stakeholders in accordance with Section 14.10 of this Agreement confirming the
occurrence thereof.  The failure to give such notice shall not affect whether
the Effective Date has occurred.

 

“Entity” means any person, individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, Governmental Body or any agency or political
subdivision of any Governmental Body, or any other entity, whether acting in an
individual, fiduciary, or other capacity.

 

“Equity Interests” means, collectively, the shares (or any class of shares),
common stock, capital stock, treasury stock, preferred stock, limited liability
company interests, and any other equity, ownership, or profits interests, and
options, warrants, rights, or other securities or agreements to acquire,
purchase, or subscribe for, or which are convertible into the shares (or any
class of shares) of, common stock, capital stock, treasury stock, preferred
stock, limited liability company interests, or other equity, ownership, or
profits interests (in each case whether or not arising under or in connection
with any employment agreement or whether or not vested).

 

“Event” means any event, change, effect, occurrence, development, circumstance,
condition, result, state of fact, or change of fact.

 

“Exchange Offer” has the meaning ascribed to such term in the Recapitalization
Term Sheet.

 

“Execution Date” has the meaning set forth in the preamble to this Agreement.

 

“Existing Common Stock” means the shares of common stock issued by NMG LTD LLC
and outstanding.

 

“Extended Term Loans” has the meaning ascribed to such term in the Amended Term
Loan Term Sheet.

 

“Governmental Body” means any U.S. or non-U.S. federal, state, municipal, or
other government, or other department, commission, board, bureau, agency, public
authority, or instrumentality thereof, or any other U.S. or non-U.S. court or
arbitrator.

 

“Houlihan Lokey” means Houlihan Lokey Capital, Inc., as financial advisor to the
Ad Hoc Committee of Unsecured Noteholders.

 

“Indentures” means, collectively, the Cash Pay Notes Indenture and the PIK
Toggle Notes Indenture.

 

7

--------------------------------------------------------------------------------



 

“Initial Consenting Term Loan Lenders” means the Consenting Term Loan Lenders
that execute this Agreement on or before the Agreement Effective Date.

 

“Initial Consenting Term Loan Lenders Break Fee” means a fee equal to 1.25% of
the aggregate principal amount of the Term Loans held by the Initial Consenting
Term Loan Lenders as of the Agreement Effective Date.

 

“Initial Consenting Unsecured Noteholders” means the Consenting Unsecured
Noteholders that execute this Agreement on or before the Agreement Effective
Date.

 

“Initial Consenting Unsecured Noteholders Break Fee” means a fee equal to 1.25%
of the aggregate principal amount of the outstanding Unsecured Notes held by the
Initial Consenting Unsecured Noteholders as of the Agreement Effective Date.

 

“Initial Paydown” has the meaning ascribed to such term in the Amended Term Loan
Term Sheet.

 

“Joinder” means a joinder to this Agreement substantially in the form attached
to this Agreement as Exhibit B.

 

“Law” means any federal, state, local, or non-U.S. law (including, in each case,
any common law), statute, code, ordinance, rule, regulation, order, ruling, or
judgment, in each case, that is validly adopted, promulgated, issued, or entered
by a Governmental Body of competent jurisdiction.

 

“Lazard” means Lazard Freres & Co., LLC as financial advisor to the Company
Parties.

 

“Marble Ridge Litigation” means the filing of a complaint or commencement of
litigation by Marble Ridge Capital LP and its related or affiliated funds
against NMG and other defendants in the District Court of Dallas County, Texas
concerning certain transactions relating to the MyTheresa brand (and the MT
Entities) and certain of the Company Parties and their respective Subsidiaries’
real properties, in each case, as more specifically described in the complaint
filed by Marble Ridge Capital LP and its related or affiliated funds in the
District Court of Dallas County, Texas on December 10, 2018, including a request
for the appointment of a receiver under Texas state law for Mariposa
Intermediate, a guarantor under the Term Loan Credit Agreement, and NMG LTD LLC,
the borrower under the Term Loan Credit Agreement, including any amendments,
supplements or modifications to any such complaint or commencement of litigation
(or any similar action or claim brought by any other party).

 

“Mariposa Borrower” means Mariposa Borrower, Inc., a Delaware corporation and a
direct Subsidiary of NMG LTD LLC.

 

“Mariposa Intermediate” means Mariposa Intermediate Holdings LLC, a Delaware
limited liability company and a direct Subsidiary of NMG.

 

“Material Adverse Effect” means any Event which individually, or together with
all other Events, has had or would reasonably be expected to have a material and
adverse effect on the

 

8

--------------------------------------------------------------------------------



 

business, assets, liabilities, finances, properties, results of operations or
financial condition of the Company Parties and their Subsidiaries, taken as a
whole and taking into account the Recapitalization Transactions, except to the
extent such Event results from, arises out of, or is attributable to, the
following (either alone or in combination): (i) any change after the date hereof
in global, national or regional political conditions (including acts of war,
terrorism or natural disasters) or in the general business, market, financial or
economic conditions affecting the industries, regions and markets in which the
Company Parties and their Subsidiaries operate; (ii) any changes after the date
hereof in applicable Law or GAAP (or similar accounting rules), or in the
interpretation or enforcement thereof; (iii) the execution, announcement or
performance of this Agreement or the Recapitalization Transactions or the
transactions contemplated hereby or thereby; or (iv) changes in the market price
or trading volume of the claims or equity or debt securities, or any derivative
claim or security thereof, of any of the Company Parties or any of their
Subsidiaries (but not the underlying facts giving rise to such changes unless
such facts are otherwise excluded pursuant to the clauses contained in this
definition).

 

“MT Entities” means, collectively, (i) Mariposa Luxembourg I S.à r.l.
(Luxembourg), (ii) Mariposa Luxembourg II S.à r.l. (Luxembourg), (iii) NMG
Germany GmbH, (iv) mytheresa.com GmbH (Germany), (v) mytheresa.com Service GmbH
(Germany), and (vi) Theresa Warenvertrieb GmbH (Germany).

 

“MT Operating Entities” means mytheresa.com GmbH, mytheresa.com Service GmbH,
Theresa Warenvertrieb GmbH, and NMG Germany GmbH.

 

“MT Preferred Equity” has the meaning ascribed to such term in the
Recapitalization Term Sheet.

 

“MyTheresa Assets” means the assets described in clauses (1), (2), and (3) of
the definition of MyTheresa Distribution.

 

“MyTheresa Designation” means, collectively, all designations by any Company
Party or any of their Related Parties prior to the Execution Date of any of the
MT Entities as “unrestricted” subsidiaries under the Indentures, the Term Loan
Credit Agreement, or the Revolving Credit Agreement, and all acts or omissions
taken by any Company Party or any of its Related Parties in structuring,
implementing, or effectuating the foregoing designations.

 

“MyTheresa Distribution” means, collectively, all distributions or dividends by
any Company Party (including but not limited to NMG International LLC, a
Delaware limited liability company) prior to the Execution Date to or for the
benefit of any other Company Parties of (1) any Equity Interests in the MT
Entities, (2) any indebtedness owed by the MT Entities to any Company Party
(including but not limited to NMG International LLC), and (3) any and all other
Claims or Equity Interests of any Company Party (including but not limited to
NMG International LLC) in the MT Entities, and all acts or omissions taken by
any Company Party or any of its Related Parties in structuring, implementing, or
effectuating the distributions or dividends described in clauses (1)—(3).

 

“Nancy Transaction”  means, collectively, (a) the formation of Nancy Holdings
LLC, (b) all designations prior to the Execution Date by any Company Party or
any of its Related Parties

 

9

--------------------------------------------------------------------------------



 

of Nancy Holdings LLC as an “unrestricted” subsidiary under the Indentures, the
Term Loan Credit Agreement, or the Revolving Credit Agreement, (c) all
contributions, investments, conveyances, or transfers of any real properties or
any interests associated with such real properties by any Company Party or any
of its Related Parties in or to Nancy Holdings LLC prior to the Execution Date,
(d) all leases of real properties or any interests associated with such real
properties between Nancy Holdings LLC as lessor, and any Company Party as
lessee, entered into prior to the Execution Date, and (e) all acts or omissions
taken prior to the Execution Date by any Company Party or any of its Related
Parties in structuring, implementing, or effectuating the foregoing.

 

“Neiman Marcus LLC” means The Neiman Marcus Group, LLC, a Delaware limited
liability company and a direct Subsidiary of NMG LTD LLC.

 

“New Second Lien Notes” has the meaning ascribed to such term in the
Recapitalization Term Sheet.

 

“New Second Lien Notes Indenture” means the indenture, or other definitive
document as applicable, that will govern the New Second Lien Notes.

 

“New Second Lien Notes Term Sheet” has the meaning ascribed to such term in the
Recapitalization Term Sheet.

 

“New Third Lien Notes” has the meaning ascribed to such term in the
Recapitalization Term Sheet.

 

“New Third Lien Notes Indenture” means the indenture, or other definitive
document as applicable, that will govern the New Third Lien Notes.

 

“New Third Lien Notes Term Sheet” has the meaning ascribed to such term in the
Recapitalization Term Sheet.

 

“NMG” has the meaning set forth in the preamble to this Agreement.

 

“NMG LTD LLC” means Neiman Marcus Group LTD LLC, a Delaware limited liability
company and a direct Subsidiary of Mariposa Intermediate.

 

“Noteholder Cash Joinder Payment” has the meaning ascribed to such term in the
Recapitalization Term Sheet.

 

“Noteholder Participation Threshold Condition Precedent” means the condition
precedent to the Effective Date that institutions holding, in the aggregate, at
least 95% (or such lower amount as determined by the Company Parties in their
sole discretion in accordance with the Recapitalization Term Sheet) of the
aggregate outstanding principal amount of Unsecured Notes have signed consents
to participate in the Recapitalization Transactions.

 

“Parties” has the meaning set forth in the preamble to this Agreement.

 

10

--------------------------------------------------------------------------------



 

“Paul, Weiss” means Paul, Weiss, Rifkind Wharton & Garrison, LLP, in its
capacity as counsel to the Ad Hoc Committee of Unsecured Noteholders.

 

“Payment Letter” has the meaning ascribed to such term in the Commitment Letter.

 

“Permitted Transferee” means each transferee of any Company Claims/Interests
that meets the requirements of Section 8.01 of this Agreement.

 

“PIK Toggle Noteholders” has the meaning ascribed to such term in the
Recapitalization Term Sheet.

 

“PIK Toggle Notes” has the meaning ascribed to such term in the Recapitalization
Term Sheet.

 

“PIK Toggle Notes Indenture” means that certain Indenture, dated as of
October 21, 2013, as amended, restated, amended and restated, supplemented or
otherwise modified, or replaced from time to time, for the PIK Toggle Notes,
among NMG LTD LLC, as issuer, Mariposa Borrower, as issuer, each of the
guarantors party to such indenture, and the applicable Trustee.

 

“PIK Toggle Notes Trustee” has the meaning ascribed to such term in the
Recapitalization Term Sheet.

 

“Principal Terms” means (i) the form and quantum of consideration to be offered
to each of the Consenting Stakeholders in exchange for existing Company
Claims/Interests pursuant to the Recapitalization Transactions, (ii) the
interest rate, amortization and maturity of the Extended Term Loans, (iii) the
Term Loan Lender Consent Fee and the Term Loan Lender Cash Joinder Fee, in each
case as set forth in the Amended Term Loan Term Sheet, and the Term Loan Lender
Extension Fee as set forth in Section 13(b) of this Agreement, (iv) the interest
rate and maturity of the New Second Lien Notes as set forth in the New Second
Lien Notes Term Sheet, (v) the interest rate and maturity of the New Third Lien
Notes as set forth in the New Third Lien Notes Term Sheet, (vi) the Noteholder
Cash Joinder Payment as set forth in the Recapitalization Term Sheet, (vii) any
other payment obligations or fees set forth in the Recapitalization Term Sheet
or the Definitive Documents, (viii) the identity of the issuers and/or
co-issuers of any debt or security to be issued pursuant to the Recapitalization
Transactions and/or to be added to the Existing Term Loan Credit Agreement with
respect to the Initial Loans (as defined in the Amended Term Loan Term Sheet)
and the Indentures in respect of the existing notes, (ix) Section 12.01(b) of
this Agreement, (x) Section 12.01(B) of this Agreement, (xi) Section 12.01(m) of
this Agreement insofar as it concerns the deadline set forth therein or the
right of an individual Party to terminate this Agreement as to itself if the
Effective Date has not occurred by the date specified (but subject to the last
sentence of Section 13(b) of this Agreement); (xii) the definition of Initial
Consenting Term Loan Lenders Break Fee and Section 12.05(d) of this Agreement;
(xiii) the definition of Initial Consenting Unsecured Noteholders Break Fee and
Section 12.05(e) of this Agreement, (xiv) Section 13 of this Agreement, this
definition of “Principal Terms” or the definitions of “Required Consenting Term
Loan Lenders” or “Required Consenting Unsecured Noteholders”; (xv) Section 14.23
of this Agreement; and (xvi) the coupon rate in respect of, and the maturity of,
the MT Preferred Equity as set forth in the MyTheresa Issuer Preferred Equity
Term Sheet.

 

11

--------------------------------------------------------------------------------



 

“Qualified Marketmaker” means an entity that (x) holds itself out to the public
or applicable private markets as standing ready in the ordinary course of its
business to purchase from customers and sell to customers claims against certain
of the Company Parties (including debt securities or other debt) or enter with
customers into long and short positions in claims against certain of the Company
Parties (including debt securities or other debt), in its capacity as a dealer
or market maker in such claims against certain Company Parties, and (y) is in
fact regularly in the business of making a market in claims against issuers or
borrowers (including debt securities or other debt).

 

“Recapitalization Term Sheet” has the meaning set forth in the recitals to this
Agreement.

 

“Recapitalization Transactions” has the meaning set forth in the recitals to
this Agreement.

 

“Related Parties” means, with respect to any Entity, such Entity’s predecessors,
successors, assigns, and present and former Affiliates (whether by operation of
law or otherwise) and Subsidiaries, and each of their respective managed
accounts or funds or investment vehicles, and each of their respective current
and former equity holders, officers, directors, managers principals,
shareholders, members, partners, employees, agents, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors, and other professionals,
in each case acting in such capacity.  For the avoidance of doubt, the MT
Entities are Related Parties of the Sponsors.

 

“Release” means the releases given by the Releasing Parties to the Released
Parties under Section 9 of this Agreement.

 

“Released Claim” means, with respect to any Releasing Party, any Claim, Cause of
Action, or any other debt, obligation, right, suit, damage, judgment, action,
remedy, or liability which is released by such Releasing Party under Section 9
of this Agreement.

 

“Released Party” means, collectively, (a) each of the Company Parties, (b) each
of the Consenting Stakeholders, and (c) the Related Parties of each of the
foregoing Entities in clauses (a) and (b) of this definition.

 

“Releasing Party” means collectively, (a) each of the Company Releasing Parties
and (b) each Consenting Stakeholder Releasing Party.  For the avoidance of
doubt, each of the Releasing Parties hereby grants the Release in all of its
capacities, including with respect to the Consenting Stakeholders, in their
capacity as holders of each Company Claim/Interest that they hold, and with
respect to the Company Releasing Parties, including on behalf of each of their
Affiliates, in each case, in accordance with the terms and conditions set forth
in this Agreement.

 

“Required Consenting Term Loan Lenders” means, as of the relevant date,
(i) Consenting Term Loan Lenders on the Term Loan Steering Committee (a) holding
at least 50.01% of the aggregate outstanding principal amount of the Term Loans
that are held by the Term Loan Steering Committee and (b) comprising at least a
majority of the unaffiliated Consenting Term Loan Lenders on the Term Loan
Steering Committee; or, (ii) if such threshold is not met, no fewer than five
(5) unaffiliated Consenting Term Loan Lenders together holding at least 50.01%

 

12

--------------------------------------------------------------------------------



 

of the aggregate outstanding principal amount of the Term Loans that are held by
Consenting Term Loan Lenders.

 

“Required Consenting Unsecured Noteholders” means, as of the relevant date,
(i) members of the Ad Hoc Committee of Unsecured Noteholders holding at least
66.67% of aggregate outstanding principal amount of the Unsecured Notes that is
held by the Ad Hoc Committee of Unsecured Noteholders; or (ii) if the members of
the Ad Hoc Committee of Unsecured Noteholders do not hold at least 50.01% of the
aggregate outstanding principal amount of the Unsecured Notes, Consenting
Unsecured Noteholders holding at least 50.01% of the aggregate outstanding
principal amount of the Unsecured Notes that are held by Consenting Unsecured
Noteholders.

 

“Restricted Period” means the period commencing as of the date each Consenting
Stakeholder, as applicable, executes this Agreement until the Termination Date
applicable to such Consenting Stakeholder.

 

“Revolving Credit Agreement” means that certain Revolving Credit Agreement,
dated as of October 25, 2013, as amended, restated, amended and restated,
supplemented or otherwise modified, or replaced from time to time, among NMG LTD
LLC and certain Company Parties, as co-borrowers, each of the guarantors party
thereto, Deutsche Bank AG New York Branch as administrative and collateral
agent, and the lenders party thereto from time to time.

 

“Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Sponsors” has the meaning set forth in the preamble to this Agreement.

 

“Subsidiary” means, with respect to an Entity, any corporation, partnership,
limited liability company, or other organization or entity, whether incorporated
or unincorporated, of which at least a majority of the securities, or other
interests having by their terms voting power to elect a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization or entity, is directly or indirectly
beneficially owned or controlled by such Entity or by any one or more of its
subsidiaries or by such Entity and one or more of its subsidiaries.

 

“Term Loan Agent” has the meaning ascribed to such term in the Recapitalization
Term Sheet.

 

“Term Loan Credit Agreement” has the meaning ascribed to such term in the
Recapitalization Term Sheet.

 

“Term Loan Lender Cash Joinder Fee” has the meaning ascribed to such term in the
Amended Term Loan Term Sheet.

 

“Term Loan Lender Consent Fee” has the meaning ascribed to such term in the
Amended Term Loan Term Sheet.

 

13

--------------------------------------------------------------------------------



 

“Term Loan Lender Extension Fee” means, with respect to any extension of the
deadline in Section 12.01(m) of this Agreement pursuant to Section 13(b) of this
Agreement, a fee, with respect to each Consenting Term Loan Lender who agrees to
such extension, in an amount equal to 0.25% of the aggregate principal amount of
the Term Loans held by such Consenting Term Loan Lender.

 

“Term Loan Lender Participation Threshold Condition Precedent” means the
condition precedent to the Effective Date that institutions holding, in the
aggregate, at least 95% (or such lower amount as determined by the Company
Parties in their sole discretion in accordance with the Recapitalization Term
Sheet) of the aggregate outstanding principal amount of Term Loans have signed
consents to participate in the Recapitalization Transactions.

 

“Term Loan Lenders” has the meaning ascribed to such term in the
Recapitalization Term Sheet.

 

“Term Loan Steering Committee” means that certain steering committee of
Consenting Term Loan Lenders represented by WLRK and Ducera.

 

“Term Loans” means the loans made under the Term Loan Credit Agreement.

 

“Termination Date” means the date on which termination of this Agreement is
effective as to a Party in accordance with Sections 12.01, 12.02, 12.03, or
12.04 of this Agreement.

 

“Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
hypothecate, participate, donate or otherwise encumber or dispose of, directly
or indirectly (including through derivatives, options, swaps, pledges, forward
sales or other transactions).

 

“Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement
and substantially in the form attached to this Agreement as Exhibit C.

 

“Trustees” means the PIK Toggle Notes Trustee and the Cash Pay Notes Trustee.

 

“Unsecured Notes” means, collectively, the Cash Pay Notes and the PIK Toggle
Notes.

 

“Unsecured Notes Indentures” means the Cash Pay Notes Indenture and the PIK
Toggle Notes Indenture.

 

“WLRK” means Wachtell, Lipton, Rosen & Katz, in its capacity as counsel to the
Term Loan Steering Committee.

 

1.02.                     Interpretation.  For purposes of this Agreement:

 

(a)                                 in the appropriate context, each term,
whether stated in the singular or the plural, shall include both the singular
and the plural, and pronouns stated in the masculine, feminine, or neuter gender
shall include the masculine, feminine, and the neuter gender;

 

14

--------------------------------------------------------------------------------



 

(b)                                 capitalized terms defined only in the plural
or singular form shall nonetheless have their defined meanings when used in the
opposite form;

 

(c)                                  unless otherwise specified, any reference
in this Agreement to a contract, lease, instrument, release, indenture, or other
agreement or document being in a particular form or on particular terms and
conditions means that such document shall be substantially in such form or
substantially on such terms and conditions;

 

(d)                                 unless otherwise specified, any reference in
this Agreement to an existing document, schedule, or exhibit shall mean such
document, schedule, or exhibit, as it may have been or may be amended, restated,
amended and restated, supplemented, or otherwise modified or replaced from time
to time; notwithstanding the foregoing, any capitalized terms in this Agreement
which are defined with reference to another agreement, are defined with
reference to such other agreement as of the date of this Agreement, without
giving effect to any termination of such other agreement or amendments to such
capitalized terms in any such other agreement following the Execution Date;

 

(e)                                  unless otherwise specified, all references
to “Sections” are references to Sections of this Agreement;

 

(f)                                   captions and headings to Sections are
inserted for convenience of reference only and are not intended to be a part of
or to affect the interpretation of this Agreement;

 

(g)                                  references to “shareholders,” “directors,”
and/or “officers” shall also include “members” and/or “managers,” as applicable,
as such terms are defined under the applicable limited liability company Laws;
and

 

(h)                                 the use of “include” or “including” is
without limitation, whether stated or not.

 

1.03.                     Conflicts.  To the extent there is a conflict between
the body of this Agreement, on the one hand, and the Recapitalization Term
Sheet, on the other hand, the terms and provisions of the body of this Agreement
shall govern.  To the extent there is a conflict between the Recapitalization
Term Sheet or this Agreement, on the one hand, and the Definitive Documents, on
the other hand, the terms and provisions of the Definitive Documents shall
govern.

 

Section 2.                                          Effectiveness of this
Agreement.  This Agreement shall become effective and binding upon each of the
Parties according to its terms at 12:00 a.m., prevailing Eastern Standard Time,
on the Agreement Effective Date, which is the date on which all of the following
conditions have been satisfied or waived in accordance with this Agreement:

 

(a)                                 each of the Company Parties shall have
executed and delivered counterpart signature pages of this Agreement to counsel
to each of the Parties;

 

(b)                                 the following shall have executed and
delivered counterpart signature pages of this Agreement to counsel to each of
the Parties:

 

(i)                                     the Sponsors;

 

15

--------------------------------------------------------------------------------



 

(ii)                                  Consenting Term Loan Lenders, including
members of the Term Loan Steering Committee, that hold, in the aggregate, at
least 50.01% in amount of the aggregate outstanding principal amount of the Term
Loans; and

 

(iii)                               Consenting Cash Pay Noteholders, including
members of the Ad Hoc Committee of Unsecured Noteholders, that hold, in the
aggregate, at least 50.01% in amount of the aggregate outstanding principal
amount of the Cash Pay Notes; and

 

(iv)                              Consenting PIK Toggle Noteholders, including
members of the Ad Hoc Committee of Unsecured Noteholders, that hold, in the
aggregate, at least 50.01% in amount of the aggregate outstanding principal
amount of the PIK Toggle Notes;

 

(c)                                  the Commitment Letter (as defined in the
Recapitalization Term Sheet) shall have been executed and delivered and shall be
in full force and effect; and

 

(d)                                 the Company Parties shall have paid the
Creditor Fees and Expenses that have been accrued up to the Agreement Effective
Date and invoiced no later than one (1) day prior to the Agreement Effective
Date.

 

Section 3.                                          Definitive Documents.

 

3.01.                     The Definitive Documents governing the
Recapitalization Transactions shall include, without limitation, (i) the
material documents governing the New Second Lien Notes (including the Second
Lien Notes Indenture), (ii) the material documents governing the New Third Lien
Notes (including the Third Lien Notes Indenture), (iii) the material documents
governing the MT Preferred Equity (including the applicable Certificate of
Designation and material organizational documents), and (iv) the Amended Term
Loan Credit Agreement, and (v) all other material customary documents delivered
in connection with transactions of this type (including, without limitation, any
and all material documents necessary to implement the Recapitalization
Transactions).  Unless expressly stated otherwise herein or in the
Recapitalization Term Sheet, the Definitive Documents shall be in form and
substance reasonably acceptable to the Company Parties, the Required Consenting
Term Loan Lenders, the Required Consenting Unsecured Noteholders, and the
Sponsors.

 

3.02.                     The Definitive Documents remain subject to negotiation
and completion.  Upon completion, the Definitive Documents and any other
document, deed, agreement, filing, notification, letter, or instrument
effectuating the Recapitalization Transactions shall contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this
Agreement, as they may be modified, amended, or supplemented in accordance with
Section 13 of this Agreement.

 

16

--------------------------------------------------------------------------------



 

Section 4.                                          Commitments of the
Consenting Stakeholders.

 

4.01.                     Affirmative Commitments.  Subject to Section 5 of this
Agreement, during the Agreement Effective Period, each Consenting Stakeholder
agrees in respect of all of its Company Claims/Interests severally and not
jointly to:

 

(a)                                 support and take all steps reasonably
necessary and desirable to consummate and complete the Recapitalization
Transactions and implement the terms of the Recapitalization Term Sheet in
accordance with this Agreement;

 

(b)                                 to the extent such Consenting Stakeholder
holds Unsecured Notes, promptly tender all of its Unsecured Notes to consummate
the Recapitalization Transactions and not withdraw its tender, and execute and
deliver any and all documents necessary to consummate the transactions
contemplated by the New Third Lien Notes Term Sheet in accordance with this
Agreement and the New Third Lien Notes Term Sheet;

 

(c)                                  to the extent such Consenting Stakeholder
holds Unsecured Notes, as soon as practicable, use commercially reasonable
efforts to deliver executed instructions, submissions reports, or other ordinary
course communications typically used for such transactions relating to the
Exchange Offer to all applicable custodians or DTC participants, and provide a
copy of such transmission (if available), to Lazard, Ducera, and Houlihan Lokey;

 

(d)                                 on or prior to the Effective Date, to the
extent such Consenting Stakeholder holds Claims under the Term Loan Credit
Facility, promptly execute and deliver the Amended Term Loan Credit Agreement
and any and all documents necessary to consummate the transactions contemplated
by the Amended Term Loan Term Sheet, including the Amended Term Loan Credit
Agreement, in accordance with this Agreement and the Amended Term Loan Term
Sheet;

 

(e)                                  negotiate in good faith with the other
Parties and, where applicable, execute, deliver, and implement each Definitive
Document in accordance with the terms of this Agreement, and any other required
agreements to effectuate and consummate the Recapitalization Transactions;

 

(f)                                   use commercially reasonable efforts to
give any notice, order, instruction, or direction to any applicable
Agent/Trustee reasonably necessary to give effect to the Recapitalization
Transactions; provided that nothing herein or in this Agreement obligates a
Consenting Unsecured Noteholder or a Consenting Term Loan Lender to indemnify
any Agent/Trustee; and

 

(g)                                  to the extent they become aware of same,
reasonably promptly notify counsel to the Company Parties of (and in any event
within two (2) Business Days after obtaining actual knowledge thereof) (i) any
Governmental Body or any other third party complaints, litigations,
investigations, or hearings with respect to this Agreement or the
Recapitalization Transactions; (ii) any material breach by any Consenting
Stakeholder in any respect of any of its obligations, representations,
warranties, or covenants set forth in this Agreement; (iii)  the occurrence of,
or circumstances that render reasonably foreseeable the occurrence of, any
Material Adverse Effect; or (iv) any threat or taking of any action by any
Entity that would, or would reasonably be expected

 

17

--------------------------------------------------------------------------------



 

to, prevent, interfere with, delay, or impede the implementation or consummation
of the Recapitalization Transactions in a manner materially consistent with this
Agreement and/or the Recapitalization Term Sheet.

 

4.02.                     Negative Commitments.  Subject to Section 5 of this
Agreement, during the Agreement Effective Period, each Consenting Stakeholder
agrees in respect of all of its Company Claims/Interests severally and not
jointly that it shall not directly or indirectly:

 

(a)                                 object to, delay, impede, or take any other
action to, or reasonably likely to, materially interfere with the acceptance,
implementation, or consummation of the Recapitalization Transactions;

 

(b)                                 propose, file, support, vote for, or consent
to any Alternative Transaction Proposal;

 

(c)                                  file any motion, pleading, or other
document with any court (including any modifications or amendments to any
motion, pleading, or other document with any court) that, in whole or in part,
is not materially consistent with this Agreement;

 

(d)                                 exercise any right or remedy for the
enforcement, collection, or recovery of any of the Company Claims/Interest in
connection with or arising out of the Marble Ridge Litigation, including
(i) calling, providing notice of, or otherwise asserting any default, event of
default, or acceleration under the Term Loan Credit Agreement or Unsecured Notes
in connection with or arising out of the Marble Ridge Litigation or (ii) seeking
to exercise any remedies thereunder;

 

(e)                                  initiate, or have initiated on its behalf,
any litigation or proceeding of any kind against the Company Parties or any of
the other Parties with respect to this Agreement, the Recapitalization
Transactions, or any Company Claim/Interest other than to enforce this Agreement
or any Definitive Document or as otherwise permitted under this Agreement;
provided, that the foregoing shall not (subject to Section 4.02(d) of this
Agreement and Section 4.03 of this Agreement) apply to enforcement of rights
under the Term Loan Credit Agreement or Indentures; or

 

(f)                                   object to, delay, impede, or take any
other action to interfere with the Company Parties’ ownership and possession of
their assets, wherever located; provided, that the foregoing shall not (subject
to Section 4.02(d) of this Agreement and Section 4.03 of this Agreement) apply
to enforcement of rights under the Term Loan Credit Agreement or Indentures.

 

4.03.                     Waiver, Rescission and Amendment.  Each Consenting
Term Loan Lender, by signing this Agreement, agrees to be bound by the Waiver,
Rescission and Amendment under the Term Loan Credit Agreement, attached to this
Agreement as Exhibit D.

 

18

--------------------------------------------------------------------------------



 

Section 5.                                          Additional Provisions
Regarding the Consenting Stakeholders’ Commitments.  Nothing in this Agreement
shall:  (a) affect the ability of any Consenting Stakeholder to consult with any
other Consenting Stakeholder, the Company Parties, or any other party in
interest; (b) impair or waive the rights of any Consenting Stakeholder to assert
or raise any objection permitted under this Agreement in connection with the
Recapitalization Transactions; (c) prevent any Consenting Stakeholder from
enforcing this Agreement or contesting whether any matter, fact, or thing is a
breach of, or is inconsistent with, this Agreement; or (d) subject to
Section 4.03 of this Agreement, prevent any Consenting Stakeholder from
enforcing the Term Loan Credit Agreement or Indentures or contesting whether any
matter, fact, or thing is a breach of, or is inconsistent with, the Term Loan
Credit Agreement or Indentures.  Any such action pursuant to this Section 5
shall be deemed not to constitute a breach of this Agreement.

 

Section 6.                                          Commitments of the Company
Parties.

 

6.01.                     Affirmative Commitments.  Subject to Section 7 of this
Agreement, during the Agreement Effective Period, each of the Company Parties
agrees to:

 

(a)                                 support and take all steps reasonably
necessary and desirable to consummate and complete the Recapitalization
Transactions and implement the terms of the Recapitalization Term Sheet in
accordance with this Agreement;

 

(b)                                 to the extent any legal or structural
impediment arises that would prevent, hinder, or delay the consummation of the
Recapitalization Transactions contemplated in this Agreement, support and take
all steps reasonably necessary and desirable to address any such impediment;

 

(c)                                  use commercially reasonable efforts to
obtain any and all regulatory and/or third-party approvals that are necessary or
advisable for the Recapitalization Transactions;

 

(d)                                 negotiate in good faith with the other
Parties and, where applicable, execute, deliver, and implement the Definitive
Documents in accordance with the terms of this Agreement and any other required
agreements to effectuate and consummate the Recapitalization Transactions;

 

(e)                                  except with respect to any actions related
to the Recapitalization Transactions (or otherwise as specifically provided for
under this Agreement), use commercially reasonable efforts to (i) preserve
intact in all material respects the current business operations of each Company
Party, and (ii) preserve in all material respects its business organization and
relationships with customers, vendors, suppliers, distributors, and others, in
each case, having material business dealings with the Company Parties;

 

(f)                                   to the extent they become aware of same,
reasonably promptly notify counsel to the Term Loan Steering Committee and
counsel to the Ad Hoc Committee of Unsecured Noteholders of (and in any event
within two (2) Business Days after obtaining actual knowledge thereof) (i) any
Governmental Body or any other third party complaints, litigations,
investigations, or hearings with respect to this Agreement or the
Recapitalization Transactions; (ii) any material breach by any Company Party in
any respect of any of its obligations, representations, warranties, or covenants
set forth in this Agreement; (iii)  the occurrence of, or circumstances that
render

 

19

--------------------------------------------------------------------------------



 

reasonably foreseeable the occurrence of, any Material Adverse Effect; or
(iv) any threat or taking of any action by any Entity that would, or would
reasonably be expected to, prevent, interfere with, delay, or impede the
implementation or consummation of the Recapitalization Transactions in a manner
materially consistent with this Agreement and/or the Recapitalization Term
Sheet;

 

(g)                                  maintain good standing and legal existence
under the laws of the state or non-U.S. jurisdiction in which such Company Party
is incorporated, organized or formed;

 

(h)                                 pay and reimburse, on a reasonably prompt
basis, all Creditor Fees and Expenses;

 

(i)                                     pay when due the Noteholder Cash Joinder
Payment, and otherwise pay all fees payable under any Definitive Document in
accordance with the terms thereof, without setoff, deduction, or withholding for
any taxes or otherwise;

 

(j)                                    pay in cash all accrued and unpaid
interest accrued through the Effective Date on all Unsecured Notes that are
tendered and exchanged in connection with the Recapitalization Transactions; and

 

(k)                                 agree to pay when due the fees set forth
under “Fees” in the Amended Term Loan Term Sheet without setoff, deduction or
withholding for any taxes or otherwise.

 

6.02.                     Negative Commitments of the Company Parties.  Subject
to Section 7 of this Agreement, during the Agreement Effective Period, each of
the Company Parties agrees that it shall not directly or indirectly:

 

(a)                                 object to, delay, impede, or take any other
action to, or reasonably likely to, materially interfere with the acceptance,
implementation, or consummation of the Recapitalization Transactions;

 

(b)                                 execute, file, or agree to execute or file
any Definitive Documents (including any amendment, supplement, modification, or
waiver of any Definitive Document, or any ancillary documentation in respect
thereof) that, in whole or in part, are not consistent in all respects with this
Agreement and/or the Recapitalization Term Sheet;

 

(c)          take any tax position, for U.S. federal  (and applicable state and
local) income tax purposes, inconsistent with the treatment of the Noteholder
Cash Joinder Payment as a payment of interest or principal on the Unsecured
Notes; or

 

(d)         except to the extent required by Law as determined by the Company
Parties in good faith and based upon the advice of counsel, disclose to any
Entity (including, for the avoidance of doubt, any other Consenting
Stakeholder), other than advisors to the Company Parties, the principal amount
or percentage of any Company Claims/Interests held by any Consenting Stakeholder
(except that the foregoing shall not prohibit the disclosure of the aggregate
percentage or aggregate principal amount of Unsecured Notes or Term Loans held
by all of the Consenting Stakeholders collectively).

 

20

--------------------------------------------------------------------------------



 

Section 7.                                          Additional Provisions
Regarding Company Parties’ Commitments.

 

7.01.                     Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall require a Company Party or the board
of directors, board of managers, or similar governing body of a Company Party,
after consulting with counsel, to take any action or to refrain from taking any
action with respect to the Recapitalization Transactions to the extent taking or
failing to take such action would be inconsistent with applicable Law or its
fiduciary obligations under applicable Law, and any such action or inaction
pursuant to this Section 7.01 shall be deemed not to constitute a breach of this
Agreement.

 

7.02.                     Notwithstanding anything to the contrary in this
Agreement, but subject to the terms of Section 7.01 of this Agreement, each
Company Party and its directors, officers, employees, investment bankers,
attorneys, accountants, consultants, and other advisors or representatives shall
have the right to:  (a) solicit, consider, respond to, and facilitate
Alternative Transaction Proposals; (b) provide access to non-public information
concerning any Company Party to any Entity or enter into Confidentiality
Agreements or nondisclosure agreements with any Entity; (c) initiate, maintain,
or continue discussions or negotiations with respect to Alternative Transaction
Proposals; (d) otherwise cooperate with, assist, participate in, or facilitate
any inquiries, proposals, discussions, or negotiation of Alternative Transaction
Proposals; and (e) enter into or continue discussions or negotiations with
holders of any Company Claim/Interest (including any Consenting Stakeholder),
any other party in interest, or any other Entity regarding the Recapitalization
Transactions or Alternative Transaction Proposals.  At all times prior to the
date on which the Company Parties enter into a definitive agreement in respect
of an Alternative Transaction Proposal, the Company Parties shall provide
counsel to the Term Loan Steering Committee and counsel to the Ad Hoc Committee
of Unsecured Noteholders with updates on the status of discussions regarding any
Alternative Transaction Proposal within three (3) Business Days of the Company
Parties’ or their advisors’ receipt of any such Alternative Transaction
Proposal.  The Company Parties and/or the Company Parties’ advisors will make
themselves reasonably available for weekly status update calls with counsel to
the Ad Hoc Committee of Unsecured Noteholders and counsel to the Term Loan
Steering Committee with respect to the foregoing.

 

7.03.                     Nothing in this Agreement shall:  (a) impair or waive
the rights of any Company Party to assert or raise any objection permitted under
this Agreement in connection with the Recapitalization Transactions; or
(b) prevent any Company Party from enforcing this Agreement or contesting
whether any matter, fact, or thing is a breach of, or is inconsistent with, this
Agreement.

 

Section 8.                                          Transfer of Interests and
Securities.

 

8.01.                     During the Restricted Period, no Consenting
Stakeholder shall Transfer any ownership (including any beneficial ownership as
defined in the Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
in any Company Claims/Interests to any affiliated or unaffiliated party,
including any party in which it may hold a direct or indirect beneficial
interest, unless:

 

21

--------------------------------------------------------------------------------



 

(a)                                 in the case of a Transfer of the Unsecured
Notes, the transferee is either (i) a qualified institutional buyer as defined
in Rule 144A of the Securities Act, or (ii) a non-U.S. person in an offshore
transaction as defined under Regulation S under the Securities Act; and

 

(b)                                 either (i) the transferee executes and
delivers to counsel to the Company Parties, before the time of the proposed
Transfer, a Transfer Agreement or (ii) the transferee is a Consenting
Stakeholder and the transferee provides notice of such Transfer (including the
amount and type of Company Claim/Interest Transferred) to counsel to the Company
Parties at or before the time of the proposed Transfer.

 

8.02.                     Notwithstanding anything to the contrary in this
Section 8, at any time prior to the occurrence of the Effective Date, a
Consenting Stakeholder may Transfer its Company Claims/Interests to a Party that
is acting in its capacity as a Qualified Marketmaker without the requirement
that the Qualified Marketmaker be or become a Consenting Stakeholder; provided
that any subsequent Transfer by such Qualified Marketmaker of the right, title,
or interest in such Company Claims/Interests must be to a transferee that is or
becomes a Consenting Stakeholder (in accordance with the requirements set forth
in Sections 8.01(a) and (b) of this Agreement).  To the extent that a Party is
acting in its capacity as a Qualified Marketmaker, it may Transfer any right,
title, or interest in Company Claims/Interests that the Qualified Marketmaker
acquires from a lender or noteholder that is not a Party to this Agreement
without the requirement that the transferee be or become a Consenting
Stakeholder or execute a Transfer Agreement or Joinder.

 

8.03.                     Upon completing a Transfer in compliance with this
Section 8, (i) the transferor shall be deemed to relinquish its rights and be
released from its obligations under this Agreement to the extent of the rights
and obligations the transferor had in respect of such transferred Company
Claims/Interests, except that, notwithstanding anything to the contrary in this
Agreement, such transferor shall not be deemed to relinquish its rights nor be
released from its applicable obligations under Section 9 of this Agreement, and
(ii) the transferee shall be deemed a “Consenting Stakeholder” (as a “Sponsor,”
“Consenting Term Loan Lender,” “Consenting Cash Pay Noteholder,” and/or
“Consenting PIK Toggle Noteholder,” as applicable) and “Party” under this
Agreement (and, for the avoidance of doubt, if as a result of such Transfer such
transferee holds any Term Loan, it shall be deemed to have agreed to be bound by
the Waiver, Rescission and Amendment under the Term Loan Credit Agreement,
attached to this Agreement as Exhibit D).  Subject to Section 8.02 of this
Agreement, any Transfer in violation of Section 8.01 of this Agreement shall be
void ab initio.

 

8.04.                     This Agreement shall in no way be construed to
preclude the Consenting Stakeholders from acquiring additional Company
Claims/Interests.  Notwithstanding the foregoing, (a) such additional Company
Claims/Interests shall automatically and immediately upon acquisition by a
Consenting Stakeholder be deemed subject to the terms of this Agreement
(regardless of when or whether notice of such acquisition is given to counsel to
the Company Parties or counsel to the Consenting Stakeholders) and (b) such
Consenting Stakeholder must provide notice of such acquisition (including the
amount and type of Company Claims/Interest acquired) to counsel to the Company
Parties within five (5) Business Days of such acquisition.

 

22

--------------------------------------------------------------------------------



 

8.05.                     This Section 8 shall not impose any obligation on any
Company Party to issue any “cleansing letter” or otherwise publicly disclose
information for the purpose of enabling a Consenting Stakeholder to Transfer any
of its Company Claims/Interests.  Notwithstanding anything to the contrary in
this Agreement, to the extent a Company Party and another Party have entered
into a Confidentiality Agreement, the terms of such Confidentiality Agreement
shall continue to apply and remain in full force and effect according to its
terms, and this Agreement does not supersede any rights or obligations otherwise
arising under such Confidentiality Agreements.

 

Section 9.                                          Mutual Releases.

 

9.01.                     Releases by the Company Releasing Parties.  Except as
expressly set forth in this Agreement, effective as of the Effective Date, for
good and valuable consideration provided by each of the Released Parties, the
adequacy and sufficiency of which are hereby confirmed, each of the Company
Releasing Parties hereby conclusively, absolutely, unconditionally, irrevocably,
and forever fully releases, remises, and discharges each of the Released Parties
(and each such Released Party shall be deemed forever released, remised, and
discharged by the Company Releasing Parties) and their respective assets and
properties from any and all Claims and Causes of Action, including any
derivative claims asserted on behalf of any of the Company Releasing Parties,
that any of the Company Releasing Parties would have been legally entitled to
assert in its own right (whether individually or collectively) or on behalf of
the holder of any Claim against, or Equity Interest in, a Company Releasing
Party or other Entity, based on or relating to, or in any manner arising from,
in whole or in part, (i) the MyTheresa Designation, (ii) the MyTheresa
Distribution, (iii) the Nancy Transaction, (iv) the formulation, preparation,
dissemination, negotiation, or filing of this Agreement, the Definitive
Documents, any Recapitalization Transaction, or any contract, instrument,
release, or other agreement or document created or entered into in connection
with or pursuant to this Agreement or the Definitive Documents, or (v) the
pursuit of consummation, the administration or implementation of any of the
Recapitalization Transactions, including the issuance or distribution of
securities in connection therewith.  Notwithstanding anything to the contrary in
the foregoing, the Releases set forth above do not release (1) any party or
entity from their obligations under the Commitment Letter or (2) any
post-Effective Date obligations of any party or Entity under this Agreement, the
Definitive Documents, any Recapitalization Transaction, the Commitment Letter,
or any document, instrument, or agreement executed to implement the
Recapitalization Transactions.  Notwithstanding anything to the contrary in the
foregoing, the Releases set forth in clauses (iv)-(v) above do not release any
Claims or Causes of Action that are determined by a final non-appealable
judgment of a court of competent jurisdiction to have constituted fraud or
willful misconduct.  Nothing in this Agreement shall or shall be deemed to
result in the waiving or limiting by any Sponsor or any officer, director, or
employee of any Company Party of (a) any indemnification against, or expense
reimbursement or advance by, any Company Party or any Company Party’s insurance
carriers, (b) any rights as beneficiaries of any insurance policies, (c) any
management fees, monitoring fees, or like fees and expenses, (d) wages,
salaries, compensation, or benefits, or (e) any Equity Interests in any Company
Party.  Each of the Company Releasing Parties hereby further agrees and
covenants not to, and shall not, commence or prosecute, or assist or otherwise
aid any other Entity in the commencement or prosecution of, whether directly,
derivatively or otherwise, any Released Claims.  Notwithstanding anything to

 

23

--------------------------------------------------------------------------------



 

the contrary in this Section 9.01 or otherwise in this Agreement, nothing in
this Agreement shall or be deemed to (or is intended to) limit any of the
Company Releasing Parties’ rights to assert or prosecute any affirmative
defenses or otherwise raise any defense or take any action to defend itself or
themselves, including any defense available under the Bankruptcy Code, in
connection with any Claim or Cause of Action (whether direct or indirect)
brought by any Entity relating to any of the above-referenced Claims or Causes
of Action arising from, in whole or in part, (x) the formulation, preparation,
dissemination, negotiation, or filing of this Agreement, the Definitive
Documents, the Commitment Letter, or any Recapitalization Transaction, or any
contract, instrument, release, or other agreement or document created or entered
into in connection with this Agreement or the Definitive Documents, and (y) the
pursuit of consummation, the administration and implementation of the
Recapitalization Transactions, including the issuance or distribution of
securities in connection therewith.

 

9.02.                     Releases by the Consenting Stakeholder Releasing
Parties.  Except as expressly set forth in this Agreement, effective as of the
Effective Date, for good and valuable consideration provided by each of the
Released Parties, the adequacy and sufficiency of which are hereby confirmed,
each Consenting Stakeholder Releasing Party solely in its capacity as such,
severally and not jointly, hereby conclusively, absolutely, unconditionally,
irrevocably, and forever fully releases, remises, and discharges each of the
Released Parties (and each such Released Party shall be deemed forever released,
remised, and discharged by the Consenting Stakeholder Releasing Parties) and
their respective assets and properties from any and all Claims and Causes of
Action, including any derivative claims asserted on behalf of any of the Company
Releasing Parties or the Consenting Stakeholder Releasing Parties, that any of
the Consenting Stakeholder Releasing Parties would have been legally entitled to
assert in its own right (whether individually or collectively) or on behalf of
the holder of any Claim against, or Equity Interest in, a Company Releasing
Party or other Entity, based on or relating to, or in any manner arising from,
in whole or in part, (i) the MyTheresa Designation, (ii) the MyTheresa
Distribution, (iii) the Nancy Transaction, (iv) the formulation, preparation,
dissemination, negotiation, or filing of this Agreement, the Definitive
Documents, any Recapitalization Transaction, or any contract, instrument,
release, or other agreement or document created or entered into in connection
with or pursuant to this Agreement or the Definitive Documents, or (v) the
pursuit of consummation, the administration or implementation of any of the
Recapitalization Transactions, including the issuance or distribution of
securities in connection therewith.  Notwithstanding anything to the contrary in
the foregoing, the Releases set forth above do not release (1) any party or
entity from their obligations under the Commitment Letter or (2) any
post-Effective Date obligations of any party or Entity under this Agreement, the
Definitive Documents, any Recapitalization Transaction, the Commitment Letter,
or any document, instrument, or agreement executed to implement the
Recapitalization Transactions.  Notwithstanding anything to the contrary in the
foregoing, the Releases set forth in clauses (iv)-(v) above do not release any
Claims or Causes of Action that are determined by a final non-appealable
judgment of a court of competent jurisdiction to have constituted fraud or
willful misconduct.  Nothing in this Agreement shall or shall be deemed to
result in the waiving or limiting by the Sponsors or any officer, director, or
employee of any Company Party of (a) any indemnification against, or expense
reimbursement or advance by, any Company Party or any Company Party’s insurance
carriers, (b) any rights as beneficiaries of any insurance policies, (c) any
management fees, monitoring fees, or like fees and expenses, (d) wages,
salaries, compensation, or benefits, or (e) any Equity Interests in any Company
Party.  Each of the

 

24

--------------------------------------------------------------------------------



 

Consenting Stakeholder Releasing Parties hereby further agrees and covenants not
to, and shall not, commence or prosecute, or assist or otherwise aid any other
Entity in the commencement or prosecution of, whether directly, derivatively or
otherwise, any Released Claims.  Notwithstanding anything to the contrary in
this Section 9.02 or otherwise in this Agreement, nothing in this Agreement
shall or be deemed to (or is intended to) limit any of the Consenting
Stakeholder Releasing Parties’ rights to assert or prosecute any affirmative
defenses or otherwise raise any defense or take any action to defend itself or
themselves, including any defense available under the Bankruptcy Code, in
connection with any Claim or Cause of Action (whether direct or indirect)
brought by any Entity relating to any of the above-referenced Claims or Causes
of Action arising from, in whole or in part, (x) the formulation, preparation,
dissemination, negotiation, or filing of this Agreement, the Definitive
Documents, the Commitment Letter, or any Recapitalization Transaction, or any
contract, instrument, release, or other agreement or document created or entered
into in connection with this Agreement or the Definitive Documents, and (y) the
pursuit of consummation, the administration and implementation of the
Recapitalization Transactions, including the issuance or distribution of
securities in connection therewith.

 

9.03.                     No Additional Representations and Warranties.  Each of
the Parties agrees and acknowledges that, except as expressly provided in this
Agreement and the Definitive Documents, no other Party or Released Party, in any
capacity, has warranted or otherwise made any representations concerning any
Released Claim (including any representation or warranty concerning the
existence, non-existence, validity, or invalidity of any Released Claim). 
Notwithstanding the foregoing, nothing contained in this Agreement is intended
to impair or otherwise derogate from any of the representations, warranties, or
covenants expressly set forth in this Agreement or any of the Definitive
Documents.

 

9.04.                     Release of Unknown Claims.  Each of the Releasing
Parties expressly acknowledges that although ordinarily a general release may
not extend to any Released Claims which the Releasing Party does not know or
suspect to exist in its favor, which if known by it may have materially affected
its settlement with the party released, it has carefully considered and taken
into account in determining to enter into the Release the possible existence of
such unknown losses or claims.  Without limiting the generality of the
foregoing, each Releasing Party expressly waives and relinquishes any and all
rights such Party may have or conferred upon it under any federal, state, or
local statute, rule, regulation, or principle of common law or equity which
provides that a release does not extend to claims which the claimant does not
know or suspect to exist in its favor at the time of providing the Releases set
forth in Sections 9.01 or 9.02 of this Agreement or which may in any way limit
the effect or scope of such Releases with respect to Released Claims, which such
Party did not know or suspect to exist in such Party’s favor at the time of
providing such Releases, which in each case if known by it may have materially
affected its settlement with any Released Party, including any rights under
Section 1542 of the California Civil Code or any analogous applicable state or
federal law or regulation.  Each of the Releasing Parties expressly acknowledges
that the Releases and covenants not to sue contained in this Agreement are
effective regardless of whether those released matters or Released Claims are
presently known or unknown, suspected or unsuspected, or foreseen or unforeseen.

 

To the extent that the Release includes releases to which Section 1542 of the
California Civil Code or similar provisions of other applicable law applies, it
is the intention of the Parties that the

 

25

--------------------------------------------------------------------------------



 

Release shall be effective as a bar to any and all Claims and Causes of Action
of whatsoever character, nature and kind, known or unknown, suspected or
unsuspected specified in this Agreement.  In furtherance of this intention, the
Parties expressly waive any and all rights and benefits conferred upon them by
the provisions of Section 1542 of the California Civil Code or similar
provisions of applicable law, which are as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

The Parties acknowledge that the foregoing waiver of the provisions of
Section 1542 of the California Civil Code was bargained for separately.  Thus,
notwithstanding the provisions of Section 1542 of the California Civil Code, and
for the purpose of implementing a full and complete release and discharge of the
Parties, and each of them, each Party expressly acknowledges that this Agreement
is intended to include in its effect without limitation all of the claims,
causes of action and liabilities which the Parties, and each of them, do not
know or suspect to exist in their favor at the time of execution of this
Agreement, and this Agreement contemplates extinguishment of all such claims,
causes of action and liabilities.

 

9.05.                     Covenant to Refrain from Certain Actions.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT (INCLUDING IN THE LAST SENTENCES
OF SECTIONS 9.01 AND 9.02 OF THIS AGREEMENT) OR THE DEFINITIVE DOCUMENTS, DURING
THE AGREEMENT EFFECTIVE PERIOD AND FROM AND AFTER THE EFFECTIVE DATE, EACH OF
THE RELEASING PARTIES HEREBY AGREES AND COVENANTS NOT TO, AND SHALL NOT, AND
SHALL NOT ASSIST OR OTHERWISE AID ANY OTHER ENTITY TO, (A) COMMENCE OR
CONTINUE, IN ANY MANNER OR IN ANY PLACE, ANY SUIT, ACTION, OR OTHER PROCEEDING;
(B) ENFORCE, ATTACH, COLLECT, OR RECOVER IN ANY MANNER ANY JUDGMENT, AWARD,
DECREE, OR ORDER; (C) CREATE, PERFECT, OR ENFORCE ANY LIEN OR ENCUMBRANCE;
(D) ASSERT A SETOFF, RIGHT OF SUBROGATION, OR RECOUPMENT OF ANY KIND;
(E) COMMENCE OR CONTINUE IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY
KIND, OR (F) ASSIGN, TRANSFER, OR OTHERWISE DISPOSE OF ANY CLAIM OR CAUSE OF
ACTION, IN EACH CASE, ON ACCOUNT OF OR WITH RESPECT TO ANY RELEASED CLAIM OR ANY
CLAIM OR CAUSE OF ACTION THAT WILL BE A RELEASED CLAIM ON THE EFFECTIVE DATE. 
NOTHING IN THIS AGREEMENT SHALL OR BE DEEMED TO (OR IS INTENDED TO) LIMIT ANY OF
THE CONSENTING STAKEHOLDER RELEASING PARTIES’ RIGHTS OR COMPANY RELEASING
PARTIES’ RIGHTS, AS APPLICABLE, TO ASSERT OR PROSECUTE ANY AFFIRMATIVE DEFENSES
OR OTHERWISE RAISE ANY DEFENSE OR TAKE ANY ACTION TO DEFEND ITSELF OR
THEMSELVES, INCLUDING ANY DEFENSE AVAILABLE UNDER THE BANKRUPTCY CODE, IN
CONNECTION WITH ANY CLAIM OR CAUSE OF ACTION (WHETHER DIRECT OR INDIRECT)
BROUGHT BY ANY ENTITY RELATING TO ANY OF THE ABOVE-REFERENCED CLAIMS OR CAUSES
OF ACTION ARISING FROM, IN WHOLE OR IN PART, (X) THE FORMULATION,

 

26

--------------------------------------------------------------------------------



 

PREPARATION, DISSEMINATION, NEGOTIATION, OR FILING OF THIS AGREEMENT, THE
DEFINITIVE DOCUMENTS, OR ANY RECAPITALIZATION TRANSACTION, CONTRACT, INSTRUMENT,
RELEASE, OR OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED INTO IN CONNECTION
WITH THIS AGREEMENT OR THE DEFINITIVE DOCUMENTS, AND (Y) THE PURSUIT OF
CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE RECAPITALIZATION
TRANSACTIONS, INCLUDING THE ISSUANCE OR DISTRIBUTION OF SECURITIES IN CONNECTION
THEREWITH.

 

9.06.                     Turnover of Subsequently Recovered Assets.

 

(a)                                 Subject to the occurrence of the Effective
Date, in the event that any Releasing Party (including any successor or assignee
thereof) receives any funds, property, or value on account of any Claims, Causes
of Action, or litigation against NMG or the MT Entities (or any direct or
indirect parent company of such entities) arising from the MyTheresa Designation
or the MyTheresa Distribution (collectively, the “Specified Claims”), such
Releasing Party shall promptly turn over and assign any such funds, property, or
value (including any Equity Interests in any of the MT Entities or proceeds of
such Equity Interests, or any increased recoveries resulting therefrom) to, at
the election of NMG, NMG or the applicable MyTheresa Entity.  NMG or the
applicable MyTheresa Entity shall distribute any such recoveries turned over or
assigned to it in accordance with the “Distributions upon Realization of Value”
provision of Exhibit 4 to the Recapitalization Term Sheet, to the extent
applicable.  Notwithstanding anything to the contrary in this Agreement (but
subject to Section 9.06(b) of this Agreement), NMG shall be entitled to enforce
this Section 9.06(a) on behalf of itself or any MyTheresa Entity.  The Releasing
Parties will be bound by this Section 9.06 notwithstanding the nature of any
Claim, Cause of Action, or litigation relating to the Recapitalization
Transactions or any judgment or order entered on any such Claim, Cause of Action
or litigation.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, (i) Section 9.06(a) of this Agreement shall only apply to the
Releasing Parties in their capacities as holders of Initial Loans, Extended
Loans, PIK Toggle Notes, Cash Pay Notes, New Second Lien Notes, New Third Lien
Notes, 2028 Debentures, MT Preferred Equity, and/or Existing Common Stock and
shall not, for the avoidance of doubt, apply to any Releasing Party in its
capacity as a provider of debtor-in-possession or any similar financing and
(ii) to the extent a Releasing Party receives consideration on account of a
Claim secured by assets or property of any Company Party or its subsidiaries
(other than, for the avoidance of doubt, the Specified Claims or any such assets
or property contributed to or otherwise obtained by any Company Party or its
subsidiaries on account of the Specified Claims), such consideration will not be
subject to Section 9.06(a) of this Agreement.

 

Section 10.                                   Representations and Warranties of
Consenting Stakeholders.  Each of the Consenting Stakeholders represents,
warrants, and covenants to each other Party, severally, and not jointly, that,
to the best of its actual knowledge, as of (i) the Execution Date and (ii) the
Effective Date (but, in respect of the foregoing (ii), subject to changes
resulting from any Transfers made pursuant to Section 8 of this Agreement):

 

(a)                                 (i) it is the sole beneficial or record
owner of the face amount of the Company

 

27

--------------------------------------------------------------------------------



 

Claims/Interests or is the nominee, investment manager, or advisor for
beneficial holders of the Company Claims/Interests reflected in, (ii) it is the
sole legal and beneficial owner of all Claims and Causes of Actions released by
it pursuant to Section 9 of this Agreement and has not Transferred, or agreed to
Transfer (other than in accordance with Section 8 of this Agreement), in whole
or in part, any Claim or Cause of Action with respect to its Company
Claims/Interests that is subject to the Releases in Section 9 of this Agreement,
and, (iii) having made reasonable inquiry, it is not the beneficial or record
owner of any Company Claims/Interests other than those reflected in, such
Consenting Stakeholder’s signature page to this Agreement or a Transfer
Agreement, as applicable (as may be updated as a result of any Transfers
pursuant to Section 8 of this Agreement);

 

(b)                                 it has the full power and authority to act
on behalf of, vote and consent to matters concerning, such Company
Claims/Interests;

 

(c)                                  such Company Claims/Interests are free and
clear of any pledge, lien, security interest, charge, claim, equity, option,
proxy, voting restriction, right of first refusal, or other limitation on
disposition, transfer, or encumbrances of any kind, that would adversely affect
in any way such Consenting Stakeholder’s ability to perform any of its
obligations under this Agreement at the time such obligations are required to be
performed;

 

(d)                                 it has the full power to vote, approve
changes to, and transfer all of its Company Claims/Interests referable to it as
contemplated by this Agreement subject to applicable Law; and

 

(e)                                  solely with respect to holders of Company
Claims/Interests constituting securities, (i) it is either (A) a qualified
institutional buyer as defined in Rule 144A of the Securities Act, (B) not a
U.S. person (as defined in Regulation S of the Securities Act), or (C) an
institutional accredited investor (as defined in the Rules), and (ii) any
securities acquired by the Consenting Stakeholder in connection with the
Recapitalization Transactions will have been acquired for investment and not
with a view to distribution or resale in violation of the Securities Act.

 

Section 11.                                   Mutual Representations,
Warranties, and Covenants.  Each of the Parties represents, warrants, and
covenants to each other Party, severally, and not jointly, that, to the best of
its actual knowledge, as of the Execution Date and as of the Effective Date:

 

(a)                                 it is validly existing and in good standing
under the Laws of the state of its organization, and this Agreement is a legal,
valid, and binding obligation of such Party, enforceable against it in
accordance with its terms, except as may be limited by applicable Laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability;

 

(b)                                 except as expressly provided in this
Agreement, no consent or approval is required by any Entity in order for it to
effectuate the Recapitalization Transactions contemplated by, and perform its
respective obligations under, this Agreement;

 

(c)                                  the entry into and performance by it of,
and the transactions contemplated by, this Agreement do not, and will not,
conflict in any material respect with any Law or regulation applicable to it or
with any of its articles of association, memorandum of association or other
constitutional documents;

 

28

--------------------------------------------------------------------------------



 

(d)                                 except as expressly provided in this
Agreement, it has (or will have, at the relevant time) all requisite corporate
or other power and authority to enter into, execute, and deliver this Agreement
and to effectuate the Recapitalization Transactions contemplated by, and perform
its respective obligations under, this Agreement; and

 

(e)                                  it is not (i) party to any restructuring or
similar agreements or arrangements relating to the Company or its Affiliates
with the other Parties to this Agreement that have not been disclosed to all
Parties to this Agreement or (ii) participating in, or a party to, (as
applicable) any agreement, understanding, negotiation, or discussion (in each
case, whether oral or written) with respect to any Alternative Transaction
Proposal.

 

Section 12.                                   Termination Events.

 

12.01.              Consenting Stakeholder Termination Events.  This Agreement
(A) may be terminated upon the occurrence of any of the Events set forth in
clauses (a) through (m) below, (1) as to the Consenting Term Loan Lenders, by
the Required Consenting Term Loan Lenders, (2) as to the Consenting Unsecured
Noteholders, by the Required Consenting Unsecured Noteholders, and (3) as to
either Sponsor, by such Sponsor, in each case by the delivery to the Parties of
a written notice in accordance with Section 14.10 of this Agreement; or (B) may
be terminated upon the occurrence of the Event set forth in clause (m) below as
to any individual Consenting Stakeholder by the delivery by such Consenting
Stakeholder to the other Parties of a written notice in accordance with
Section 14.10 of this Agreement:

 

(a)                                 the breach in any material respect by a
Party (other than by any Consenting Stakeholders asserting such breach) of any
of the representations, warranties, covenants, or commitments of the Party set
forth in this Agreement that (i) is adverse to the Consenting Stakeholders
seeking termination pursuant to this provision or could reasonably be expected
to have a material adverse impact on the timely consummation of the
Recapitalization Transactions and (ii) remains uncured for seven (7) Business
Days after such terminating Consenting Stakeholders transmit a written notice in
accordance with Section 14.10 of this Agreement detailing any such breach;
provided, that for the avoidance of doubt, the execution, amendment, or
modification of this Agreement or any Definitive Document (as applicable)
without obtaining the requisite consent(s) set forth in this Agreement
(including Section 3 and Section 13 of this Agreement) or in such Definitive
Document, as applicable, constitutes a material breach for purposes hereof;

 

(b)                                 only with respect to the Consenting
Unsecured Noteholders and/or the Consenting Term Loan Lenders, if the Ares
Sponsor, the CPPIB Sponsor, or any Company Party publicly announces its
intention to pursue an Alternative Transaction Proposal, or renounces this
Agreement and/or the Recapitalization Transactions;

 

(c)                                  only as to the Consenting Term Loan
Lenders, if (i) the Commitment Letter is terminated, rescinded, breached in any
material respect, or renounced by any party to the Commitment Letter, or
otherwise ceases to be in full force and effect, except in connection with a
funding under the Commitment Letter (or any funding under the Commitment Letter
ceases to be subject to an escrow for purposes of funding the Recapitalization
Transactions prior to the

 

29

--------------------------------------------------------------------------------



 

Effective Date), or is amended, modified, waived, or supplemented in any manner
that is adverse to the Consenting Term Loan Lenders seeking termination pursuant
to this provision; and (ii) such Event remains uncured for five (5) Business
Days after the Required Consenting Term Loan Lenders transmit a written notice
in accordance with Section 14.10 of this Agreement detailing any such Event (it
being understood that such Event may be cured if the Commitment Letter is
replaced by a commitment on terms not materially less favorable to the
Consenting Term Loan Lenders in any respect);

 

(d)                                 only as to the Consenting Unsecured
Noteholders, if (i) (A) the Commitment Letter is terminated, rescinded, breached
in any material respect, or renounced by the Ares Sponsor, the CPPIB Sponsor, or
any Company Party, or the Commitment Letter is amended, modified, waived, or
supplemented (in each case, other than by any Consenting Unsecured Noteholder
party thereto) in any manner that is adverse to the Consenting Unsecured
Noteholders seeking termination pursuant to this provision; and (B) such Event
remains uncured for five (5) Business Days after the Required Consenting
Unsecured Noteholders transmit a written notice in accordance with Section 14.10
of this Agreement detailing any such Event (it being understood that such Event
may be cured if the Commitment Letter is replaced by a commitment on terms not
materially less favorable to the Consenting Unsecured Noteholders in any respect
provided that the termination, rescindment, breach in any material respect, or
renunciation of the Commitment Letter by the Ares Sponsor or CPPIB Sponsor
cannot be cured with a replacement commitment by a party other than the Ares
Sponsor or CPPIB Sponsor); or (ii) without the prior written consent of the
Required Consenting Unsecured Noteholders, the Recapitalization Term Sheet or
any executed Definitive Documents are amended, modified, or executed (as
applicable) in a manner that is inconsistent in any respect with the terms,
conditions and covenants relating to and effecting the agreements regarding the
MT Preferred Equity set forth in the Recapitalization Term Sheet;

 

(e)                                  only as to the Sponsors, if (i) the
Commitment Letter is terminated, rescinded, breached in any material respect, or
renounced by any of the Consenting Unsecured Noteholders (other than any
Sponsor) party thereto, or is amended, modified, waived, or supplemented (in
each case, other than by any Sponsor) in any manner that is adverse to the
Sponsor seeking termination pursuant to this provision; and (ii) such Event
remains uncured for five (5) Business Days after such terminating Sponsor
transmits a written notice in accordance with Section 14.10 of this Agreement
detailing any such Event (it being understood that such Event may be cured if
the Commitment Letter is replaced by a commitment on terms not materially less
favorable to the Sponsors in any respect);

 

(f)                                   any Company Party executes, amends, or
modifies the Recapitalization Term Sheet or any executed Definitive Document in
a manner that is (i) inconsistent in any respect with the terms set forth in the
Recapitalization Term Sheet or this Agreement, the other rights and benefits
granted to, or received by the Consenting Stakeholders pursuant to the
Recapitalization Term Sheet or this Agreement (including any Consenting
Stakeholders’ consent rights regarding any Definitive Document), or the
implementation thereof, unless, in the case of amendment or modification of any
Definitive Document, such amendment or modification is otherwise consented to in
accordance with Section 13 of this Agreement and/or the applicable provisions of
the Recapitalization Term Sheet, or (ii) adverse to the Consenting Stakeholders
seeking termination pursuant to this provision, and (iii) in each case of
(i) and (ii) of this subsection (f), remains uncured

 

30

--------------------------------------------------------------------------------



 

for three (3) Business Days after such terminating Consenting Stakeholders
transmit a written notice in accordance with Section 14.10 of this Agreement
detailing any such Event;

 

(g)                                  the issuance by any governmental authority,
including any regulatory authority or court of competent jurisdiction, of any
ruling or order that (i) enjoins the consummation of a material portion of the
Recapitalization Transactions and (ii) remains in effect for twenty (20)
Business Days.  This termination right may not be exercised by any Party that
sought or requested such ruling or order in contravention of any obligation set
out in this Agreement;

 

(h)                                 the failure of the Company Parties to
confirm by not later than three (3) Business Days prior to the Effective Date
that the Series A MT Preferred Equity has been declared to be a security
eligible for distribution by DTC and was agreed to be accepted by DTC for the
DTC’s book-entry, delivery, settlement and depository services;

 

(i)                                     upon the occurrence of a Material
Adverse Effect;

 

(j)                                    only as to the Consenting Unsecured
Noteholders and/or the Consenting Term Loan Lenders, if a Default or Event of
Default (as defined in the Term Loan Credit Agreement or any of the Indentures)
under the Term Loan Credit Agreement or any Indenture (and other than as
expressly set forth in the Waiver, Rescission and Amendment under the Term Loan
Credit Agreement, attached to this Agreement as Exhibit D) has occurred and is
continuing;

 

(k)                                 any of (i) the Company Parties, (ii) the
Required Consenting Unsecured Noteholders, (iii) the Required Consenting Term
Loan Lenders, or (iv) the Sponsors, respectively, validly terminates this
Agreement in accordance with its terms;

 

(l)                                     the Exchange Offer has not launched by
April 22, 2019; or

 

(m)                             the Effective Date has not occurred by June 10,
2019.

 

12.02.              Company Party Termination Events.  Any Company Party may
terminate this Agreement as to all Parties upon prior written notice to all
Parties in accordance with Section 14.10 of this Agreement upon the occurrence
of any of the following Events:

 

(a)                                 the breach in any material respect by one or
more of the Consenting Stakeholders of any provision set forth in this Agreement
that (i) is adverse to the Company Party seeking termination under this
provision and could reasonably be expected to have a material adverse impact on
the timely consummation of the Recapitalization Transactions and (ii) remains
uncured for a period of ten (10) Business Days after the Company Party transmits
a written notice in accordance with Section 14.10 of this Agreement detailing
any such breach;

 

(b)                                 the board of directors, board of managers,
or such similar governing body of any Company Party determines, after consulting
with counsel, (i) that proceeding with any of the Recapitalization Transactions
would be inconsistent with the exercise of its fiduciary duties or applicable
Law or (ii) in the exercise of its fiduciary duties, to pursue an Alternative
Transaction Proposal;

 

31

--------------------------------------------------------------------------------



 

(c)                                  the issuance by any governmental authority,
including any regulatory authority or court of competent jurisdiction, of any
ruling or order that (i) enjoins the consummation of a material portion of the
Recapitalization Transactions and (ii) remains in effect for twenty (20)
Business Days after the terminating Company Party transmits a written notice in
accordance with Section 14.10 of this Agreement detailing any such issuance. 
This termination right shall not apply to or be exercised by any Company Party
that sought or requested such ruling or order in contravention of any obligation
or restriction set out in this Agreement;

 

(d)                                 (i) the Commitment Letter is terminated,
rescinded, or renounced by a purchaser party thereto, or otherwise ceases to be
in full force and effect, except in connection with a funding thereunder,
(ii) such Event is adverse to the Company Party seeking termination pursuant to
this provision; and (iii) such Event remains uncured for seven (7) Business Days
after such terminating Company Party transmits a written notice in accordance
with Section 14.10 of this Agreement detailing any such Event (it being
understood that such Event may be cured if the Commitment Letter is replaced by
a commitment on terms not materially less favorable to the Company Parties);

 

(e)                                  the Exchange Offer has not launched by
April 22, 2019;

 

(f)                                   the Effective Date has not occurred by
June 10, 2019; or

 

(g)                                  any of (i) the Required Consenting
Unsecured Noteholders, (ii) the Required Consenting Term Loan Lenders, or
(iii) the Sponsors, respectively, validly terminates this Agreement in
accordance with its terms.

 

12.03.              Mutual Termination.  This Agreement, and the obligations of
all Parties hereunder, may be terminated by mutual written agreement among all
of the following:  (a) the Required Consenting Term Loan Lenders; (b) the
Required Consenting Unsecured Noteholders; (c) the Sponsors; and (d) each
Company Party.

 

12.04.              Automatic Termination.  This Agreement shall terminate
automatically as to all Parties without any further required action or notice
upon the occurrence of any of the following Events:

 

(a)                                 immediately after the occurrence of the
Effective Date;

 

(b)                                 unless already terminated pursuant to
Section 12.01 of this Agreement, immediately after the execution of definitive
documents in respect of, or consummation of, an Alternative Transaction
Proposal;

 

(c)                                  any of the Company Parties (i) commences a
voluntary case under the Bankruptcy Code, (ii) consents to the appointment of,
or taking possession by, a receiver, liquidator, assignee, custodian, trustee or
sequestrator (or similar official) of the Company Party or all or substantially
all of the property or assets of the Company Party, or (iii) makes any general
assignment for the benefit of its creditors; or

 

(d)                                 the commencement of an involuntary
bankruptcy case against any of the Company Parties under the Bankruptcy Code, if
such involuntary case is not dismissed within sixty (60)

 

32

--------------------------------------------------------------------------------



 

calendar days after the filing thereof or if a court order granting the petition
for such involuntary bankruptcy case is entered and not reversed or rescinded
within 30 calendar days.

 

12.05.              Effect of Termination.

 

(a)                                 Upon the occurrence of a Termination Date as
to a Party, this Agreement (except as set forth in subsection 12.05(b) of this
Agreement, below) shall be of no further force and effect as to such Party, and
each Party subject to such termination shall be released from its commitments,
undertakings, and agreements under or related to this Agreement; any and all
tenders, consents, or votes tendered by such Party shall be (or automatically
shall be deemed) withdrawn; and such Party shall have the rights and remedies
that it would have had, had it not entered into this Agreement, and shall be
entitled to take any and all actions, whether with respect to the
Recapitalization Transactions or otherwise, that it would have been entitled to
take had it not entered into this Agreement, including with respect to any and
all Claims or Causes of Action; provided, for the avoidance of doubt, the
termination of this Agreement as to any Party shall not relieve such Party of
liability for breach of this Agreement prior to such termination.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, (a) Section 1.01 of this Agreement, Section 6.01(h) of this
Agreement, Section 9 of this Agreement (including the Release and the ongoing
obligations contained in Section 9.05 and Section 9.06 of this Agreement),
Section 12.05 of this Agreement, and Section 14 of this Agreement shall survive
in the event that the Termination Date occurs due to the occurrence of the
Effective Date pursuant to Section 12.04(a) of this Agreement, and
(b) Section 1.01 of this Agreement, Section 6.01(h) of this Agreement (solely
with respect to Creditor Fees and Expenses through the applicable Termination
Date), Section 12.05 of this Agreement, and Sections 14.01 through 14.22 of this
Agreement shall survive the occurrence of the Termination Date on any account. 
For the avoidance of doubt, the Release and any of the ongoing obligations in
Section 9 of this Agreement shall cease and be of no further force or effect
whatsoever if this Agreement terminates or is terminated or a Termination Date
occurs as to any or all Parties for any reason that is not the occurrence of the
Effective Date as provided in Section 12.04(a) of this Agreement; provided, that
if this Agreement is terminated only with respect to certain parties, such
termination shall not affect the applicability or force of Section 9 of this
Agreement with respect to other parties.

 

(c)                                  Nothing in this Agreement shall be
construed as prohibiting a Company Party or any of the Consenting Stakeholders
from contesting whether any termination is in accordance with its terms or to
seek enforcement of any rights under this Agreement that arose or existed before
a Termination Date.  Except as expressly provided in this Agreement (including,
for the avoidance of doubt, Section 9 of this Agreement), nothing in this
Agreement is intended to, or does, in any manner waive, limit, impair, or
restrict (i) any right of any Company Party or the ability of any Company Party
to protect and reserve its rights (including rights under this Agreement),
remedies, and interests, including its claims against any Consenting
Stakeholder, and (ii) any right of any Consenting Stakeholder, or the ability of
any Consenting Stakeholder, to protect and preserve its rights (including rights
under this Agreement), remedies, and interests, including its claims against any
Company Party, Consenting Stakeholder.  Nothing in this Section 12.05 shall
restrict any Company Party’s right to terminate this Agreement in accordance
with Section 12.02(b) of this Agreement.

 

33

--------------------------------------------------------------------------------



 

(d)                                 To the extent the Term Loan Lender
Participation Threshold Condition Precedent is satisfied and the Agreement is
subsequently terminated (a) by the Company Parties for any reason other than
pursuant to Section 12.02(a) of this Agreement due to the material breach of
this Agreement by one or more Consenting Term Loan Lenders, (b) pursuant to
Section 12.01(m) of this Agreement or Section 12.02(f) of this Agreement, above,
or (c) otherwise because the Noteholder Participation Threshold Condition
Precedent is not satisfied, the Company Parties shall pay to each Initial
Consenting Term Loan Lender the Initial Consenting Term Loan Lenders Break Fee. 
Notwithstanding anything in this Agreement to the contrary, the Initial
Consenting Term Loan Lenders Break Fee shall be earned in full as of the
Agreement Effective Date, shall not be treated as a payment on any Term Loan,
and shall be due and payable subject solely to the occurrence and within one
(1) Business Day of the date of such termination, without setoff, deduction or
withholding for any taxes or otherwise.

 

(e)                                  To the extent the Noteholder Participation
Threshold Condition Precedent is satisfied and the Agreement is subsequently
terminated (a) by the Company Parties for any reason other than pursuant to
Section 12.02(a) of this Agreement due to the material breach of this Agreement
by one or more Consenting Unsecured Noteholders, (b) pursuant to
Section 12.01(m) of this Agreement or Section 12.02(f) of this Agreement, above,
or (c) otherwise because the Term Loan Lender Participation Threshold Condition
Precedent is not satisfied, the Company Parties shall pay to each Initial
Consenting Unsecured Noteholder the Initial Consenting Unsecured Noteholders
Break Fee.  Notwithstanding anything in this Agreement to the contrary, the
Initial Consenting Unsecured Noteholders Break Fee shall be earned in full as of
the Agreement Effective Date, shall not be treated as a payment on any Unsecured
Note, and shall be due and payable subject solely to the occurrence and within
one (1) Business Day of the date of such termination, without setoff, deduction
or withholding for any taxes or otherwise.

 

Section 13.                                   Amendments and Waivers.

 

(a)                                 This Agreement and, prior to the Effective
Date, the Definitive Documents, may not be modified, amended, or supplemented,
and no condition or requirement of this Agreement may be waived, in any manner
except in accordance with this Section 13.

 

(b)                                 This Agreement (including for the avoidance
of doubt, any provision in the Recapitalization Term Sheet or any exhibits and
schedules hereto and thereto) and, prior to the Effective Date, the Definitive
Documents, may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, exclusively, in a writing signed
by:  (i) each Company Party and (ii) the following Parties: (A) if such
modification, amendment, supplement, or waiver has an adverse effect on the
Consenting Term Loan Lenders (including by improving the Principal Terms offered
to any other Consenting Stakeholder), the Required Consenting Term Loan Lenders;
(B) if such modification, amendment, supplement, or waiver has an adverse effect
on the Consenting Cash Pay Noteholders or the Consenting PIK Toggle Noteholders
(including by improving the Principal Terms offered to any other Consenting
Stakeholder), the Required Consenting Unsecured Noteholders; and (C) if such
modification, amendment, supplement, or waiver has an adverse effect on the
Sponsors (including by improving the Principal Terms offered to any other
Consenting Stakeholder), each Sponsor.  Notwithstanding

34

--------------------------------------------------------------------------------



 

the foregoing, (x) if the proposed modification, amendment, waiver, or
supplement has a material, disproportionate, and adverse effect on any
Consenting Stakeholder, then the consent of each such affected Consenting
Stakeholder shall also be required to effectuate such modification, amendment,
waiver, or supplement; and (y) no amendment, modification, waiver, or supplement
to this Agreement (or, prior to the Effective Date, any Definitive Document)
shall amend, modify or otherwise affect any Principal Term without the prior
written consent of each Party to this Agreement.  Notwithstanding anything to
the contrary in this Section 13, the deadline in Section 12.01(m) of this
Agreement may be extended by up to 30 days with the prior written consent of
each of (i) the Company Parties, (ii) the Sponsors, (iii) the Required
Consenting Term Loan Lenders, and (iv) the Required Consenting Unsecured
Noteholders; provided that (1) the deadline in Section 12.02(f) of this
Agreement is simultaneously extended to a date no earlier than the deadline in
Section 12.01(m) of this Agreement (as so extended), and (2) immediately prior
to such extension, the Company Parties shall pay to each Consenting Term Loan
Lender who agrees to such extension the Term Loan Lender Extension Fee.

 

(c)                                  Any proposed modification, amendment,
waiver or supplement that does not comply with this Section 13 shall be
ineffective and void ab initio.

 

(d)                                 The waiver by any Party of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach.  No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy under this Agreement shall operate as a
waiver of any such right, power or remedy or any provision of this Agreement,
nor shall any single or partial exercise of such right, power or remedy by such
Party preclude any other or further exercise of such right, power or remedy or
the exercise of any other right, power or remedy.  All remedies under this
Agreement are cumulative and are not exclusive of any other remedies provided by
Law.

 

Section 14.                                   Miscellaneous.

 

14.01.              Acknowledgement.  Notwithstanding any other provision in
this Agreement, this Agreement is not and shall not be deemed to be an offer
with respect to any securities.  Any such offer or solicitation will be made
only in compliance with all applicable securities Laws, and/or other applicable
Law.

 

14.02.              Exhibits Incorporated by Reference; Conflicts.  Each of the
exhibits, annexes, signatures pages, and schedules attached to this Agreement is
expressly incorporated in this Agreement and made a part of this Agreement, and
all references to this Agreement shall include such exhibits, annexes, signature
pages, and schedules.

 

14.03.              Further Assurances.  Subject to the other terms of this
Agreement, the Parties agree to execute and deliver such other instruments and
perform such acts, in addition to the matters in this Agreement specified, as
may be reasonably appropriate or necessary from time to time, to effectuate the
intent of this Agreement.

 

14.04.              Complete Agreement.  Except as otherwise explicitly provided
in this Agreement, this Agreement constitutes the entire agreement among the
Parties with respect to the subject

35

--------------------------------------------------------------------------------



 

matter of this Agreement and supersedes all prior agreements, oral or written,
among the Parties with respect to the subject matter of this Agreement, other
than any Confidentiality Agreement.

 

14.05.              GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM.  THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES OF ANY
SUCH CONTRACTS.  Each Party to this Agreement agrees that it shall bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement, to the extent possible, in the Federal District Court for the
Southern District of New York in New York City, New York, and solely in
connection with claims arising under this Agreement:  (a) irrevocably submits to
the exclusive jurisdiction of such court; (b) waives any objection to laying
venue in any such action or proceeding in such court; and (c) waives any
objection that such court is an inconvenient forum or does not have jurisdiction
over any Party to this Agreement.

 

14.06.              TRIAL BY JURY WAIVER.  EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

14.07.              Execution of Agreement.  This Agreement may be executed and
delivered in any number of counterparts and by way of electronic signature and
delivery, each such counterpart, when executed and delivered, shall be deemed an
original, and all of which together shall constitute the same agreement.  Except
as expressly provided in this Agreement, each individual executing this
Agreement on behalf of a Party has been duly authorized and empowered to execute
and deliver this Agreement on behalf of said Party.

 

14.08.              Rules of Construction.  This Agreement is the product of
negotiations among the Company Parties and the Consenting Stakeholders, and in
the enforcement or interpretation of this Agreement, is to be interpreted in a
neutral manner, and any presumption with regard to interpretation for or against
any Party by reason of that Party having drafted or caused to be drafted this
Agreement, or any portion of this Agreement, shall not be effective in regard to
the interpretation of this Agreement.  The Company Parties and the Consenting
Stakeholders were each represented by counsel during the negotiations and
drafting of this Agreement and continue to be represented by counsel.

 

14.09.              Successors and Assigns; Third Parties.  This Agreement is
intended to (and does) bind and inure to the benefit of the Parties and their
respective successors and permitted assigns, as applicable.  There are no third
party beneficiaries under this Agreement, except for the Released Parties
(solely with respect to Section 9 of this Agreement).  The rights or obligations
of any Party under this Agreement may not be assigned, delegated, or transferred
to any other Entity except as expressly permitted in this Agreement.

 

36

--------------------------------------------------------------------------------



 

14.10.              Notices.  All notices hereunder shall be deemed given if in
writing and delivered, by electronic mail, courier, or registered or certified
mail (return receipt requested), to the following addresses (or at such other
addresses as shall be specified by like notice):

 

(a)                                 if to a Company Party, to:

 

Neiman Marcus Group, Inc.
One Marcus Square

1618 Main Street

Dallas, TX 75201

Attn: Tracy M. Preston
E-mail address: tracy.preston@neimnamarcus.com

 

with copies to:

 

Kirkland & Ellis LLP

333 South Hope Street

Los Angeles, CA 90071

Attn:  David Nemecek, P.C.; Nisha Kanchanapoomi, P.C.; Philippa Bond, P.C.

E-mail address: david.nemecek@kirkland.com;

nisha.kanchanapoomi@kirkland.com; pippa.bond@kirkland.com

 

and

 

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attn:  Anup Sathy, P.C.; Spencer Winters

E-mail address: anup.sathy@kirkland.com; spencer.winters@kirkland.com

 

and

 

Kirkland & Ellis LLP

601 Lexington Avenue
New York, NY 10022
Attn:  Matthew Fagen
E-mail address:  matthew.fagen@kirkland.com

 

(b)                                 if to the Ares Sponsor, to:

 

Ares Corporate Opportunities Fund III, L.P. and Ares Corporate Opportunities

Fund IV, L.P.

2000 Avenue of the Stars, 12th Floor

Los Angeles, CA 90067

Attn: Eric Waxman

E-mail address: ewaxman@aresmgmt.com

 

37

--------------------------------------------------------------------------------



 

(c)                                  if to the CPPIB Sponsor, to:

 

Canada Pension Plan Investment Board

One Queen Street East

Toronto, Ontario M5C 2W4

Attn: Lori Hall-Kim

E-mail address: lhallkim@cppib.com

 

with copies to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attn: My Chi To

E-mail address: mcto@debevoise.com

 

(d)                                 if to a Consenting Term Loan Lender, to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attn: Joshua A. Feltman, Michael S. Benn

E-mail address: jafeltman@wlrk.com; MSBenn@wlrk.com

 

(e)                                  if to a Consenting Cash Pay Noteholder or a
Consenting PIK Toggle Noteholder, to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attn: Alice B. Eaton, Andrew N. Rosenberg

E-mail address:  aeaton@paulweiss.com; arosenberg@paulweiss.com

 

Any notice given by delivery, mail, or courier shall be effective when received.

 

14.11.              Independent Due Diligence and Decision Making.  Each
Consenting Stakeholder hereby confirms that its decision to execute this
Agreement has been based upon its independent investigation of the operations,
businesses, financial and other conditions, and prospects of the Company
Parties.

 

14.12.              Relationship Among Parties.  Notwithstanding anything in
this Agreement to the contrary, the representations, warranties, duties and
obligations of the Consenting Stakeholders under this Agreement shall be
several, not joint.  It is understood and agreed that no Consenting Stakeholder
has any duty of trust or confidence in any kind or form with any Party, and,
except as

 

38

--------------------------------------------------------------------------------



 

expressly provided in this Agreement, there are no commitments among or between
them.  In this regard, it is understood and agreed that any Consenting
Stakeholder may trade in the Company Claims/Interests without the consent of any
other Party, subject to applicable securities laws and the terms of this
Agreement.  No Party to this Agreement shall have any responsibility with
respect to the Transfer of any Company Claims/Interests by any other Party by
virtue of this Agreement.  No prior history, pattern or practice of sharing
confidences among or between the Parties shall in any way affect or negate this
understanding and agreement.  No Party shall, as a result of its entering into
and performing its obligations under this Agreement, be deemed to be part of a
“group” (as that term is used in Section 13(d) of the Exchange Act) with any
other Party.  For the avoidance of doubt, no action taken by a Party pursuant to
this Agreement shall be deemed to constitute or to create a presumption by any
of the Parties that any or all of the Parties are in any way acting in concert
or as such a “group.”  The execution of this Agreement by any Party shall not
create, or be deemed to create, any fiduciary or other duties (actual or
implied) to any other Party other than non-fiduciary duties as expressly set
forth in this Agreement.

 

14.13.              Independent Determination of Company Parties.  The Company
Parties hereby acknowledge that, in connection with negotiations regarding the
Recapitalization Transactions, the Company Parties determined that the issuers
under the Unsecured Notes Indentures would add one or more co-issuers to the
Unsecured Notes if necessary to effect a financial recapitalization of the
Company Parties and that any amendment to the Unsecured Notes Indentures to add
a co-issuer would not require the prior consent of any Unsecured Noteholders.

 

14.14.              Public Disclosure.  At all times prior to the Effective Date
or the earlier termination of this Agreement in accordance with its terms, the
Parties shall use commercially reasonable efforts to consult with one another
prior to issuing any press releases or other public notices with respect to the
transactions contemplated hereby, and to provide each other with a reasonable
amount of time (and not less than one day, unless otherwise agreed) to review
and comment on any such press release or other notice before it is made and
shall consider in good faith any comments made by such reviewing party.  The
Parties are expressly permitted to disclose this Agreement or its terms (i) in
accordance with any applicable Law, rule or regulation, (ii) to the extent this
Agreement or such terms become available to the public other than as a result of
a disclosure by such Party or its advisors, and (iii) in connection with the
enforcement of any of such Party’s rights or remedies under this Agreement or
any Definitive Document.  Except (w) as required by applicable Law, (x) to the
extent such information becomes available to the public other than as a result
of a disclosure by such Party or its advisors, (y) in connection with the
enforcement of any of such Party’s rights or remedies under this Agreement or
any Definitive Document, or (z) as otherwise permitted under the terms of any
other agreement between the Company Parties and any Consenting Stakeholder, no
Party or its advisors shall disclose to any Entity, other than the Company and
the advisors to the Company, the principal amount of Company Claims/Interests
held by any Consenting Stakeholder, without such Consenting Stakeholder’s prior
written consent; provided, that (x) if such disclosure is required by Law,
subpoena, or other legal process or regulation, the disclosing Party shall
afford the relevant Consenting Stakeholder a reasonable opportunity to review
and comment in advance of such disclosure and shall take all reasonable measures
to limit such disclosure (the expense of which, if any, shall be borne by the
relevant Consenting Stakeholder) and (y) the foregoing shall not prohibit the
disclosure of the aggregate percentage or aggregate outstanding amount of the
Unsecured

 

39

--------------------------------------------------------------------------------



 

Notes and Term Loans held by all of the Consenting Stakeholders, all of the
Consenting Term Loan Lenders, or all of the Consenting Unsecured Noteholders,
collectively.

 

14.15.              FRE 408.  If the Recapitalization Transactions are not
consummated, or if this Agreement is terminated for any reason, the Parties
fully reserve any and all of their rights.  Pursuant to Federal Rule of Evidence
408 and any other applicable rules of evidence, this Agreement and all
negotiations relating to this Agreement shall not be admissible into evidence in
any proceeding other than a proceeding to enforce its terms or the payment of
damages to which a Party may be entitled under this Agreement.

 

14.16.              Specific Performance.  It is understood and agreed by the
Parties that money damages would be an insufficient remedy for any breach of
this Agreement (including Section 9 of this Agreement) by any Party, and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (without the posting of any bond and without proof of
actual damages) as a remedy of any such breach, including an order of any court
of competent jurisdiction requiring any Party to comply promptly with any of its
obligations hereunder.

 

14.17.              Several, Not Joint, Claims.  Except where otherwise
specified, the agreements, representations, warranties, and obligations of the
Parties under this Agreement are, in all respects, several and not joint.

 

14.18.              Severability and Construction.  If any provision of this
Agreement shall be held by a court of competent jurisdiction to be illegal,
invalid, or unenforceable, the remaining provisions shall remain in full force
and effect if essential terms and conditions of this Agreement for each Party
remain valid, binding, and enforceable.

 

14.19.              Remedies Cumulative.  All rights, powers, and remedies
provided under this Agreement or otherwise available in respect of this
Agreement at Law or in equity shall be cumulative and not alternative.  The
exercise of any right, power, or remedy by any Party shall not preclude the
simultaneous or later exercise of any other such right, power, or remedy by such
Party.

 

14.20.              Capacities of Consenting Stakeholders.  Each Consenting
Stakeholder has entered into this Agreement on account of all Company
Claims/Interests that it holds (directly or through discretionary accounts that
it manages or advises) and, except where otherwise specified in this Agreement,
shall take or refrain from taking all actions that it is obligated to take or
refrain from taking under this Agreement with respect to all such Company
Claims/Interests.

 

14.21.              Email Consents.  Where a written consent, acceptance,
approval, or waiver is required pursuant to or contemplated by this Agreement,
pursuant to Section 3 of this Agreement, Section 13 of this Agreement, or
otherwise, including a written approval by the Company Parties or the Required
Consenting Stakeholders, such written consent, acceptance, approval, or waiver
shall be deemed to have occurred if, by agreement between counsel to the Parties
submitting and receiving such consent, acceptance, approval, or waiver, it is
conveyed in writing (including electronic mail) between each such counsel
without representations or warranties of any kind on behalf of such counsel.

 

40

--------------------------------------------------------------------------------



 

14.22.              Payment Responsibility.  Notwithstanding anything to the
contrary in this Agreement, including the Recapitalization Term Sheet, the MT
Operating Entities shall not be responsible for the payment of any fees or the
reimbursement of any expenses, including any Consenting Creditor Fees and
Expenses, any consent or participation fees, or any break fees, pursuant to this
Agreement, including the Recapitalization Term Sheet.

 

14.23.              Negative Commitments of the Company Parties and Sponsors. 
During the Agreement Effective Period, each of the Company Parties and each of
the Sponsors agrees, severally and not jointly, that it shall not, nor shall it
permit any applicable affiliate to, directly or indirectly (a) terminate,
rescind, or renounce the Commitment Letter, or otherwise cause the Commitment
Letter to cease to be in full force and effect, except in connection with a
funding under the Commitment Letter (or cause any funding under the Commitment
Letter to cease to be subject to an escrow for purposes of funding the
Recapitalization Transactions prior to the Effective Date), or (b) amend,
modify, waive, or supplement the Commitment Letter, or any fee letter or other
related agreement, in any manner that would (i) increase the fees payable in
connection therewith, (ii) increase the conditionality to the funding of the
commitments thereunder or (iii) otherwise reasonably be expected to hinder or
delay funding thereunder.

 

14.24.              Cleansing Obligations Relating to Amendment Requests. 
Contemporaneously with executing any amendment, waiver or modification of any
document, covenant or term of this Agreement, any Definitive Document, or the
Commitment Letter in accordance with Section 13 of this Agreement (an
“Amendment”), the Company Parties shall publicly disclose such Amendment to the
extent that it believes, in good faith, such Amendment constitutes material
nonpublic information (collectively, “MNPI”).  In the event of a disagreement
between the Company Parties and any Consenting Stakeholder regarding whether an
Amendment constitutes MNPI, a Consenting Unsecured Noteholder or Consenting Term
Loan Lender may publicly disclose such Amendment only if such Consenting
Unsecured Noteholder or Consenting Term Loan Lender, as applicable, in good
faith and upon the advice of counsel, believes that such Amendment constitutes
MNPI.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

[Signatures Follow]

 

41

--------------------------------------------------------------------------------



 

Company Parties’ Signature Page to
the Transaction Support Agreement

 

NEIMAN MARCUS GROUP, INC.

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President, General Counsel, Corporate

 

Secretary and Chief Compliance Officer

 

 

 

BERGDORF GOODMAN INC.

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

 

 

BERGDORF GRAPHICS, INC.

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

 

 

BG PRODUCTIONS, INC.

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

 

 

MARIPOSA BORROWER, INC.

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

 

--------------------------------------------------------------------------------



 

MARIPOSA INTERMEDIATE HOLDINGS LLC

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

 

 

 

MARIPOSA LUXEMBOURG I S.A.R.L.

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Category A Manager

 

 

 

 

MARIPOSA LUXEMBOURG II S.A.R.L.

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Category A Manager

 

 

 

 

MYTHERESA.COM GMBH

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Managing Director

 

 

 

 

MYTHERESA.COM SERVICE GMBH

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Managing Director

 

 

 

 

NANCY HOLDINGS LLC

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

 

--------------------------------------------------------------------------------



 

NEIMAN MARCUS BERMUDA L.P.

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

 

 

 

NEIMAN MARCUS GROUP LTD LLC

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President, General Counsel,

 

Corporate Secretary and Chief

 

Compliance Officer

 

 

 

 

NEMA BEVERAGE CORPORATION

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

President

 

 

 

 

NEMA BEVERAGE HOLDING CORPORATION

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

President

 

 

 

 

NEMA BEVERAGE PARENT CORPORATION

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

President

 

 

--------------------------------------------------------------------------------



 

NM BERMUDA, LLC

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

 

 

 

NM FINANCIAL SERVICES, INC.

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

 

 

 

NM NEVADA TRUST

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

 

 

 

NMG ASIA LIMITED

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

 

 

 

NMG ASIA HOLDINGS LIMITED

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

 

--------------------------------------------------------------------------------



 

NMG CALIFORNIA SALON LLC

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President and General Counsel

 

 

 

 

NMG GERMANY GMBH

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Managing Director

 

 

 

 

NMG INTERNATIONAL LLC

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

NMG FLORIDA SALON LLC

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President and General Counsel

 

 

 

 

NMG GLOBAL MOBILITY, INC.

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President, General Counsel and Secretary

 

 

 

NMG SALONS LLC

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President and General Counsel

 

 

--------------------------------------------------------------------------------



 

NMG SALON HOLDINGS LLC

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Chief Executive Officer and President

 

 

 

 

NMG TEXAS SALON LLC

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President and General Counsel

 

 

 

 

NMGP, LLC

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

 

 

 

WORTH AVENUE LEASING COMPANY

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

 

 

 

THE NEIMAN MARCUS GROUP LLC

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President, General Counsel,

 

Corporate Secretary and Chief

 

Compliance Officer

 

 

--------------------------------------------------------------------------------



 

THERESA WARENVERTRIEB GMBH

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

 

 

Name:

Tracy M. Preston

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------



 

Consenting Stakeholder Signature Page to
the Transaction Support Agreement

 

[CONSENTING STAKEHOLDER]

 

 

 

 

 

Authorized Signatory:

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

E-mail address(es):

 

 

Aggregate Amounts Beneficially Owned or Managed on Account of:

Term Loan Claims

Cash Pay Notes

PIK Toggle Notes

Shares of Existing Common Stock

 

--------------------------------------------------------------------------------



 

EXECUTION VERSION

 

Exhibit A

 

NEIMAN MARCUS GROUP, INC., ET AL.

 

RECAPITALIZATION TERM SHEET(1)

 

March 25, 2019

 

THIS RECAPITALIZATION TERM SHEET AND THE DOCUMENTS ATTACHED HERETO COLLECTIVELY
DESCRIBE A PROPOSED RECAPITALIZATION OF NEIMAN MARCUS GROUP, INC., A DELAWARE
CORPORATION, AND CERTAIN OF ITS SUBSIDIARIES AS DEFINED IN THIS RECAPITALIZATION
TERM SHEET.

 

THIS RECAPITALIZATION TERM SHEET IS NOT AN OFFER OR A SOLICITATION WITH RESPECT
TO ANY SECURITIES OF THE COMPANY PARTIES.  ANY SUCH OFFER OR SOLICITATION SHALL
COMPLY WITH ALL APPLICABLE SECURITIES LAWS.

 

THIS RECAPITALIZATION TERM SHEET IS A SETTLEMENT PROPOSAL TO CERTAIN
UNAFFILIATED LENDERS UNDER THE COMPANY PARTIES’ TERM LOAN CREDIT AGREEMENT,
CERTAIN UNAFFILIATED HOLDERS OF THE COMPANY PARTIES’ UNSECURED NOTES, AND
CERTAIN HOLDERS OF THE COMPANY PARTIES’ EXISTING COMMON STOCK IN FURTHERANCE OF
SETTLEMENT DISCUSSIONS.  ACCORDINGLY, THIS RECAPITALIZATION TERM SHEET IS
PROTECTED BY RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE
STATUTES OR DOCTRINES PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL
SETTLEMENT DISCUSSIONS.

 

REFERENCE IN THIS RECAPITALIZATION TERM SHEET IS MADE TO THAT CERTAIN
TRANSACTION SUPPORT AGREEMENT (THE “TRANSACTION SUPPORT AGREEMENT”) BY AND AMONG
THE COMPANY PARTIES AND THE OTHER PARTIES THERETO, DATED AS OF THE DATE OF THIS
RECAPITALIZATION TERM SHEET.

 

THIS RECAPITALIZATION TERM SHEET IS FOR DISCUSSION PURPOSES ONLY AND DOES NOT
PURPORT TO SUMMARIZE ALL OF THE TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES,
AND OTHER PROVISIONS WITH RESPECT TO THE TRANSACTIONS DESCRIBED IN THIS
RECAPITALIZATION TERM SHEET, WHICH TRANSACTIONS WILL BE SUBJECT TO THE
COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS AND CONDITIONS SET
FORTH IN THIS RECAPITALIZATION TERM SHEET AND THE CLOSING OF ANY TRANSACTION
SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SUCH DEFINITIVE
DOCUMENTS.

 

--------------------------------------------------------------------------------

(1)         Capitalized terms used but not otherwise defined in this
Recapitalization Term Sheet shall have the meaning ascribed to them in the
Transaction Support Agreement or the other term sheets annexed hereto, as
applicable.

 

--------------------------------------------------------------------------------



 

Overview

 

 

 

Recapitalization Transaction Overview

 

This term sheet (including all exhibits, annexes, appendices, and/or schedules
hereto, the “Recapitalization Term Sheet”) contemplates a consensual
recapitalization of certain of the Company Parties’ outstanding indebtedness and
equity interests (the “Recapitalization Transactions”) consisting of the
transactions described in this Recapitalization Term Sheet on terms and
conditions consistent with this Recapitalization Term Sheet and the Transaction
Support Agreement.

 

This Recapitalization Term Sheet does not include a description of all of the
terms, conditions, and other provisions that are to be contained in the
definitive documentation governing the Recapitalization Transactions. The
Recapitalization Transactions will not contain any material terms or conditions
that are inconsistent in any material respect with this Recapitalization Term
Sheet and the exhibits attached hereto.

 

 

 

Debt to Be Restructured

 

Outstanding indebtedness of the Company Parties that will be restructured or
satisfied pursuant to the Recapitalization Transactions includes:

 

Term Loan Credit Facility

 

Approximately $2.8 billion in principal amount outstanding (the “Term Loan
Credit Facility”) under that certain term loan credit agreement (as amended from
time to time, the “Term Loan Credit Agreement”), dated as of October 25, 2013,
by and among Neiman Marcus Group LTD LLC, as borrower, certain of the Company
Parties, as guarantor(s), Credit Suisse AG, Cayman Islands Branch, as lender and
agent (the “Term Loan Agent”), and the other lenders party thereto from time to
time (collectively, with the Term Loan Agent, the “Term Loan Lenders”).

 

The Unsecured Notes

 

Approximately $960 million in principal amount of 8.0% cash pay notes due 2021
(the “Cash Pay Notes,” and the parties holding such Cash Pay Notes,
collectively, the “Cash Pay Noteholders”) outstanding under the Indenture, dated
as of October 21, 2013, by and among Neiman Marcus Group LTD LLC and Mariposa
Borrower, Inc., as issuers, certain of the Company Parties, as guarantor(s), and
U.S. Bank National Association, as the trustee (the “Cash Pay Notes Trustee”).

 

Approximately $658 million in principal amount of 8.75%/9.50% PIK toggle notes
due 2021 (the “PIK Toggle Notes,” and the parties holding such PIK Toggle Notes,
the “PIK Toggle Noteholders”) outstanding under the Indenture, dated as of
October 21, 2013, by and among Neiman Marcus Group LTD LLC and Mariposa
Borrower, Inc. as issuers, certain of the Company Parties, as guarantor(s), and
U.S. Bank National Association, as the trustee (the “PIK Toggle Notes Trustee”).

 

As used in this Recapitalization Term Sheet, the Cash Pay Notes and PIK Toggle
Notes collectively are referred to as the “Unsecured Notes” and the Cash Pay
Noteholders and the PIK Toggle Noteholders collectively are referred to as the
“Unsecured Noteholders.”

 

 

 

New Securities to be Issued

 

On or before the Effective Date, the applicable Company Parties will issue the
following new securities.

 

New Second Lien Notes

 

On or before the Effective Date, certain Company Parties will issue $550 million
of new second lien secured notes (the “New Second Lien Notes”) on terms and
conditions consistent with this Recapitalization Term Sheet and the term sheet
attached hereto as Exhibit 1 (the “New Second Lien Notes Term Sheet”).

 

2

--------------------------------------------------------------------------------



 

 

 

The Sponsors and the Ad Hoc Committee of Unsecured Noteholders have agreed to
collectively backstop $550 million of New Second Lien Notes on the terms and
conditions set forth in the fully executed commitment letter attached hereto as
Exhibit 2 (the “Commitment Letter”).

 

New Third Lien Notes

 

On the Effective Date, pursuant to the Exchange Offer (as defined below),
certain Company Parties will issue new third lien secured notes (the “New Third
Lien Notes”) in the amount set forth in and on terms and conditions consistent
with this Recapitalization Term Sheet and the term sheet attached hereto as
Exhibit 3 (the “New Third Lien Notes Term Sheet”).

 

MT Preferred Equity

 

On the Effective Date, certain newly formed Delaware entities that hold the
operations that conduct the business of MyTheresa and that become Company
Parties will issue $500 million of new preferred stock (the “MT Preferred
Equity”) on terms and conditions consistent with this Recapitalization Term
Sheet and the term sheet attached hereto as Exhibit 4 (the “MyTheresa Issuer
Preferred Equity Term Sheet”).

 

Material Provisions

 

 

 

Amendment of Term Loan Credit Facility and Paydown of Term Loans

 

The Term Loan Credit Agreement will be amended and the Consenting Term Loan
Lenders and all other Term Loan Lenders consenting to such amendment will amend
or exchange their Term Loans into extended term loans (the “Extended Term
Loans”; and such amendment and extension transactions, the “Amendment and
Extension”) in a manner consistent with this Recapitalization Term Sheet and the
terms and conditions set forth in the term sheet attached hereto as Exhibit 5
(the “Amended Term Loan Term Sheet” and the Term Loan Credit Agreement, as
amended, the “Amended Term Loan Credit Agreement”).

 

On the Effective Date, immediately following the Amendment and Extension, $550
million aggregate principal amount of the Extended Term Loans will be prepaid,
on a pro rata basis, in cash at par, funded by the net cash proceeds from the
issuance of the New Second Lien Notes, cash on hand, and other liquidity
sources, subject to any waivers or adjustments with respect to such prepayment
set forth in the Amended Term Loan Term Sheet.

 

 

 

Exchange of Unsecured Notes

 

On or after the Agreement Effective Date, the Company Parties will launch an
exchange offer for the existing Unsecured Notes (the “Exchange Offer”).

 

Upon consummation of the Exchange Offer on the Effective Date, each Unsecured
Noteholder who has tendered its Unsecured Notes into the Exchange Offer will
exchange a portion of its tendered Unsecured Notes, at par, into its Pro Rata
Share (as defined below) of $250 million of MT Preferred Equity, with the
balance of its tendered Unsecured Notes exchanged at par into New Third Lien
Notes. Any accrued and unpaid interest on the tendered Unsecured Notes shall be
paid in cash at the closing of the Exchange Offer.

 

“Pro Rata Share” means the fraction, (x) the numerator of which is the aggregate
principal amount of Unsecured Notes tendered in the Exchange Offer by such
Unsecured Noteholder and (y) the denominator of which is the aggregate principal
amount of Unsecured Notes tendered by all Unsecured Noteholders in the Exchange
Offer.

 

A consent payment of 100 bps (calculated based on the aggregate principal amount
of Unsecured Notes tendered into the Exchange Offer by the parties entitled to
such payment) will be earned by Consenting Unsecured Noteholders who execute (or

 

3

--------------------------------------------------------------------------------



 

 

 

execute a joinder to) the Transaction Support Agreement by 5 p.m. Eastern Time
on the sixth Business Day after the announcement of the Agreement Effective
Date, earned upon execution of the Transaction Support Agreement (or joinder)
and payable in cash upon, and subject to the occurrence of the Effective Date
(the “Noteholder Cash Joinder Payment”).

 

For U.S. federal (and applicable state and local) income tax purposes, the
Company Parties shall not take any tax position inconsistent with the treatment
of the Noteholder Cash Joinder Payment as a payment of interest or principal on
the Unsecured Notes.

 

 

 

MyTheresa Intercompany Debt/Equity Rearrangement

 

In connection with forming MT Issuer and MT Holdco and as part of the
Recapitalization Transactions, NMG shall cause all existing intercompany debt,
preferred equity (including CPECs), common equity, and any other similar
intercompany arrangements issued by or entered into by MT Issuer as the obligor,
issuer or payer (collectively, “MyTheresa Intercompany Debt/Equity”) to be
contributed, assigned or otherwise amended so that (i) the holder of any such
Intercompany Debt/Equity is either MT Issuer or a direct or indirect wholly
owned subsidiary of MT Issuer (other than the MT Operating Entities), and
(ii) no subsidiary of MT Issuer, as a result of such contribution, assignment or
other amendment, has any obligation to make any material payment to NMG, or to
any subsidiary of NMG other than MT Issuer or a direct or indirect subsidiary of
MT Issuer (such contributions, assignments, or amendments in respect of
MyTheresa Intercompany Debt/Equity, the “MyTheresa Intercompany Debt/Equity
Rearrangement”). For the avoidance of doubt, the MyTheresa Intercompany
Debt/Equity Rearrangement shall not affect the obligations of the MT Operating
Entities.

 

 

 

Release Ratification

 

The Term Loan Credit Agreement, Cash Pay Notes Indenture and PIK Toggle Notes
Indenture will each be amended, amended and restated, supplemented or otherwise
modified to, and the indentures governing the New Second Lien Notes and New
Third Lien Notes will, provide for the ratification, acknowledgement and
agreement to the Recapitalization Transactions and the releases, covenants not
to sue and other provisions described in Section 9 of the Transaction Support
Agreement.  The collective action and/or no-action provisions in the Term Loan
Credit Agreement, Cash Pay Notes Indenture and PIK Toggle Notes Indenture will
each be clarified, amended, amended and restated, supplemented or otherwise
modified to, and the indentures governing the New Second Lien Notes and New
Third Lien Notes will include collective action and/or no-action provisions
that, absent compliance with the pre-requisites for lender action under those
provisions, preclude any lender action with respect to any rights or remedies
with respect to the Transaction Support Agreement (including any Released Claims
(as defined in the Transaction Support Agreement)) and the Recapitalization
Transactions, in addition to customary rights, remedies, and no-action clauses
with respect to the applicable documents and the securities, notes, or loans
issued thereunder.

 

All of the foregoing provisions shall be binding upon the borrowers, guarantors,
lenders, holders, agents and trustees under such documents and upon the
successors and assigns of such lenders, holders, agents or trustees.

 

 

 

Collateral and Ranking of Priority of Security Interests

 

On the Effective Date and after giving effect to the Recapitalization
Transactions, the collateral and ranking of priorities of securities interests
on certain assets in favor of lenders, holders or other stakeholders of the
Company Parties with respect to the debt and securities of the applicable
Company Parties shall be as set forth on Exhibit 6 attached hereto.
Notwithstanding anything to the contrary in this Recapitalization Term Sheet,
the 7.125% Senior Debentures due 2028 issued pursuant to the Indenture, dated as
of May 27, 1998 (the “2028 Debentures Indenture”) shall be secured by “equal and
ratable” liens on property subject to the liens of the holders of Extended

 

4

--------------------------------------------------------------------------------



 

 

 

Term Loans under the Amended Term Loan Credit Agreement to the extent required
under the 2028 Debentures Indenture.

 

 

 

Conditions Precedent to the Effective Date

 

The following shall be conditions precedent to the Effective Date:

 

1.   institutions holding, in the aggregate, at least 95% of the principal
amount outstanding of the Term Loans and at least 95% of the aggregate
outstanding principal amount of Unsecured Notes, respectively, shall have
executed and delivered consents to participate in the Recapitalization
Transactions; provided that the foregoing thresholds may be reduced by the
Company Parties in their sole discretion;

 

2.   the Company Parties shall have issued all securities, notes, instruments,
certificates, and other documents required to be issued pursuant to the
Recapitalization Transactions in a manner consistent with this Recapitalization
Term Sheet and the Definitive Documents;

 

3.   the Company Parties shall have obtained all authorizations, consents,
regulatory approvals, rulings, or documents that are necessary to implement and
effectuate the Recapitalization Transactions;

 

4.   the Recapitalization Transactions shall have been consummated in a manner
consistent with the Transaction Support Agreement;

 

5.   the Transaction Support Agreement shall not have been validly terminated
prior to the Effective Date by any of (i) the Company Parties, (ii) the
Sponsors, (iii) Unsecured Noteholders constituting the Required Consenting
Unsecured Noteholders, or (iv) Term Loan Lenders constituting the Required
Consenting Term Loan Lenders;

 

6.   the Revolving Credit Agreement (or any replacement thereof) shall not
prohibit the Recapitalization Transactions;

 

7.   no Material Adverse Event shall have occurred since the Agreement Effective
Date;

 

8.   the MyTheresa Intercompany Debt/Equity Rearrangement shall have occurred;

 

9.   the Company Parties (other than the MT Operating Entities) shall have paid
in full to the relevant Parties the Commitment Payment, the Noteholder Cash
Joinder Payment, the Term Loan Lender Consent Fee, the Term Loan Lender Cash
Joinder Fee and any and all other payments and fees provided for in the
Transaction Support Agreement, this Recapitalization Term Sheet and applicable
Definitive Documents that are payable on, before, or in connection with the
occurrence of the Effective Date; and

 

10. the Company Parties (other than the MT Operating Entities) shall pay or
reimburse, after presentation of an invoice therefor, the Creditor Fees and
Expenses.

 

 

 

Recapitalization Transactions & Tax Issues

 

The Parties shall consult in good faith and reasonably cooperate in order to
implement the Recapitalization Transactions in a tax efficient manner.

 

[Exhibits to follow.]

 

5

--------------------------------------------------------------------------------



 

EXECUTION VERSION

 

EXHIBIT 1

 

New Second Lien Notes Term Sheet

 

The following summarizes the principal terms of the New Second Lien Notes.(1)

 

Principal Amount

 

$550 million.

 

 

 

Issuers

 

If an offering of the New Second Lien Notes (an “Escrowed Offering”) is
consummated prior to the closing of the exchange offer related to the New Third
Lien Notes (the “Exchange Offer Consummation Date”), the New Second Lien Notes
in such Escrowed Offering will initially be issued only by an escrow issuer (the
“Escrow Issuer”), which shall be an “Unrestricted Subsidiary” under the
applicable debt instruments.

 

From and after the Exchange Offer Consummation Date (subject, in the case of New
Second Lien Notes issued in an Escrowed Offering, to satisfaction of customary
conditions (the “Escrow Conditions”) for the release of funds from the Escrow
Account (as defined below)), the New Second Lien Notes will be the obligations
of Neiman Marcus Group LTD LLC, a Delaware limited liability company (the “LLC
Co-Issuer”), The Neiman Marcus Group LLC, a Delaware limited liability company
(the “New Co-Issuer”), a direct wholly-owned subsidiary of the New Co-Issuer
(which shall be the same subsidiary of the New Co-Issuer that is a Co-Borrower
(as defined in Exhibit 5) under the Amended Term Loan Credit Agreement (as
defined in Exhibit 5)) (the “New Co-Issuer Subsidiary”) and Mariposa
Borrower, Inc., a Delaware corporation (the “Corporate Co-Issuer” and, together
with the LLC Co-Issuer, the New Co-Issuer and the New Co-Issuer Subsidiary, the
“Issuers”).

 

 

 

Guarantors

 

With respect to New Second Lien Notes issued in the Escrowed Offering, the New
Second Lien Notes will not be guaranteed on the issue date.

 

From and after the Exchange Offer Consummation Date, the New Second Lien Notes
will be jointly and severally guaranteed with the priorities and as further
described in “Security/Ranking” below by (i) all current and future Domestic
Subsidiaries, (ii) all future Foreign Subsidiaries, subject to certain
exceptions based on foreign law requirements and any adverse change in
applicable tax law, (iii) PropCo (as defined below), if applicable, (iv) New
Subsidiary (as defined in Exhibit 5), if applicable and (v) MT Holdco (as
defined in Exhibit 4), MT Issuer (as defined in Exhibit 4), MT Intermediate
Holdco (as defined in Exhibit 4), Mariposa Luxembourg I S.à r.l. and Mariposa
Luxembourg II S.à r.l., (collectively, and together with their respective
successors, the “MT Guarantor Entities”) (provided, that, the guarantee provided
by the MT Guarantor Entities described in this clause (v) shall be limited to an
aggregate amount not to exceed $200 million under any circumstances)
(collectively, the entities described in clauses (i)-(v), the

 

--------------------------------------------------------------------------------

(1)                                 Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the Transaction
Support Agreement, dated as of March 25, 2019 (including the Recapitalization
Term Sheet and the exhibits thereto) (the “Agreement”).

 

--------------------------------------------------------------------------------



 

 

 

“Guarantors”; the Guarantors, together with the Issuers, shall be referred to as
the “Note Parties”), subject to exceptions to be agreed.

 

Notwithstanding the foregoing, (i) no direct or indirect Subsidiary or equity
investee of Mariposa Intermediate may directly or indirectly provide credit
support for the New Second Lien Notes, and (ii) no direct or indirect Subsidiary
or equity investee of Mariposa Intermediate may be an obligor on any
indebtedness for borrowed money for which any Note Party directly or indirectly
provides credit support, unless, in each case of clause (i) and (ii), such
Subsidiary or equity investee becomes a guarantor of the Extended Term Loans;
provided that the foregoing shall not apply to the provision of credit support
for the New Second Lien Notes as contemplated by this Exhibit 1 by the MT
Guarantor Entities and their subsidiaries.

 

Notwithstanding the foregoing, (i) no direct or indirect Subsidiary or equity
investee of Mariposa Intermediate may directly or indirectly provide credit
support for the Extended Term Loans (as defined in Exhibit 5), and (ii) no
direct or indirect Subsidiary or equity investee of Mariposa Intermediate may be
an obligor on any indebtedness for borrowed money for which any guarantor or
obligor on the Extended Term Loans directly or indirectly provides credit
support, unless, in each case of clause (i) and (ii), such Subsidiary or equity
investee becomes a Note Party.

 

Subject to the “call right” described in Exhibit 5 (the “Call Right”), the
guarantees of PropCo and New Subsidiary, if any, shall be unsecured and subject
to the following priorities as to contractual right of payment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Guarantee of
Extended Term
Loan

 

Guarantee of New
Second Lien Notes

 

Guarantee of New
Third Lien Notes

 

 

 

PropCo

 

Third

 

Second

 

First

 

 

 

New Subsidiary

 

First

 

Second

 

Third

 

 

 

 

 

 

“Foreign Subsidiary” means a Restricted Subsidiary not organized or existing
under the laws of the United States of America, any state thereof or the
District of Columbia.

 

“Domestic Subsidiary” means any Restricted Subsidiary that is not a Foreign
Subsidiary.

 

 

 

Security/Ranking

 

Prior to the release of the proceeds of the New Second Lien Notes from the
Escrow Account, the New Second Lien Notes issued in the Escrowed Offering will
be secured by a valid first-priority security interest in the Escrow Account and
all funds held therein.

 

From and after the Exchange Offer Consummation Date, the New Second Lien Notes,
related guarantees and other obligations under the Definitive Documents related
thereto (the “New Second Lien Obligations”) shall be subject to the following
credit support:

 

·                  to the extent the assets listed on Annex A hereto (the
“PropCo Assets”) are able to be pledged or mortgaged to secure the New Second
Lien Obligations, the New Second Lien Obligations shall be secured by a
second-priority lien on those PropCo Assets, subject to the Call Right;

·                  to the extent the PropCo Assets are not able to be pledged or
mortgaged to secure the New Second Lien Obligations, such PropCo Assets shall

 

--------------------------------------------------------------------------------



 

 

 

be held by a special purpose vehicle formed to hold the PropCo Assets (such
entity which will be a subsidiary of the New Co-Issuer, “PropCo”), and the New
Second Lien Obligations shall be secured by a second-priority pledge of the
equity of PropCo, subject to the Call Right;

·                  the New Second Lien Obligations will be secured on a
second-priority basis by the Extended Term Loan Collateral (as defined in
Exhibit 5) (including leaseholds and other real property interests constituting
Extended Term Loan Collateral that cannot be pledged, through a second-priority
pledge of the equity interests of New Subsidiary);

·                  the New Second Lien Obligations will be secured on a
third-priority basis by the ABL Priority Collateral (as defined in Exhibit 5);

·                  unless MT Alternate Security is provided pursuant to the
terms hereof, the New Second Lien Obligations will be secured on a
first-priority basis by the MT Account; and

·                  unless MT Alternate Security is provided,until a MT Deposit
Event occurs, the New Second Lien Obligations will be secured on a
first-priority basis by substantially all of the assets of the MT Guarantor
Entities;

 

in each case subject to exceptions to be agreed reasonably acceptable to the
Required Consenting Unsecured Noteholders (collectively, the “Collateral”). The
obligations of the New Second Lien Notes shall be marshaled against (i) first,
the MT Account, (ii) second, the PropCo Assets and any equity interests of
PropCo, the Extended Term Loan Collateral and the ABL Priority Collateral and
(iii) third, the other assets of the MT Guarantor Entities.

 

At the Exchange Offer Consummation Date, all equity interests of any of the MT
Guarantor Entities and all intercompany loans or receivables owed by any of the
MT Guarantor Entities held by Neiman Marcus Group, Inc. or any of its
subsidiaries (other than the MT Guarantor Entities and their subsidiaries) shall
be contributed (through MT Holdco) to MT Issuer.

 

MT Secondary Sales:(2)

 

Unless MT Alternate Security has been provided, the first $200 million of net
cash proceeds (which amount shall be reduced by the amount of Qualified LCs that
have been issued) from any MT Secondary Sales shall be irrevocably deposited in
the MT Account (and, as a condition to the consummation of any MT Secondary
Sale, the applicable equityholder(s) shall cause the purchaser(s) to fund such
proceeds directly to MT Issuer for deposit in the MT Account). Any net cash
proceeds from a MT Secondary Sale shall otherwise be applied as provided in
Exhibit 4.

 

Unless MT Alternate Security has been provided or a MT Deposit Event has
occurred, no sale, disposition, monetization or other transfer (whether
directly, indirectly or synthetically, including through derivative transactions
or by means of a transaction involving MT Holdco or any other entity that
directly or indirectly owns equity interests in the MT Issuer) of equity
interests of the MT

 

--------------------------------------------------------------------------------

(2)                                 Note:  Substantially the same definitions
will be used in the New Third Lien Notes Indenture and the Preferred Stock
Certificate of Designations provisions.

 

--------------------------------------------------------------------------------



 

 

 

Issuer by Neiman Marcus Group, Inc. or its subsidiaries shall be made for any
consideration other than cash or cash equivalents.

 

For purposes of the foregoing:

 

“MT Secondary Sale” means (i) the sale, disposition, monetization or other
transfer (whether directly, indirectly or synthetically, including through
derivative transactions or by means of a transaction involving MT Holdco or any
other entity that directly or indirectly owns equity interests in the MT Issuer)
of equity interests of the MT Issuer by Neiman Marcus Group, Inc. or its
subsidiaries to any Independent Third Party, other than a primary sale of equity
interests for cash whose net cash proceeds are contributed to or retained by the
MT Group (as defined in Exhibit 4) or (ii) any MT Asset Sale other than a
Qualified MT Asset Sale.

 

“MT Asset Sale” means any direct or indirect sale, disposition, monetization or
other transfer of any assets or property of the MT Group (whether directly or
indirectly or synthetically, including through derivative transactions), subject
to customary exceptions to be agreed (including a $5.0 million de minimis basket
for one or a series of related transactions and an exception for ordinary course
sales or liquidations of inventory) based on the “Limitations on Asset Sales”
covenant to be contained in the New Second Lien Notes Indenture, to an
Independent Third Party.

 

“Qualified MT Asset Sale” means any MT Asset Sale made for fair market value and
for not less than 75% cash, the net cash proceeds of which are reinvested by the
MT Group in non-current assets (or an operating business that is similar to the
business of the MT Group) held by the MT Group within 180 days after receipt
thereof; provided that (i) any MT Asset Sale or series of related MT Asset Sales
for more than $100.0 million in consideration may not be deemed to be a
Qualified MT Asset Sale, and (ii) non-current assets (or an operating business
that is similar to the business of the MT Group) received by the MT Group from
an Independent Third Party as consideration for a MT Asset Sale shall be deemed
to be cash for purposes of the foregoing definition.

 

“Independent Third Party” means a person or entity other than (i) any member of
the Company Group or any of the Sponsors, (ii) an affiliate of any member of the
Company Group or any of the Sponsors or (iii) another person or entity in which
the Company Group and/or any of the Sponsors and/or their respective affiliates
own an equity interest.

 

“MT Account” means a segregated account of MT Holdco for the benefit of the
Trustee on behalf of the holders of the New Second Lien Notes, pledged to secure
the New Second Lien Notes as provided above. Upon the maturity of the New Second
Lien Notes or their earlier retirement, replacement or redemption in full, the
proceeds held in the MT Account shall be released to the MT Guarantor Entities
or their assignees for application in accordance with the provisions of
Exhibit 4.

 

“MT Alternate Security” means any security that is acceptable in the sole
discretion of holders of at least 66-2/3% of the outstanding New Second Lien
Notes.

 

“Qualified LCs” means one or more letters of credit issued by a reputable bank
or trust company that is organized under the laws of the United States of
America or any state thereof or any foreign country recognized by the United

 

--------------------------------------------------------------------------------



 

 

 

States of America having capital, surplus and undivided profits in excess of
$250,000,000 and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act)) supporting the guarantee of New Second Lien
Notes by the MT Guarantor Entities, in an aggregate amount equal to the
difference between (x) $200.0 million and (y) the amount of net cash proceeds of
MT Secondary Sales that has been irrevocably deposited in the MT Account.

 

“MT Deposit Event” means (i) the irrevocable deposit of net cash proceeds of MT
Secondary Sales in the MT Account in an aggregate amount that is not less than
(x) $200.0 million less (y) the aggregate amount of Qualified LCs that have been
provided and (ii) the provision of such Qualified LCs.

 

The indebtedness evidenced by the New Second Lien Notes and the guarantees of
the New Second Lien Notes will be effectively senior to all of the Issuers’ and
the Guarantors’ future unsecured and junior secured indebtedness, to the extent
of the value of the applicable Collateral, and structurally junior to all
liabilities of any of the Issuers’ subsidiaries that are not Guarantors.

 

 

 

Maturity

 

The New Second Lien Notes will mature on April 25, 2024.

 

 

 

Interest

 

Interest on the New Second Lien Notes will accrue from the Effective Date at a
rate of (i) 8% per annum, payable semi-annually in cash in arrears, plus
(ii) 6% per annum, payable semi-annually in kind in arrears.

 

 

 

Issue Price

 

97%.

 

 

 

Optional Redemption

 

On or after the second anniversary of the Effective Date, the Issuers may redeem
the New Second Lien Notes at their option, in whole at any time or in part from
time to time, upon not less than 30 nor more than 60 days’ prior notice provided
to each holder’s registered address or in accordance with the applicable
procedures of DTC, at the following redemption prices (expressed as a percentage
of principal amount), plus accrued and unpaid interest to the redemption date
(subject to the right of holders of record on the relevant record date to
receive interest due on the relevant interest payment date), if redeemed during
the 12-month period commencing on the anniversaries of the Effective Date set
forth below:

 

 

 

 

 

Anniversary

 

Redemption Price

 

 

 

 

 

 

 

 

 

 

 

Second

 

107.000

%

 

 

 

Third and thereafter

 

100.000

%

 

 

 

 

 

 

At any time prior to the second anniversary of the Effective Date, the Issuers
may redeem the New Second Lien Notes in whole at any time or in part from time
to time at 100% of the aggregate principal amount thereof, plus a “make-whole”
premium of (a) interest payments that would have been payable from the
redemption date to such date and (b) a treasury rate plus 0.50%.

 

 

 

Special Mandatory Redemption

 

If New Second Lien Notes are issued prior to the Exchange Offer Consummation
Date in an Escrowed Offering, the gross proceeds of the offering will be
deposited into a segregated escrow account (the “Escrow Account”). If the Escrow
Conditions are satisfied on or prior to June 10, 2019 (as such date may be
extended in accordance with the terms and

 

--------------------------------------------------------------------------------



 

 

 

conditions of the Agreement, the “Outside Date”), the funds held in the Escrow
Account will be released to the Issuers to fund the use of proceeds of the New
Second Lien Notes as set forth under “Use of Proceeds.” If the Escrow Conditions
are not satisfied and the Exchange Offer Consummation Date does not occur on or
prior to the Outside Date, the funds held in the Escrow Account will be released
to the Escrow Issuer or its successor to redeem the New Second Lien Notes issued
in an Escrowed Offering at a price of 100% of the initial issue price of the New
Second Lien Notes, plus accrued interest to, but not including, the applicable
redemption date.

 

In addition, the Escrow Issuer may redeem the New Second Lien Notes issued in an
Escrowed Offering, at its option, in whole but not in part, at any time prior to
the Outside Date at a redemption price equal to 100% of the initial issue price
of the New Second Lien Notes plus accrued and unpaid interest to, but not
including, the redemption date if, in the LLC Co-Issuer’s judgment, the Escrow
Conditions will not be satisfied on or prior to the Outside Date.

 

 

 

Backstop

 

The Sponsors and the Ad Hoc Committee of Unsecured Noteholders will backstop
$100 million and $450 million, respectively, of the New Second Lien Notes on the
terms set forth in the Commitment Letter. The Commitment Letter shall not
require the Ad Hoc Committee of Unsecured Noteholders signatories to such
Commitment Letter to purchase the New Second Lien Notes prior to the Exchange
Offer Consummation Date; provided that, no later than the third business day
prior to such purchase date, each such signatory shall confirm in writing the
availability of funds to cover such signatory’s pro rata portion of the
principal amount of New Second Lien Notes.

 

 

 

Documentation

 

The documentation and covenants shall be reasonably acceptable to the Issuers
and the Required Consenting Unsecured Noteholders.

 

The New Second Lien Notes will be subject to (i) the Intercreditor Agreements
(as defined in Exhibit 5) and (ii) a security agreement and collateral documents
with terms substantially consistent with those governing the Amended Term Loan
Credit Agreement with such modifications as appropriate for notes and lien
priority, which documents, in each case of (i) and (ii) shall be reasonably
acceptable to the Required Consenting Unsecured Noteholders.

 

 

 

Conditions Precedent

 

The closing of the purchase and sale of the New Second Lien Notes will be
subject to appropriate and customary conditions for facilities and transactions
of this type including, without limitation, those set forth with respect to the
New Second Lien Notes in the Commitment Letter.

 

 

 

Covenants

 

Negative and affirmative covenants substantially similar to the covenants under
the Indentures, subject to (x) the modifications set forth in Annex B of this
new Second Lien Notes Term Sheet, and (y) other modifications to be consistent
with the Amended Term Loan Credit Agreement and as appropriate for notes and
lien priority and customary exceptions and qualifications, in each case, in form
and substance reasonably acceptable to the Issuers and the Required Consenting
Unsecured Noteholders.

 

 

 

MT Guarantor Entities Covenants

 

Until the earlier to occur of (i) a MT Deposit Event and (ii) the provision of
MT Alternate Security, the New Second Lien Notes Indenture shall require the MT
Guarantor Entities to comply with and to cause their subsidiaries to comply with
the covenants set forth in the MyTheresa Issuer Preferred Equity Term Sheet, and
holders of the New Second Lien Notes will be provided information with respect
to the MT Entities as set forth in Annex B.

 

--------------------------------------------------------------------------------



 

 

 

On or before September 30, 2019 MT Holdco shall be permitted to reorganize the
ownership structure of MT Issuer and its subsidiaries to eliminate Mariposa
Luxembourg I S.à r.l. and Mariposa Luxembourg II S.à r.l. provided that all
equity pledges and guarantees by the MT Guarantor Entities shall remain or be
assumed by operation of law or otherwise in connection with such restructuring
and without the creation of any additional tax liabilities at the time of the
restructuring to the holders of the Series A Preferred Stock (as defined in
Exhibit 4) or to the holders of New Second Lien Notes and New Third Lien Notes.

 

The foregoing covenants will be contained in the form of guarantee of the MT
Guarantor Entities.

 

 

 

Use of Proceeds

 

The net proceeds from the issuance of the New Second Lien Notes will be used to
pay down the Term Loans in accordance with “Paydown” in Exhibit 5.

 

 

 

Registration Rights

 

The New Second Lien Notes have not been and will not be registered under the
Securities Act or any state or other securities laws and may not be offered or
sold except pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act.

 

 

 

Transfer

 

The New Second Lien Notes will be freely transferable, subject to restrictions
(i) pursuant to federal and state securities laws (including that such New
Second Lien Notes shall only be transferable to “qualified institutional buyers”
within the meaning of Rule 144A promulgated under the Securities Act), and
(ii) designed to prevent the occurrence of circumstances that would reasonably
be expected to require registration or qualification of such New Second Lien
Notes pursuant to federal or state securities laws, or require the Issuers to
file reports pursuant to any applicable federal or state securities laws.

 

 

 

Public Market

 

None.

 

 

 

Book-Entry Form

 

The New Second Lien Notes will be represented by one or more global notes in
definitive, fully registered form deposited with a custodian for, and registered
in the name of, a nominee of DTC.

 

 

 

Events of Default

 

Substantially similar to the defaults as provided under the Indentures, subject
to modifications consistent with the defaults under the Amended Term Loan Credit
Agreement and for customary provisions related to security.

 

Notwithstanding anything to the contrary contained herein or in the Agreement or
otherwise, all existing Defaults or Events of Default (if any) under the
Unsecured Notes shall be permanently waived under the Indentures on the
Effective Date, effective as of the first date any such Default or Event of
Default exists or existed.

 

 

 

Representations and Warranties

 

Customary for the issuance of secured notes including, but not limited to, those
representations and warranties in the Commitment Letter and Transaction Support
Agreement and as provided to the Term Lenders.

 

 

 

Trustee

 

To be appointed by the Required Consenting Unsecured Noteholders and reasonably
acceptable to the Company.

 

--------------------------------------------------------------------------------



 

Collateral Agent

 

To be appointed by the Required Consenting Unsecured Noteholders and reasonably
acceptable to the Company.

 

 

 

Ratings

 

The Issuers shall use their commercially reasonable efforts to cause, within
60 days after the fiscal quarter in which the New Second Lien Notes are issued,
the New Second Lien Notes to receive a rating from Standard & Poor’s, a division
of The McGraw-Hill Companies, Inc., or Moody’s Investors Service, Inc., or, if
during such time neither of such institutions shall be rating such obligations,
an equivalent rating from another nationally recognized statistical rating
agency.

 

 

 

Governing Law and Forum

 

New York.

 

--------------------------------------------------------------------------------



 

ANNEX A

 

PropCo Assets

 

#

 

Locations

 

Address

 

Store Number

Owned Locations

1.

 

Tysons Galleria, VA

 

2255 International Drive
McLean, Virginia 22102

 

1023

Leased Locations

2.

 

Topanga Plaza, CA

 

6550 Topanga Canyon Boulevard
Canoga Park, California 91303

 

1105

3.

 

Walnut Creek, CA

 

1000 South Main Street
Walnut Creek, California 94596

 

1110

4.

 

Fort Lauderdale, FL

 

2442 East Sunrise Boulevard
Fort Lauderdale, Florida 33304

 

1018

5.

 

Troy, MI

 

2705 W. Big Beaver Road
Troy, Michigan 48084

 

1033

6.

 

Coral Gables, FL

 

390 San Lorenzo Avenue
Coral Gables, Florida 33146

 

1034

7.

 

Charlotte, NC

 

4400 Sharon Road
Charlotte, North Carolina 28211

 

1102

8.

 

Austin, TX

 

3400 Palm Way
Austin, Texas 78758

 

1101

 

--------------------------------------------------------------------------------



 

EXECUTION VERSION

 

ANNEX B

 

Neiman Marcus

New Second Lien Notes

Changes from Terms of Existing Senior Unsecured Notes

(amounts in millions unless otherwise specified)

(all terms are after the escrow break)

 

Reference is hereby made to the 8.750%/9.500% Senior PIK Toggle Notes Indenture,
dated as of October 21, 2013 and the 8.000% Senior Cash Pay Notes Indenture,
dated as of October 21, 2013, among Mariposa Merger Sub LLC and Borrower, Inc.
as issuers, and U.S. Bank National Association, as trustee (together, the
“Indentures”).  Reference is also made to the Term Loan Credit Agreement, dated
as of October 25, 2013, among Mariposa Intermediate Holdings LLC (“Holdings”),
Neiman Marcus Group LTD LLC (the “Company”) (as successor by merger to Mariposa
Merger Sub LLC), the subsidiaries of the Company from time to time party
thereto, Credit Suisse AG, Cayman Islands Branch, Administrative and Collateral
Agent, and the lenders thereunder (the “Credit Agreement”).

 

All capitalized terms used herein and not otherwise defined, unless otherwise
indicated, shall have the meaning ascribed to such terms in the New Second Lien
Notes Term Sheet or the Transaction Support Agreement (including all exhibits,
annexes, and schedules thereto), as applicable. To the extent there is a
conflict between this Exhibit A, on the one hand, and the New Second Lien Notes
Term Sheet, on the other hand, the terms and provisions of the body of the New
Second Lien Notes Term Sheet shall be controlling.

 

General

 

Existing Senior Unsecured Notes

 

New Second Lien Notes

 

 

 

 

 

1.        Voting

 

Disregards Notes owned by the Issuers, any Subsidiary of either of the Issuers
or any Affiliate of either of the Issuers.

 

Same. In addition any Additional New Second Lien Notes will be disregarded for
purposes of any amendment or waiver relating to a Default or Event of Default
that existed (disregarding any applicable notice, cure or grace periods) prior
to the time of issuance of such Additional New Second Lien Notes.

 

No Co-Obligor or Co-Issuer may be added to the New Second Lien Notes on a
go-forward basis without the consent of a majority in principal amount of the
Notes then outstanding.

 

 

 

 

 

2.        Merger and Guarantor Release

 

Limitations on Issuer Mergers (§4.1) and Guarantor Mergers (§4.1) and Releases
(§10.2).

 

Tightening of limitations on Issuer mergers and Guarantor mergers and releases
to accord with covenant changes and entity structures.

 

 

 

 

 

Debt / Liens

 

 

 

 

 

 

 

 

 

3.        Lien Covenant

 

Prohibits Liens securing Indebtedness by the Issuer and Guarantors (other than
Permitted Liens) unless the Notes are equally and ratably secured (§3.6).

 

Permits Liens on property or assets of a Restricted Subsidiary that is not a
Guarantor (clause (8) of “Permitted Liens”).

 

Prohibits Liens secured by the Collateral by the Issuer and Restricted
Subsidiaries (other than Permitted Collateral Liens). Prohibits Liens secured by
assets other than the Collateral by the Issuer and Restricted Subsidiaries
(other than Permitted Liens) unless the Notes or Guarantees are equally and
ratably secured.

 

 

 

 

 

4.        Ratio Debt

 

2.0x PF FCCR, with $100/1.15% of CTA sublimit for non-Guarantor Restricted
Subsidiaries (§3.3(a))

 

Unsecured or junior lien ratio debt is permitted if > 2.25x Interest Coverage
Ratio on a pro forma basis.  Must be incurred at Guarantors.

 

 

 

 

 

5.        Credit Agreement and ABL Credit Agreement Baskets

 

Credit Agreement (Term Loan):  $2,950 plus the greater of (x) $650 and (y) 4.50x
PF Senior Secured Net Leverage Ratio (includes all secured debt but net of all
Unrestricted Cash) (§3.3(b)(i)).

 

ABL Credit Agreement:  Greater of (x) $1,100 and (y) PF Borrowing Base (90% of
GAAP A/R + 90% of GAAP inventory + 100% of GAAP cash and Cash Equivalents as of
the most recent month-end) (§3.3(b)(ii)).

 

$340 outstanding as of 10/31/15.

 

Term Loan: Will permit the incurrence of the amounts under the Amended Term Loan
Facility outstanding at the Effective Date; however, no Incremental Term Loans
or other debt permitted under this basket other than debt permitted to be
incurred on the Effective Date, Credit Agreement Refinancing Indebtedness and
except as provided below under “Debt Incurred to Refinance Transaction
Holdouts”.

 

ABL: Capacity to be $1,000, with no borrowing base component.

 

Debt under the Amended Term Loan Facility and the ABL Credit Agreement (and
their successors) may only be incurred under those respective baskets and may
not be reclassified.

 

Allocate existing debt to baskets as it is allocated under the existing
unsecured Indenture and not to the “Existing Indebtedness” basket as of the
Effective Date.

 

 

 

 

 

6.        Second Lien/
Third Lien Debt

 

None.

 

Permits the Second and Third Lien Notes issued at the Effective Date and any
guarantees thereof by the Guarantors.

 

Permits related Liens as contemplated by the Term Sheets.

 

--------------------------------------------------------------------------------



 

General

 

Existing Senior Unsecured Notes

 

New Second Lien Notes

 

 

 

 

 

7.        Debt Incurred to Refinance Transaction Holdouts

 

N/A

 

First-lien/second out debt under credit agreement with no amortization, maturity
no earlier than Extended Term Loans, not subject to any “most-favored nation”
provisions, and maximum L+600 cash interest rate may be incurred in a principal
amount equal to the principal amount of non-extending term loans in order to
refinance non-extending term loans.

 

Incremental third lien notes with no amortization, not subject to any
“most-favored nation” provisions and a maturity no earlier than the New Third
Lien Notes issued on the Effective Date, in an aggregate principal amount not to
exceed 85% of the aggregate principal amount of non-tendering Unsecured Notes
may be incurred to refinance non-tendering Unsecured Notes, provided that the
cash interest rate on such incremental third lien notes will not exceed that of
the New Third Lien Notes on the Effective Date.

 

Non-tendering Unsecured Notes may be refinanced par-for-par with unsecured debt
not subject to any “most-favored nation” provision but with a cash interest rate
not in excess of that of the existing Unsecured Notes outstanding on the
Effective Date and maturity no earlier than the New Third Lien Notes (and no
amortization).

 

Other provisions of “Permitted Refinancing Indebtedness” apply as provided
above.

 

 

 

 

 

8.        Ratio/Junior Liens

 

Up to 4.50x PF Senior Secured Net Leverage Ratio (Permitted Lien (31))

 

Ratio basket to be eliminated. 2L will permit junior liens, and 3L will permit
junior liens, but there will be a prohibition on lien layering (i.e., 1.5L and
2.5L).

 

Not permitted to be incurred by Restricted Subsidiaries that are not Guarantors;
limited to secure general debt, applicable Transaction Holdouts refinancing,
2.25x interest coverage and other applicable refinancing debt baskets, subject
to intercreditor arrangements to be agreed.

 

 

 

 

 

9.        Purchase Money / Cap Leases

 

$200/2.25% of CTA (§3.3(b)(v)).

 

Greater of $200 and 2.25% of Consolidated Total Assets; provided, however, that
once the Hudson Yards Indebtedness obligations cease to be outstanding under
this basket, to be capped at the greater of $100 and 1.125% of Consolidated
Total Assets.

 

 

 

 

 

10.     Acquisition/ Assumed

 

Acquired debt or debt to fund an acquisition, subject to either 2.0x FCCR test
or improvement in FCCR, subject to $125 sublimit at non-Guarantor Restricted
Subsidiaries (§3.3(b)(xii)).

 

Acquisition debt/assumed debt OK, to be conformed to Term Loan provision:

 

·                  no EoD,

 

·                  can incur $1 of Ratio Debt or Interest Coverage Ratio would
increase,

 

·                  any Indebtedness of target retained/assumed will count
against the $300 Permitted Acquisitions basket and $150 sublimit and $25
incremental sublimit in Row 30, below, and

 

·                  $50 basket for non-Guarantor Restricted Subsidiaries.

 

 

 

 

 

11.     Contribution Indebtedness

 

Up to 100% of the amount of designated equity contributions.  Can be incurred at
non-Guarantor Restricted Subsidiaries.  (§3.3(b)(xv))

 

Basket to be eliminated.

 

 

 

 

 

12.     Qualified Receivables Financings

 

Unlimited debt of a Receivables Subsidiary under Qualified Receivables
Financings.  Fairly standard definitions of the various related terms, although
there are some non-fatal glitches. (§3.3(b)(xvii)

 

Basket to be eliminated.

 

 

 

 

 

13.     JVs

 

Guarantees of JV debt up to $50/0.50% of CTA (§3.3(b)(xx)).

 

Basket to be eliminated.

 

 

 

 

 

14.     Foreign Subsidiary Indebtedness

 

$50/0.50% of CTA (§3.3(b)(xxi))

 

$25.

 

2

--------------------------------------------------------------------------------



 

General

 

Existing Senior Unsecured Notes

 

New Second Lien Notes

 

 

 

 

 

15.     Certain  Deposits liens

 

Deposits to secure performance of bids, trade contracts, leases, etc., other
obligations of a like nature incurred in the ordinary course of business

 

Clarify to cover deposits to secure the delivery of merchandise or services with
factors (to company suppliers), vendors, shippers, brand partners, credit
insurers and other service providers (but not to secure Indebtedness or
receivables or capital lease financing by company). Usage is to be in the
ordinary course of business.

 

 

 

 

 

16.     General Debt basket

 

$250/2.75% of CTA at the Issuer or any Restricted Subsidiary (§3.3(b)(xxviii)). 

 

$100, with cap of 8% cash interest on any debt under this basket.

 

 

 

 

 

17.     General Liens basket

 

$250/2.75% of CTA (Permitted Lien (32)).

 

$50, with cap of 8% cash interest on any debt secured by liens under this
basket.

 

Liens granted pursuant to general basket securing debt for borrowed money must
be solely on Collateral and must be junior to liens in favor of the New Second
Lien Notes. Indenture governing 3L Notes will permit pari passu or junior lien
debt under this basket.

 

No liens on non-collateral unless Notes are equally and ratably secured, subject
to exceptions to be agreed in documentation.

 

 

 

 

 

18.     Limitation on Sale/Leaseback Transactions

 

Treated as secured debt.

 

Treated as secured debt.

 

 

 

 

 

19.     Refinancing Liens basket

 

Restrictions on principal amount, maturity, subordination, obligors and
security.

 

Same restrictions apply, including for the avoidance of doubt that refinancing
Liens must be the same or lesser priority relative to the New Second Lien Notes
than those being refinanced.

 

 

 

 

 

Restricted Payments and Investments

 

 

 

 

 

 

 

 

 

20.     RP Basket Builder

 

Requires PF compliance with 2.0x FCCR and no EoD.

 

Begins with $200 plus standard 50% of CNI builder since 8/4/13.

 

Includes 100% of FMV of non-cash contributed assets. (§3.4(a))

 

Basket to be eliminated, but investments funded with net proceeds of common
equity issued by or contributed to Holdings and contributed to Issuer will be
permitted.

 

Payments to junior debt funded with net proceeds of common equity issued by or
contributed to Holdings and further contributed to the Issuers will be
permitted.

 

In general, investment capacity under any of the investment baskets cannot be
used for liability management or indirect upstream restricted payments
(including addressing Transaction Holdouts).

 

 

 

 

 

21.     Dividends after Qualified IPO

 

Up to 6% per year of net cash proceeds of public Equity Offerings (§3.4(b)(iv)).

 

Basket to be eliminated.

 

 

 

 

 

22.     Payment of Management Fees to Sponsor

 

All payments pursuant to the Management Agreement (as in effect on the Closing
Date, subject to amendments not materially adverse to the Holders) are permitted
(§3.4(b)(ix)).

 

Indemnities of, and reimbursement of reasonable and documented out-of-pocket
fees and expenses to Sponsors, in each case incurred in connection with the
provision by Sponsors of bona fide services (including such services provided
under the Management Agreement) to any Parent Entity for the benefit of Holdings
and its Subsidiaries and not, for the avoidance of doubt, in respect of MT
Entities, the MyTheresa Distribution, or any litigation related thereto (other
than litigation for defense), subject to reasonable pro-ration of joint
services/costs.

 

 

 

 

 

23.     RP to Finance Investments by Parent

 

RP can be made to finance an Investment by a Parent that would be a Permitted
Investment if made by the Issuer or a Restricted Subsidiary, so long as the
Investment is contributed as soon as practicable to the Issuer or a Restricted
Subsidiary (§3.4(b)(x)).

 

Eliminated.

 

 

 

 

 

24.     RP from Excluded Contributions

 

RP can be made from amounts contributed that are designated as “Excluded
Contributions” (§3.4(b)(xii))

 

Eliminated.

 

 

 

 

 

25.     Equity repurchases from D&Os

 

$30 in any fiscal year with carry-over for 3 years (§3.4(b)(ii)).

 

$20 per fiscal year (no carryforward); limited to current (not former) D&Os,
except permit a basket for former D&Os not to exceed $5 in the aggregate during
life of the New Second Lien Notes.

 

3

--------------------------------------------------------------------------------



 

General

 

Existing Senior Unsecured Notes

 

New Second Lien Notes

 

 

 

 

 

26.     Distributions of Unrestricted Subsidiary Securities

 

Unlimited distributions of equity or debt of an Unrestricted Subsidiary held by
the Issuer or Restricted Subsidiaries, so long as the primary asset of the
Unrestricted Subsidiary is not cash (§3.4(b)(xiv)).

 

Not permitted.

 

 

 

 

 

27.     MT Distribution Basket

 

N/A

 

Subject to restoration of all terms set forth in Exhibit 5 (the MyTheresa Issuer
Preferred Equity Term Sheet) to the Recapitalization Term Sheet, permit the
distribution or dividend of the MT Assets (or proceeds from a sale of MT Assets
or the MT Entities) in the event the MT Assets (or proceeds from such sale) are
contributed to the Issuers or any of their subsidiaries on or after the
Effective Date to the extent that the MT Assets (or such proceeds) are required
to be distributed in accordance with any settlement, judgment, court order or
other resolution of a Claim, Cause of Action or litigation with respect to the
MyTheresa Distribution or the MyTheresa Designation without being subject to any
conditions or other requirements).

 

 

 

 

 

28.     General RP

 

Unlimited if Total Net Leverage is 3.50x or less (§3.4(b)(xix)).

 

$100/1.5% of CTA (§3.4(b)(xx)).

 

Basket to be eliminated.

 

 

 

 

 

29.     Investments in Restricted Subs

 

Unlimited (clause (3) of “Permitted Investments”).

 

Unlimited investments by Issuer or Guarantors only in Restricted Subsidiaries
that are Guarantors.

 

Intercompany investments in non-Guarantors of $25, must be pledged to secure the
Second Lien Notes, subject to Excluded Assets carveouts (as amended in
accordance with Amended Term Loan Term Sheet).

 

Intercompany investments with non-wholly owned subsidiaries must be on
arm’s-length terms.

 

 

 

 

 

30.     Investments in Similar Business / Permitted Business Investments

 

$100/1.15% of CTA in a Similar Business (other than an Unrestricted Subsidiary)
that are “at the time outstanding” (clause (24) of “Permitted Investments”).

 

Replace with Permitted Acquisitions basket:

 

$300 in aggregate Permitted Acquisitions; provided that (1) no individual
Permitted Acquisition transaction or series of related transactions shall exceed
$150 (except as provided below with respect to incremental investments) and
(2) no Permitted Acquisition transactions if pro forma ABL availability would be
less than $300.  Wholly-owned entities acquired, whether domestic or foreign, to
become Note Parties, provided, further:

 

(i) consideration consisting of common equity of Holdings/proceeds of common
equity issued by Holdings and contributed to Issuer/contributions to Holdings’
common equity capital further contributed to Issuer excluded from $300
cap,(1) and

 

(ii) transaction costs of NMG Group are not part of consideration.

 

“Permitted Acquisitions” to include acquisitions, minority investments or joint
ventures; provided, that joint ventures (x) may not be consummated with
affiliates of Holdings, the Co-Issuers, or their subsidiaries (except that such
affiliates (including any Sponsor but excluding Holdings, the Co-Issuers, and
their subsidiaries) may co-invest in any such joint venture with an unaffiliated
third party on terms substantially similar to the terms of the applicable Note
Party or Subsidiary’s investment without such affiliates’ investments being
subject to the caps set forth above), and (y) must be bona fide operating
businesses reasonably related to Issuer’s business and any such acquisition,
minority investment or joint venture may not invest in debt or equity of
Holdings or its Subsidiaries.

 

Incremental investments in entities (in any single or series of transactions)
subject to Permitted Acquisitions will be permitted but count against the $300
aggregate / $150 per transaction caps; provided however that incremental
investments may exceed such $150 cap by an additional aggregate amount of
investments not to exceed $25 in any such entity (in any single or series of
transactions).  By way of example, if a Note Party or its subsidiary makes an
initial investment of $50 in a target entity, such Note Party or subsidiary
would be able

 

--------------------------------------------------------------------------------

(1)         This cannot be double-counted for other baskets.

 

4

--------------------------------------------------------------------------------



 

General

 

Existing Senior Unsecured Notes

 

New Second Lien Notes

 

 

 

 

 

 

 

 

 

to make follow-on investments in such target entity in an amount not to exceed
$100, plus an additional $25 (in any single or series of transactions) such that
the total investment in such target entity pursuant to this basket shall not
exceed $175, but subject to the $300 aggregate cap for such basket.

 

Assets acquired pursuant to Permitted Acquisitions (including 100% of all equity
interests, which shall not, for the avoidance of doubt, constitute Excluded
Assets) must be included in the collateral, and any wholly-owned subsidiary so
acquired (including any wholly-owned foreign subsidiary) must become a
guarantor; provided however that (i) any entity that is acquired which is not a
wholly-owned subsidiary or any minority-owned entity or joint venture entity
shall not be required to become a Guarantor, (ii) any non-wholly owned
subsidiary or any minority-owned entity or joint venture entity so acquired
pursuant to this basket shall be permitted to utilize this basket to permit such
entity to fund its ratable share of investments in other bona fide operating
businesses, subject to the $300 aggregate cap, $150 per transaction cap and $25
incremental cap set forth above, and (iii) for purposes of clarity, a third
party owner (that is not Holdings or any of its subsidiaries) of a non-wholly
owned subsidiary, minority-owned entity or joint venture entity shall not be
required to pledge its equity interests in such entity as collateral.

 

Any Indebtedness of target retained/assumed will count against this basket.  See
Row 10.

 

 

 

 

 

31.     Investments from Excluded Contributions

 

Investments can be made from amounts contributed that are designated as
“Excluded Contributions” (clause (26) of “Permitted Investments”).

 

Basket to be eliminated, but Issuers retain their ability to make investments
using proceeds of equity contributions, as described in row 20.

 

 

 

 

 

32.     General Investments

 

$150/1.75% of CTA (plus the amount of any returns of capital on such
Investments) (clause (27) of “Permitted Investments”).

 

$25, cannot be in any Parent Entity or its subsidiaries (other than an Issuer or
Guarantor or its subsidiaries), including any MT Entity; must be pledged as
collateral (subject to the Excluded Assets definition in the Amended Term Loan
Term Sheet).

 

 

 

 

 

33.     Prohibition on Modification or Prepayment of Junior Financing

 

None.

 

Provision limiting modification or prepayment of junior financing (including
subordinated, junior lien or unsecured debt) to be added to conform to Amended
Term Loan Term Sheet (except as provided for above under “Debt Incurred to
Refinance Transaction Holdouts”). 

 

 

 

 

 

Asset Sales / Dispositions

 

 

 

 

 

 

 

 

 

34.     Exceptions

 

Excess Proceeds trigger of $50.

 

De minimis exception of $25 (definition of “Asset Sale” (4)).

 

Sale of assets to a Receivables Subsidiary in a Qualified Receivables Financing
or factoring and the sale or transfer of assets by a Receivables Subsidiary in a
Receivables Financing (definition of “Asset Sale” (10) and (11)).

 

Dispositions of investments in joint ventures (definition of “Asset Sale” (16)).

 

Excess Proceeds trigger of $25.

 

De minimis exception of $15 for all transactions in a calendar year.

 

Eliminate concept of Qualified Receivables Financing.

 

Eliminate exception for disposition of investments in joint ventures.

 

5

--------------------------------------------------------------------------------



 

General

 

Existing Senior Unsecured Notes

 

New Second Lien Notes

 

 

 

 

 

35.     Asset Sale Offer / Mandatory Prepayment upon Asset Sale

 

100% of proceeds from an “Asset Sale” must be applied to make prepayments,
subject to one-year right (extensible by 180 days if a commitment is made during
the year) to (i) reduce obligations under Term Loan or ABL, (ii) reduce
obligations under secured debt (other than subordinated debt), (iii) reduce
obligations under pari debt equally and ratably with the Notes, (iv) reinvest in
permitted acquisitions, (ii) reinvest in capital expenditures.

 

If unused proceeds exceed $50, must make an Asset Sale Offer to all holders at
100%.

 

(§3.7(b) and (c))

 

Excess Proceeds from Asset Sales of Collateral must be applied to prepay senior
lien debt or New Second Lien Notes at par within 30 days after receipt and must
be held in an account pledged as Collateral securing the New Second Lien Notes,
provided:

 

(i) In the case of an Asset Sale with respect to a warehouse/distribution
center, no prepayment required to the extent of the cost of any investment in,
or purchase of, a new warehouse/distribution center (but not to exceed the Net
Cash Proceeds of such Asset Sale) completed within 24 months before and 12
months after the date of such Asset Sale.

 

(ii) $30 reinvestment of Net Cash Proceeds from sales or dispositions of stores
may be applied to capex incurred within 12 months of the date of the Asset Sale.

 

 

 

 

 

36.     Asset Sale Offer / Mandatory Prepayment upon Asset Sale

 

If Excess Proceeds exceed $50, Issuer must make an offer to all Holders to
purchase Notes to purchase maximum principal amount of such Notes in cash at a
price equal to 100% of the principal amount plus accrued and unpaid interest to,
but excluding the date of purchase.

 

Assumption of Indebtedness by a purchaser is only deemed to be cash for purposes
of an Asset Sale of Collateral if such Indebtedness is senior debt and is
secured by a lien ranking pari passu with or senior to the New Second Lien
Notes.

 

If unused proceeds exceed $25, the Issuers must make an Asset Sale Offer to all
holders at the optional redemption price then applicable.

 

 

 

 

 

Other

 

 

 

 

 

 

 

 

 

37.     Recapitalization Transactions Carve Outs

 

N/A

 

Permit transactions contemplated by, and implementation of, the Recapitalization
Transactions throughout agreement as necessary.

 

 

 

 

 

38.     Affiliate Transaction Threshold and Restricted Subsidiary Affiliate
Transactions

 

N/A

 

Require transactions with non-guarantors to be arm’s length, with exception for
shared overhead in the ordinary course.

 

 

 

 

 

39.     Certain Subsidiary Covenants

 

N/A

 

Restrictions on debt incurrence, liens and other matters, including guarantees
of debt other than loans in order to implement restructuring transactions with
respect to “New Subsidiary” and “PropCo” (if any) that will hold real estate (as
to non-mortgageable assets).

 

 

 

 

 

40.     Reporting

 

Modified reporting requirements similar to those imposed on reporting companies
under Section 13 or 15(d) of the Exchange Act

 

Information provided under Notes reporting shall include, without limitation,
(i) on a quarterly and annual basis, a narrative discussion of the key financial
metrics of the MT Entities consistent with a customary earnings press release,
(ii) a summary discussion of the financial metrics of the MT Entities on the
quarterly earnings calls of NMG, including a Q&A about both NMG and MyTheresa.

 

 

 

 

 

41.     RP to Transaction Holdouts

 

N/A

 

Term Loans and Unsecured Notes that do not participate in the Recapitalization
Transactions will only be permitted to be repurchased, repaid, exchanged for
and/or refinanced, whether at or prior to their applicable maturities (including
voluntarily), with consideration consisting of:

 

·                  Specified Permitted Debt or the cash proceeds thereof

 

·                  cash proceeds of common equity contributions to or common
equity sales by Holdings;

 

·                  non-cash consideration contributed to the common equity
capital of Holdings, or purchased by Holdings for common equity (including
without limitation interests in MyTheresa so contributed or purchased) and/or
common equity of Holdings; and/or

 

Up to an aggregate $60 million in cash from whatever other source (excluding
from such cap any consideration described in the above three bullet points);
provided any debt prepaid or purchased pursuant to this $60 million basket more
than 45 days prior to such debt’s maturity date cannot be purchased at a price
greater than (i) 90% in cash of face value in the case of non-extending term
loans and (ii) 40% in cash of face value in the case of non-extending Unsecured
Notes.

 

6

--------------------------------------------------------------------------------



 

CONFIDENTIAL

 

March 25, 2019

 

New Second Lien Notes
Backstop Commitment Letter

 

Neiman Marcus Group LTD LLC

The Neiman Marcus Group LLC

Mariposa Borrower, Inc.

One Marcus Square

1618 Main Street

Dallas, TX 75201

Attention: Tracy M. Preston

 

Ladies and Gentlemen:

 

You have advised (i) Ares Corporate Opportunities Fund III, L.P. (acting through
such of its affiliates or branches as it deems appropriate, “Ares Fund III”),
(ii) Ares Corporate Opportunities Fund IV, L.P. (acting through such of its
affiliates or branches as it deems appropriate, “Ares Fund IV” and, together
with Ares Fund IV, “Ares”), (iii) CPP Investment Board Private Holdings (4) Inc.
(acting through such of its affiliates as it deems appropriate, “CPPIB” and,
together with Ares, the “Sponsors”), and (iv) each of the entities set forth on
Schedule 1 to this Commitment Letter (in each case, acting through such of their
respective affiliates or branches as they deem appropriate, the “Non-Sponsor
Backstop Parties” and, together with Ares and CPPIB, the “Backstop Parties”,
“we” or “us”) that, Neiman Marcus Group LTD LLC, a Delaware limited liability
company (the “LLC Co-Issuer”), The Neiman Marcus Group LLC, a Delaware limited
liability company (the “New Co-Issuer”), Mariposa Borrower, Inc., a Delaware
corporation (the “Corporate Co-Issuer”) and one of the New Co-Issuer’s
subsidiaries (to be determined by the LLC Co-Issuer, provided that such
subsidiary shall be either (x) an entity treated as disregarded as separate from
the LLC Co-Issuer for U.S. federal income tax purposes or (y) an entity holding
no material assets) (the “New Co-Issuer Subsidiary”) and, together with the LLC
Co-Issuer and the New Co-Issuer, the “Issuers” or “you”) intend to issue the New
Second Lien Notes, as defined in, and in accordance with, that certain
Transaction Support Agreement by and among you, the consenting stakeholders
party thereto and the other parties thereto dated as of the date hereof
(together with all term sheets and other exhibits or schedules attached thereto,
and without giving effect to any amendments, supplements, waivers or
modifications thereto, the “TSA”) and on the terms set forth on Exhibit A (the
“New Second Lien Notes Term Sheet”).  Capitalized terms used but not otherwise
defined in this Commitment Letter are used with the meanings assigned to such
terms in the TSA or the Exhibits to this Commitment Letter, as applicable.

 

1.             Commitments.

 

As part of the Recapitalization Transactions, each Backstop Party confirms its
several and not joint commitment to purchase on the Closing Date its amount of
the aggregate principal amount of the New Second Lien Notes set forth on
Schedule 1 (but not less than such aggregate principal amount) upon the terms
and conditions set forth in this Commitment Letter (as defined below), the
Payment Letter (as defined

 

1

--------------------------------------------------------------------------------



 

below), the New Second Lien Notes Term Sheet, the TSA and the conditions set
forth on Exhibit B.  Exhibits A and B, together with this letter, are
collectively referred to as this “Commitment Letter”.  The commitments of all
Backstop Parties contemplated by this Commitment Letter are referred to
collectively as the “Commitments” and the commitment of any Backstop Party
contemplated by this Commitment Letter is referred to as such Backstop Party’s
“Commitment”.  The transactions contemplated by this Commitment Letter are
referred to as the “Transactions”.

 

Notwithstanding anything to the contrary set forth in this Commitment Letter,
upon three (3) business days’ written notice from the Issuers, each Backstop
Party shall fund its Commitment into escrow on the date that is three
(3) business days prior to the date that the Issuers in good faith expect to be
the Closing Date (such date, the “Funding Date”) subject only to satisfaction or
waiver of the conditions set forth on Exhibit B (excluding the conditions set
forth in paragraph 1, 5, 6(b) and 8 of Exhibit B and with references to the
“Closing Date” deemed to refer to the “Funding Date”); provided, that (a) if the
Closing Date has not occurred on or prior to the fifth (5th) business day
following the Funding Date, the Issuers shall refund the purchase price
proceeds, including accrued interest from the Funding Date through the refund
date as if the New Second Lien Notes have been issued on the Funding Date,
received from each Backstop Party to such Backstop Party within two (2) business
days thereof and (b) for the avoidance of doubt, the occurrence of the Closing
Date shall be conditioned on the satisfaction or waiver of all of the conditions
set forth on Exhibit B.  If the Closing Date does occur after the Funding Date,
then, for purposes of calculating interest under the New Second Lien Notes, the
New Second Lien Notes shall be deemed to have been issued on the Funding Date.

 

For the avoidance of doubt, this Commitment Letter shall not require Non-Sponsor
Backstop Parties to purchase the New Second Lien Notes prior to the Exchange
Offer Consummation Date; provided that, no later than the third business day
prior to such purchase date, each such Non-Sponsor Backstop Party shall confirm
in writing the availability of funds to cover such Non-Sponsor Backstop Party’s
pro rata portion of the principal amount of New Second Lien Notes.

 

The rights and obligations of each of the Backstop Parties under this Commitment
Letter shall be several and not joint, and no failure by any Backstop Party to
comply with any of its obligations under this Commitment Letter shall prejudice
the rights of any other Backstop Party; provided that no Backstop Party shall be
required to fund more than its Commitment or to fund the Commitment of another
Backstop Party in the event such other Backstop Party fails to do so (the
“Breaching Party”).  In the event a Backstop Party fails to fund its Commitment
in whole or in part, each non-defaulting Backstop Party shall have the right,
but not the obligation, within five (5) business days after receipt of written
notice from the Issuers to all Backstop Parties of such default, to fund such
Breaching Party’s Commitment, in whole or in part, in which case such performing
Backstop Party shall be entitled to all or a proportionate share, as the case
may be, of the New Second Lien Notes and the applicable payments as set forth in
the Payment Letter (as defined below) that would otherwise be issued and payable
to the Breaching Party.

 

You agree that no compensation (other than that compensation expressly
contemplated by this Commitment Letter and the Payment Letter dated the date
hereof and delivered in connection herewith (the “Payment Letter”)) will be paid
in connection with the New Second Lien Notes unless you and we shall so
reasonably agree.

 

2.             Assignments.

 

At any time prior to the earlier of the Closing Date or the termination of this
Commitment Letter, this Commitment Letter shall not be assignable by any party
without the prior written consent of each other party to this Commitment Letter
(and any purported assignment without such consent shall be null and void); 
provided, however, that each Backstop Party may, at any time, (i) assign, in
whole or in part, its

 

2

--------------------------------------------------------------------------------



 

Commitment to its investment vehicles, affiliated funds, and/or managed accounts
or another Backstop Party (it being agreed that any such assigning Backstop
Party shall not be relieved, released or novated from its obligations hereunder
in respect of any such assigned Commitment until after the initial purchase of
the New Second Lien Notes on the Closing Date) or (ii) employ the services of
its investment vehicles, affiliated funds, and/or managed accounts in fulfilling
its obligations contemplated by this Commitment Letter.  After the Closing Date,
nothing in this Commitment Letter shall limit or restrict in any way the ability
of any Backstop Party (or any permitted transferee thereof) to transfer any of
its New Second Lien Notes; provided that any such transfer shall be made
pursuant to the applicable securities laws.  Under no circumstances shall the
Issuers have the right to sell, transfer, negotiate or assign their rights
hereunder without the prior written consent of each Backstop Party and any such
sale, transfer, negotiation or assignment without such consent shall be null and
void.

 

3.             Representations and Warranties of the Issuers.

 

The Issuers represent and warrant that (a) all information concerning any of the
Issuers and their respective subsidiaries, other than the projections and other
forward-looking information, and information of a general economic or
industry-specific nature, that has been or will be made available to any
Backstop Party by you or any of your affiliates or representatives on your
behalf in connection with the Transactions and the Recapitalization Transactions
(the “Information”), when taken as a whole, is and will be correct in all
material respects and does not and will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances under which such statements are made (after giving effect to all
supplements and updates to such statements from time to time) and (b) the
projections and other forward-looking information that have been or will be made
available to any Backstop Party by you, or any of your affiliates or
representatives have been or will be prepared in good faith based upon
assumptions believed by you to be reasonable at the time furnished (it being
recognized by the Backstop Parties that such projections and other
forward-looking information are not to be viewed as facts or guaranties of
performance and are subject to significant uncertainties and contingencies many
of which are beyond your control, that no assurance can be given that any
particular financial projections will be realized, that actual results may
differ from projected results and that such differences may be material).  You
agree that if, at any time prior to the Closing Date, you become aware that any
of the representations and warranties in the preceding sentence would be
incorrect if the Information or the projections and other forward-looking
information were being furnished and such representations were being made at
such time, you will promptly supplement the Information, the projections and
other forward-looking information so that the representations and warranties in
the preceding sentence remain true in all material respects under those
circumstances; provided that any such supplementation prior to the Closing Date
shall cure any breach of such representations.

 

In providing its Commitment, each Backstop Party is relying on the accuracy of
Information and the projections and other forward-looking information furnished
to it by or on behalf of the Issuers or any of their respective representatives
without independent verification thereof.

 

4.             Payment Letter.

 

As consideration for the commitments and agreements of the Backstop Parties
hereunder, you agree to pay or cause to be paid the non-refundable payments
described in the Payment Letter on the terms and subject to the conditions
expressly set forth in the Payment Letter.

 

5.             Sharing of Information, Absence of Fiduciary Relationship.

 

You acknowledge that each Backstop Party may be (or may be affiliated with) a
full service financial firm

 

3

--------------------------------------------------------------------------------



 

and as such from time to time may, and its affiliates may, (a) effect
transactions for its own or its affiliates’ account or the account of customers,
and hold long positions in debt or equity securities, loans or other securities
and financial instruments of companies that may be the subject of the
Transactions or the Recapitalization Transactions or (b) provide debt financing,
equity capital, investment banking, financial advisory services, securities
trading, hedging, financing and brokerage activities and financial planning and
benefits counseling to other companies or similar services in respect of which
you, the Sponsors or your and their respective subsidiaries may have conflicting
interests. With respect to any debt or equity securities, loans or other
securities and/or financial instruments so held by any Backstop Party or any of
its affiliates or customers, all rights in respect of such debt or equity
securities, loans or other securities and financial instruments, including any
voting rights, will (subject to the TSA) be exercised by the holder of the
rights, in its sole discretion.  Without limiting the rights of the Issuers or
the Sponsors under the TSA, the Issuers and the Sponsors, jointly and severally,
hereby waive and release, to the fullest extent permitted by law, any claims
each of them has or will or may have hereunder with respect to any conflict of
interest arising from such transactions, activities, investments or holdings, or
arising from the failure of any Backstop Party or any of its respective
affiliates or customers to bring such transactions, activities, investments or
holdings to their attention.

 

You also acknowledge that the Non-Sponsor Backstop Parties and their respective
affiliates have no obligation to use in connection with the Transactions or the
Recapitalization Transactions, or to furnish to you, confidential information
obtained from other companies or other persons, and that the Non-Sponsor
Backstop Parties and their affiliates shall not be imputed to have knowledge of
confidential information provided to or obtained by such Non-Sponsor Backstop
Parties or their affiliates in their capacity as financial advisors to you.  You
acknowledge and agree that (a)(i) the arrangements described in this Commitment
Letter regarding the New Second Lien Notes, the Transactions and the
Recapitalization Transactions are arm’s-length commercial transactions between
you and your affiliates, on the one hand, and the Non-Sponsor Backstop Parties
and/or their applicable affiliates, on the other hand, that do not directly or
indirectly give rise to, nor do you rely on, any fiduciary or other implied duty
on the part of the Non-Sponsor Backstop Parties and their applicable affiliates
and each Non-Sponsor Backstop Party and such affiliates expressly disclaims any
fiduciary or other implied relationship to any party hereto or any of such
parties’ affiliates or any other person or entity, (ii) you have consulted your
own legal, accounting, regulatory and tax advisors to the extent you have deemed
appropriate and you are not relying on the Non-Sponsor Backstop Parties or their
applicable affiliates for such advice, and (iii) you are capable of evaluating,
and understand and accept, the terms, risks and conditions of the Transactions
and the Recapitalization Transactions; and (b) in connection with the
Transactions and the Recapitalization Transactions, (i) each Non-Sponsor
Backstop Party, in its capacity as such, and/or its applicable affiliates has
been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by the relevant parties, in such capacity, has not
been, is not, and will not be acting as an advisor, agent or fiduciary to you or
any of your affiliates or any other party hereto or any of such parties’
affiliates or any other person or entity; and (ii) no Non-Sponsor Backstop Party
and/or its affiliates has an obligation to you or your affiliates except those
obligations expressly set forth in this Commitment Letter and any other
agreement with you or any of your affiliates (including, without limitation, the
TSA). Any review by the Non-Sponsor Backstop Parties of you, your subsidiaries,
the Transactions, the Recapitalization Transactions or other matters relating to
such transactions will be performed solely for the benefit of such Non-Sponsor
Backstop Parties and shall not be on behalf of you or any of your affiliates.

 

The parties hereto acknowledge that this Commitment Letter does not constitute
an agreement, arrangement or understanding with respect to acting together for
the purpose of acquiring, holding, voting, or disposing of any securities of the
Issuers and the Backstop Parties do not constitute a “group” within the meaning
of Rule 13d-5 under the Securities Exchange Act of 1934, as amended.  Nothing
contained in this Commitment Letter, the Payment Letter or in any Definitive
Documentation with respect to the New Second Lien Notes (the “Note
Documentation”) and no action taken by any Backstop Party pursuant to this
Commitment

 

4

--------------------------------------------------------------------------------



 

Letter, the Payment Letter or the Note Documentation shall be deemed to
constitute or to create a presumption by any parties that the Backstop Parties
are in any way acting in concert or as a “group” (or a joint venture,
partnership or association), and the Issuers will not assert any such claim with
respect to such obligations or the Transactions contemplated by this Commitment
Letter, the Payment Letter or the Note Documentation, and the Issuers
acknowledge that the Backstop Parties are not acting in concert or as a “group”
with respect to such obligations or the transactions contemplated by this
Commitment Letter, the Payment Letter or the Note Documentation.

 

6.             Indemnification.

 

The Issuers, jointly and severally, hereby agree to indemnify and hold harmless
each Backstop Party and each of its affiliates and all their respective
officers, directors, partners, trustees, employees, managed funds and accounts,
shareholders, advisors, agents, representatives, attorneys and controlling
persons and each of their respective heirs, successors and assigns (each, an
“Indemnified Person”) from and against any and all actual losses, claims,
damages, and liabilities, joint or several, to which any such Indemnified Person
may become subject as a direct result of this Commitment Letter, the Payment
Letter or the initial purchase of the New Second Lien Notes (and, for the
avoidance of doubt, not arising out of or in connection with the
Recapitalization Transactions generally) or any claim, litigation, investigation
or proceeding relating to any of the foregoing, regardless of whether any
Indemnified Person is a party thereto and whether or not the transactions
contemplated hereby are consummated, and to reimburse each Indemnified Person
within 30 days following written demand therefor (together with reasonable
backup documentation supporting such reimbursement request) for any reasonable
and documented out-of-pocket expenses (including legal expenses) incurred in
connection with investigating, preparing to defend or defending, or providing
evidence in or preparing to serve or serving as a witness with respect to, any
lawsuit, investigation, claim or other proceeding relating to any of the
foregoing (including, without limitation, in connection with the enforcement of
the indemnification obligations set forth herein, but limited, in the case of
legal fees and expenses, to one counsel to such Indemnified Persons taken as a
whole and, solely in the case of an actual or perceived conflict of interest,
one additional counsel to all affected Indemnified Persons, taken as a whole
(and, if reasonably necessary, of one local counsel in any relevant jurisdiction
to all such persons, taken as a whole and, solely in the case of an actual or
perceived conflict of interest, one additional local counsel to all affected
Indemnified Persons, taken as a whole)); provided that no Indemnified Person
will be entitled to indemnity hereunder in respect of any loss, claim, damage,
liability or related expense to the extent that it is found by a final,
non-appealable judgment of a court of competent jurisdiction that such loss,
claim, damage, liability or expense arises from (i) the bad faith, gross
negligence or willful misconduct of or material breach of this Commitment Letter
or the Payment Letter by, such Indemnified Person (or any of its Related Parties
(as defined below)) or (ii) any disputes solely among Indemnified Persons and
not arising out of any act or omission of the Issuers, the Sponsors, any of the
Issuers’ or the Sponsors’ respective subsidiaries.

 

In no event will any Indemnified Person, any other party hereto, the Issuers, or
any of the Issuers’ respective affiliates or any of their respective officers,
directors, partners, trustees, employees, managed funds and accounts,
shareholders, advisors, agents, representatives, attorneys and controlling
persons and each of their respective heirs, successors and assigns be liable on
any theory of liability for indirect, special, or consequential damages, lost
profits or punitive damages in connection with this Commitment Letter, the
Payment Letter or the initial purchase of the New Second Lien Notes; provided
that nothing contained in this sentence shall limit the Issuers’ indemnification
obligations to the extent set forth hereinabove to the extent such special,
indirect, consequential or punitive damages are included in any third party
claim in connection with which such Indemnified Person is entitled to
indemnification hereunder.

 

For the avoidance of doubt, the Sponsors (and their respective subsidiaries
(other than the Issuers)) are Indemnified Persons and are not providing any
indemnity.

 

5

--------------------------------------------------------------------------------



 

The Issuers shall not be liable for any settlement of any proceeding (or
expenses relating thereto) effected without the Issuers’ consent (which consent
shall not be unreasonably withheld, conditioned or delayed), but if settled with
the Issuers’ written consent, or if there is a final judgment against an
Indemnified Person in any such proceeding, the Issuers agree to indemnify and
hold harmless such Indemnified Person to the extent and in the manner set forth
above.  The Issuer shall not, without the prior written consent of the affected
Indemnified Person (which consent shall not be unreasonably withheld,
conditioned or delayed), effect any settlement of any pending or threatened
proceeding against such Indemnified Person in respect of which indemnity could
have been sought hereunder by such Indemnified Person unless such settlement
(a) includes an unconditional release of such Indemnified Person from all
liability or claims that are the subject matter of such proceeding, (b) does not
include any statement as to any admission of fault or culpability, and
(c) includes customary confidentiality and non-disparagement agreement. 
Notwithstanding the foregoing, each Indemnified Person shall be obligated to
refund or return any and all amounts paid by the Issuers under this paragraph to
such Indemnified Person for any losses, claims, damages, liabilities and
expenses to the extent such Indemnified Person is not entitled to payment of
such amounts in accordance with the terms hereof, as determined by a final
non-appealable order.

 

The indemnity, contribution and expense reimbursement obligations set forth
herein (i) shall be in addition to any liability the Issuers may have to any
Indemnified Person at law, in equity or otherwise, (ii) shall survive the
expiration or termination of this Commitment Letter, (iii) shall remain
operative and in full force and effect regardless of any investigation made by
or on behalf of the Backstop Parties or any other Indemnified Person and
(iv) shall be binding on any successor or assign of the Issuers and the
successors or assigns to any substantial portion of its business and assets.

 

For the avoidance of doubt, this indemnity does not apply to or cover any matter
for which any Indemnified Person or its Related Parties has released (or will
release) the Issuers or their affiliates including, without limitation, pursuant
to the Release (as defined in the TSA).

 

For purposes hereof, “Related Party” and “Related Parties” of an Indemnified
Person mean any (or all, as the context may require) of such Indemnified
Person’s affiliates and controlling persons and its or their respective
officers, directors, partners, trustees, employees, managed funds and accounts,
shareholders, advisors, agents, representatives, attorneys and controlling
persons.

 

Notwithstanding anything to the contrary contained herein, upon the execution of
the Note Documentation, solely to the extent the provisions of this Section 6
are covered thereby, (i) the relevant provisions of such definitive
documentation shall supersede the provisions of this Section 6 that are covered
thereby and (ii) the Issuers shall be released from the provisions of this
Section 6 that are covered thereby and shall have no further liability or
obligation pursuant to the provisions of this Section 6 to reimburse an
Indemnified Person for losses, claims, damages, liabilities, expenses, fees or
any such indemnified obligations pursuant to the provisions in this Section 6
that are covered thereby.

 

7.             Termination/Expiration of Commitments.

 

The Commitments hereunder will expire automatically without any further action
or notice by any party at 5:00 p.m., New York City time, on March 25, 2019,
unless on or prior to such time each party hereto has duly executed and
delivered to the other parties hereto this Commitment Letter.  Following the
execution and delivery of this Commitment Letter, the obligations of each
Backstop Party under this Commitment Letter, including the obligation to fund
its Commitment contemplated hereby, shall terminate automatically and
immediately without any further action or notice by any party upon the earliest
to occur of:  (i) the consummation of the Recapitalization Transactions in
accordance with the TSA and the funding of the Commitments in accordance with
the terms of this Commitment Letter and the Payment Letter, (ii) any of (a) the
Company Parties, (b) Consenting Unsecured Noteholders constituting the Required
Consenting

 

6

--------------------------------------------------------------------------------



 

Unsecured Noteholders, (c) Consenting Term Loan Lenders constituting the
Required Consenting Term Loan Lenders, or (d) the Sponsors, respectively,
validly terminate(s) the TSA prior to the Effective Date (as defined in the TSA)
in accordance with its terms (any of the foregoing events described in this
clause (ii), a “Termination Event”), and (iii) 5:00 p.m., New York City time, on
the date set forth in Section 12.01(m) of the TSA (as extended in accordance
with the terms of the TSA); provided, in each case, that any such termination
shall not relieve any party hereto from any liability in connection with a
breach of this Commitment Letter that occurred before such termination.

 

8.             Confidentiality.

 

The existence of this Commitment Letter and the terms and conditions herein are
for the Issuers’ confidential use only and may not be disclosed by the Issuers
to any person or entity (other than to the Issuers’ officers, directors, agents,
attorneys and advisors who need to know and agree to be bound by the provisions
of this paragraph) without the prior written consent of each Backstop Party;
provided that this Commitment Letter and its terms (other than the Payment
Letter and its contents) may be disclosed by the Issuers as required (a) to
consummate the Recapitalization Transactions (including public filings in
connection with the Recapitalization Transactions), (b) by applicable law,
including applicable securities law in the good faith opinion of the Issuers’
outside securities counsel, or (c) pursuant to an order of a court of competent
jurisdiction or any other governmental authority; provided further that the
Issuers shall not disclose Schedule 1 of this Commitment Letter unless required
to do so under applicable law or court order.  The parties also acknowledge that
the Backstop Parties have previously executed the TSA, which contains certain
confidentiality provisions which apply to this Commitment Letter and the
transactions contemplated hereby.

 

9.             Governing Law; Jurisdiction; Waivers.

 

This Commitment Letter, and any claim, controversy or dispute arising under or
related to this Commitment Letter, whether in tort, contract (at law or in
equity) or otherwise, shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law thereof to the extent such principles would cause the
application of the law of another state.  Each of the parties to this Commitment
Letter irrevocably and unconditionally (a) submits to the exclusive jurisdiction
of any state or federal court sitting in the Borough of Manhattan in the City of
New York (or any appellate court therefrom) over any suit, action or proceeding
arising out of or relating to this Commitment Letter or the Payment Letter and
(b) agrees that a final judgment in any such action may be enforced in any such
court.  You and we agree that service of any process, summons, notice or
document by registered mail addressed to such person shall be effective service
of process against such person for any suit, action or proceeding brought in any
such court.  Each of the parties to this Commitment Letter irrevocably and
unconditionally waives any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding has been brought in an inconvenient forum.  The parties
hereto hereby waive, to the fullest extent permitted by applicable law, any
right to trial by jury with respect to any action or proceeding arising out of
or relating to this Commitment Letter or the Payment Letter.

 

10.          Miscellaneous.

 

This Commitment Letter has been and is made solely for the benefit of the
parties signatory hereto and, with respect to Section 6 hereof, the Indemnified
Persons, and nothing in this Commitment Letter, expressed or implied, is
intended to confer or does confer on any other person or entity any rights or
remedies under or by reason of this Commitment Letter or the agreements of the
parties contained herein.  This Commitment Letter may not be amended or waived
except by an instrument in writing signed by each party hereto.

 

7

--------------------------------------------------------------------------------



 

This Commitment Letter, the Payment Letter, the TSA and the exhibits hereto and
thereto or in any supplement thereto set forth the entire understanding of the
parties hereto as to the scope of the Commitments and the obligations of the
Backstop Parties hereunder, and supersede all prior agreements, understandings
and proposals, whether written or oral, between the Backstop Parties and you
relating to the Commitments.

 

This Commitment Letter may be executed in one or more counterparts, each of
which will be deemed an original, but all of which taken together will
constitute one and the same instrument.  Delivery of an executed signature
page of this Commitment Letter by facsimile or other electronic transmission
(including “.pdf”, “.tif” or similar format) shall be effective as delivery of a
manually executed counterpart hereof.

 

Sections 4 (Payment Letter), 5 (Sharing of Information; Absence of Fiduciary
Relationship), 6 (Indemnification), 8 (Confidentiality), and 9 (Governing Law;
Jurisdiction; Waivers) contained in this Commitment Letter shall remain in full
force and effect regardless of whether the Note Documentation shall be executed
and delivered and notwithstanding the termination or expiration of this
Commitment Letter or the Commitments hereunder, subject, in the case of
Section 6 (Indemnification), to the terms of the last paragraph of such section.

 

Each of the parties to this Commitment Letter agrees that each of this
Commitment Letter and the Payment Letter is a binding and enforceable agreement
with respect to the subject matter contained in this Commitment Letter or the
Payment Letter (including an obligation to negotiate the Note Documentation in
good faith in a manner consistent with this Commitment Letter); it being
acknowledged and agreed that (a) the issuance and initial purchase of the New
Second Lien Notes are subject in all respects to the terms and conditions set
forth in this Commitment Letter, the Payment Letter, the New Second Lien Notes
Term Sheet, the TSA and the conditions set forth on Exhibit B (provided, that
the only conditions to the initial purchase of the New Second Lien Notes are the
conditions set forth on Exhibit B) and (b) the terms of the Note Documentation
shall be consistent with the New Second Lien Notes Term Sheet and not impair the
purchase of the New Second Lien Notes as set forth herein on the Closing Date
(or Funding Date as applicable) if the conditions set forth on Exhibit B are
satisfied or waived.

 

Each of the Backstop Parties notifies you that, pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies each Issuer and each Guarantor, which information
includes names, addresses, tax identification numbers and other information that
will allow each Backstop Party to identify each Issuer and each Guarantor in
accordance with the PATRIOT Act.  This notice is given in accordance with the
requirements of the PATRIOT Act and is effective for each Backstop Party.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------

 



 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

Very truly yours,

 

 

 

ARES CORPORATE OPPORTUNITIES FUND III, L.P.

 

 

 

By:

ACOF Management III, L.P.

 

Its:

General Partner

 

 

 

 

By:

ACOF Management III GP LLC

 

Its:

General Partner

 

 

 

 

By

/s/ Dennis Gies

 

 

Name: Dennis Gies

 

 

Title:

 

SIGNATURE PAGE TO COMMITMENT LETTER

 

--------------------------------------------------------------------------------



 

 

ARES CORPORATE OPPORTUNITIES FUND IV, L.P.

 

 

 

 

By:

ACOF Management IV, L.P.

 

Its:

General Partner

 

 

 

 

By:

ACOF Management IV GP LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By

/s/ Dennis Gies

 

 

Name: Dennis Gies

 

 

Title:

 

2

--------------------------------------------------------------------------------



 

 

CPP INVESTMENT BOARD PRIVATE HOLDINGS (4) INC.

 

 

 

 

 

 

 

By

/s/ Lori Hall-Kimm

 

 

Name:

Lori Hall-Kimm

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By

/s/ Cesare Ruggiero

 

 

Name: Cesare Ruggiero

 

 

Title: Authorized Signatory

 

3

--------------------------------------------------------------------------------



 

 

SOUTHEASTERN ASSET

 

MANAGEMENT, INC.

 

 

 

 

 

 

 

By

 /s/ Andrew R. McCarroll

 

 

Name: Andrew R. McCarroll

 

 

Title: General Counsel

 

4

--------------------------------------------------------------------------------



 

 

P. SCHOENFELD ASSET MANAGEMENT LP,

 

as investment adviser on behalf of certain funds

 

and accounts

 

 

 

 

 

By

/s/ Dhananjay Pai

 

 

Name: Dhananjay Pai

 

 

Title: President & COO

 

5

--------------------------------------------------------------------------------



 

 

MARATHON ASSET MANAGEMENT,

 

L.P., on behalf of certain funds or

 

accounts it manages

 

 

 

By:

/s/ Louis Hanover

 

 

Name:

Louis Hanover

 

 

Title:

Co-Managing Partner

 

SIGNATURE PAGE TO PAYMENT LETTER

 

6

--------------------------------------------------------------------------------



 

 

The Indianapolis High Yield Desk of J.P. Morgan Investment Management Inc. and
JPMorgan Chase Bank, N.A. (“Signatory”), solely as investment manager and/or
trustee on behalf of funds and/or accounts managed and/or advised by it (as
outlined in the Transaction Support Agreement).

 

 

 

By executing this agreement, Signatory, solely as investment manager and/or
trustee on behalf of funds and/or accounts managed and/or advised by it, binds
only itself, and itself only in that capacity, and not any other affiliate of
JPMorgan Chase & Co., or any of its or their respective business units,
subsidiaries or affiliates (including any desk or business unit thereof), and no
such affiliate shall be deemed to be bound by the terms of this agreement by
virtue of Signatory’s execution of this agreement. Moreover, Signatory shall
have no obligation to cause any of its affiliates to take or refrain from taking
any action.

 

 

 

 

 

By

/s/ Greg Seketa

 

 

Name: Greg Seketa

 

 

Title: Executive Director

 

7

--------------------------------------------------------------------------------



 

 

The Cincinnati High Yield Desk of J.P. Morgan Investment Management Inc. and
JPMorgan Chase Bank, N.A. (“Signatory”), solely as investment manager and/or
trustee of certain discretionary accounts holdings the Unsecured Notes (as
defined in the Transaction Support Agreement).

 

 

 

By executing this agreement, Signatory, solely as investment manager and/or
trustee of certain discretionary accounts holding the Unsecured Notes, binds
only itself, and itself only in that capacity, and not any other affiliate of
JPMorgan Chase & Co., or any of its or their respective business units,
subsidiaries or affiliates (including any desk or business unit thereof), and no
such affiliate shall be deemed to be bound by the terms of this agreement by
virtue of Signatory’s execution of this agreement. Moreover, Signatory shall
have no obligation to cause any of its affiliates to take or refrain from taking
any action.

 

 

 

 

 

By

/s/ Michael J. Schlembach

 

 

Name: Michael J. Schlembach

 

 

Title: Executive Director

 

8

--------------------------------------------------------------------------------



 

CVC Global Credit Opportunities Master Fund II, LP

 

 

 

CVC Global Credit Opportunities Master Fund, L.P.

 

 

 

 

 

signed on behalf of their respective investment manager,

 

 

 

CVC CREDIT PARTNERS, LLC

 

 

 

 

 

/s/ Richard Perris

 

Name: Richard Perris

 

Title: Authorized Signatory

 

 

9

--------------------------------------------------------------------------------



 

CVC European Credit Opportunities S.á.r.l. (acting in respect of its compartment
A)

 

 

 

signed on behalf of their respective investment manager,

 

 

 

CVC CREDIT PARTNERS INVESTMENT MANAGEMENT LIMITED

 

 

 

 

 

/s/ Hamish Buckland

 

Name: Hamish Buckland

 

Title: Authorized Signatory

 

 

10

--------------------------------------------------------------------------------



 

 

CAPITAL INTERNATIONAL SARL, for and on behalf of funds and/or accounts managed
and/or advised by it

 

 

 

 

By

/s/ Fabrice Remy

 

 

Name: Fabrice REMY

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

By

/s/ Guido Caratsch

 

 

Name: Guido CARATSCH

 

 

Title: Senior Vice President

 

11

--------------------------------------------------------------------------------



 

 

CAPITAL RESEARCH AND MANAGEMENT COMPANY, for and on behalf of funds and/or
accounts managed and/or advised by it

 

 

 

 

 

 

By

/s/ Kristine M. Nishiyama

 

 

Name: Kristine M. Nishiyama

 

 

Title: Authorized Signatory

 

12

--------------------------------------------------------------------------------



 

 

ALBACORE PARTNERS I INVESTMENT HOLDINGS B DESIGNATED ACTIVITY COMPANY

 

 

 

 

 

 

By

/s/ Safraz Zavahir

 

 

 

ALBACORE CAPITAL LLP as investment manager for and on behalf of AlbaCore Capital
Limited as AIFM for ALBACORE PARTNERS I INVESTMENT HOLDINGS B DESIGNATED
ACTIVITY COMPANY

 

 

 

 

Name: Safraz Zavahir

 

 

Title: Member

 

13

--------------------------------------------------------------------------------



 

Accepted and agreed to as of the date first above written:

 

 

 

NEIMAN MARCUS GROUP LTD LLC

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President, General Counsel, Corporate

 

 

Secretary and Chief Compliance Officer

 

 

 

THE NEIMAN MARCUS GROUP LLC

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President, General Counsel, Corporate

 

 

Secretary and Chief Compliance Officer

 

 

 

 

 

MARIPOSA BORROWER, INC.

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

 

14

--------------------------------------------------------------------------------



 

SCHEDULE 1

STRICTLY CONFIDENTIAL

 

COMMITMENTS

 

[On file with the Issuers]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

NEW SECOND LIEN NOTES TERM SHEET

 

[Refer to Exhibit 1 of the

Recapitalization Term Sheet]

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

CONDITIONS

 

The initial purchase of the New Second Lien Notes shall be subject to the
satisfaction (or waiver by (i) the Non-Sponsor Backstop Parties holding in
excess of 50% of the commitments under the Commitment Letter to purchase New
Second Lien Notes, excluding the commitments of the Sponsors (the “Majority
Backstop Parties”) and (ii) the Sponsors) of the following conditions:

 

1.                                      All of the conditions to consummation of
the Recapitalization Transactions on the terms and conditions specified in the
TSA shall have been satisfied or waived and the Recapitalization Transactions
shall have been (or shall substantially concurrently with the issuance of the
New Second Lien Notes be) consummated.

 

2.                                      A Termination Event shall not have
occurred and be continuing.

 

3.                                      With respect to Non-Sponsor Backstop
Parties, confirmation from the Issuers that Ares and CPPIB have funded their
respective Commitments in accordance with the terms of the Commitment Letter.

 

4.                                      The Note Documentation (which shall be
consistent with the New Second Lien Notes Term Sheet and the Commitment Letter
and otherwise mutually and reasonably acceptable to the Issuers, the Majority
Backstop Parties and the Sponsors) shall have been executed and delivered by
each Issuer and each Guarantor, and the Backstop Parties shall have received
customary closing certificates and legal opinions for the Issuers and the
material Guarantors.

 

5.                                      All documents and instruments necessary
to establish that the Backstop Parties will have perfected security interests
(with the priority set forth in the TSA) in the collateral described in the New
Second Lien Notes Term Sheet (the “Collateral”) shall have been delivered (it
being understood that, to the extent any security interest in the Collateral or
any deliverable related to the perfection of security interests in the
Collateral (other than any Collateral the security interest in which may be
perfected by the filing of a uniform commercial code financing statement or the
possession of the stock certificates of the Issuers, any domestic subsidiary, or
any PropCo) is not or cannot be provided and/or perfected on the Closing Date
(1) without undue burden or expense or (2) after your use of commercially
reasonable efforts to do so, then the provision and/or perfection of such
security interests or deliverable shall not constitute a condition precedent to
the initial purchase of the New Second Lien Notes on the Closing Date but shall
be required to be delivered after the Closing Date pursuant to arrangements and
timing to be mutually agreed by the Majority Backstop Parties, the Sponsors and
the Issuers).

 

6.                                      (a) The Commitment Payment as required
to be paid pursuant to the Payment Letter and (b) all fees and expenses required
to be paid on the Closing Date pursuant to the TSA, in each case shall have been
or concurrently herewith will be paid.

 

7.                                      The Backstop Parties shall have received
from the Issuers, no later than 3 business days in advance of the Closing Date,
in each case, to the extent reasonably requested by the Backstop Parties at
least 10 business days in advance of the Closing Date, (a) all documentation and
other information required by regulatory authorities under applicable

 

1

--------------------------------------------------------------------------------



 

“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act and (b) to the extent any Issuer qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, a
certification regarding beneficial ownership required by the Beneficial
Ownership Regulation.

 

8.                                      The Issuers shall have requested, at
least three (3) business days prior to the Closing Date, that the Backstop
Parties purchase the Notes.

 

For purposes of the Commitment Letter and the Payment Letter, “Closing Date”
shall mean the date of the satisfaction (or waiver by (i) the Majority Backstop
Parties and (ii) the Sponsors) of the relevant conditions set forth in the
Commitment Letter, the Payment Letter, the TSA and this Exhibit B and the
issuance and initial purchase of the New Second Lien Notes.

 

2

--------------------------------------------------------------------------------



 

EXHIBIT 3

 

New Third Lien Notes Term Sheet

 

The following summarizes the principal terms of the New Third Lien Notes.(3)

 

New 8.000% Notes

 

Up to $960 million in aggregate principal amount.

 

 

 

New 8.750% Notes

 

Up to $658 million in aggregate principal amount (together with the New 8.000%
Notes, the “New Third Lien Notes”).

 

 

 

Issuers

 

The Issuers as defined in Exhibit 1.

 

 

 

Guarantors

 

The New Third Lien Notes will be jointly and severally guaranteed on a senior
secured basis with the priorities described in “Security/Ranking” below by the
Guarantors (as defined in Exhibit 1) other than the MT Guarantor Entities.


The priority of the guarantees from PropCo and New Subsidiary (as defined in
Exhibit 5) shall be as provided in “Guarantors” in Exhibit 1.


Notwithstanding the foregoing, (i) no direct or indirect Subsidiary or equity
investee of Mariposa Intermediate may directly or indirectly provide credit
support for the New Third Lien Notes, and (ii) no direct or indirect Subsidiary
or equity investee of Mariposa Intermediate may be an obligor on any
indebtedness for borrowed money for which any Note Party (other than the MT
Guarantor Entities) directly or indirectly provides credit support, unless, in
each case of clause (i) and (ii), such Subsidiary or equity investee becomes a
guarantor of the Extended Term Loans; provided that the foregoing shall not
apply to the provision of credit support for the New Third Lien Notes as
contemplated by this Exhibit 3 by MT Holdco and its subsidiaries.


Notwithstanding the foregoing, (i) no direct or indirect Subsidiary or equity
investee of Mariposa Intermediate may directly or indirectly provide credit
support for the Extended Term Loans (as defined in Exhibit 5), and (ii) no
direct or indirect Subsidiary or equity investee of Mariposa Intermediate may be
an obligor on any indebtedness for borrowed money for which any guarantor or
obligor on the Extended Term Loans directly or indirectly provides credit
support, unless, in each case of clause (i) and (ii), such Subsidiary or equity
investee becomes a Note Party.

 

 

 

Security/Ranking

 

The New Third Lien Notes, related guarantees and other obligations under the
Definitive Documents related thereto (the “New Third Lien Obligations”) shall be
subject to the following credit support:



·                  to the extent the PropCo Assets are able to be pledged or
mortgaged to secure the New Third Lien Obligations, the New Third Lien
Obligations shall be secured by a first-priority lien on those PropCo Assets,
subject to the Call Right (as defined in Exhibit 1);

 

--------------------------------------------------------------------------------

(3)                                 Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the Transaction
Support Agreement, dated as of March 25, 2019 (including the Recapitalization
Term Sheet and the exhibits thereto) (the “Agreement”).

 

--------------------------------------------------------------------------------



 

 

 

·                  to the extent the PropCo Assets are not able to be pledged or
mortgaged to secure the New Third Lien Obligations, such PropCo Assets shall be
held by PropCo, and the New Third Lien Obligations shall be secured by a
first-priority pledge of the equity of PropCo, subject to the Call Right;

·                  the New Third Lien Obligations shall be secured on a
third-priority basis by the Extended Term Loan Collateral (as defined in
Exhibit 5) (including leaseholds and other real property interests constituting
Extended Term Loan Collateral that cannot be pledged, through a third-priority
pledge of the equity interests of New Subsidiary); and

·                  on a fourth-priority basis by the ABL Priority Collateral.



In addition, 50% of the common equity of the MT Issuer shall be pledged by MT
Holdco to secure the New Third Lien Obligations on a first-priority basis (the
“MT Common Equity”).


The indebtedness evidenced by the New Third Lien Notes and the guarantees of the
New Third Lien Notes will be effectively senior to all of the Issuers’ and the
Guarantors’ future unsecured indebtedness, to the extent of the value of the
applicable Collateral, and structurally junior to all liabilities of any of the
Issuers’ subsidiaries that are not Guarantors.

 

 

 

Maturity

 

The New Third Lien Notes will mature on October 25, 2024.

 

 

 

Interest

 

New 8.000% Notes: Interest on the New 8.000% Notes will accrue from the
Effective Date at the rate of 8.000% per annum, payable semi-annually in arrears
in cash.



New 8.750% Notes: Interest on the New 8.750% Notes will accrue from the
Effective Date at the rate of 8.750% per annum, payable semi-annually in arrears
in cash.

 

 

 

Optional Redemption

 

The New Third Lien Notes shall be redeemable pursuant to, and for the redemption
prices, provided for with respect to the Cash Pay Notes and PIK Toggle Notes, as
applicable, under the Indentures.

 

 

 

Mandatory Redemption

 

Upon any liquidation, dissolution or winding up of all of the MT Issuer’s
assets, or any MT Secondary Sale, to the extent required under “Distributions
Upon Realizations of Value” on Exhibit 4, the proceeds thereof shall be applied
to redeem, on a pro rata basis, a portion of the New Third Lien Notes at a
redemption price of 100% of the principal amount of the New Third Lien Notes,
plus accrued and unpaid interest to the redemption date.

 

 

 

Documentation

 

The documentation and covenants shall be reasonably acceptable to the Issuers
and the Required Consenting Unsecured Noteholders.


The New Third Lien Notes will be subject to (i) the Intercreditor Agreements (as
defined in Exhibit 5) and (ii) a security agreement and collateral documents
with terms substantially consistent with those governing the Amended Term Loan
Credit Agreement with such modifications as appropriate for notes and lien
priority, which documents, in each case of (i) and (ii) shall be reasonably
acceptable to the Required Consenting Unsecured Noteholders.

 

--------------------------------------------------------------------------------



 

 

 

In order to receive the New Third Lien Notes, a holder must first deliver a
joinder to the Transaction Support Agreement duly executed by such holder in
substantially the form attached as Exhibit B thereto.

 

 

 

Conditions Precedent

 

The closing of the New Third Lien Notes will be subject to appropriate and
customary conditions for facilities and transactions of this type.

 

 

 

Covenants

 

Negative and affirmative covenants substantially similar to the covenants under
the New Second Lien Notes Indenture, with appropriate adjustments for lien
priority, in form and substance mutually acceptable to the Issuers and the
Required Consenting Unsecured Noteholders.

 

The New Third Lien Notes Indenture will not permit unlimited debt secured by
pari passu liens.

 

 

 

MT Guarantor Entities Covenants

 

The New Third Lien Notes Indenture shall require the MT Guarantor Entities to
comply with and to cause their subsidiaries to comply with the covenants set
forth in the MyTheresa Issuer Preferred Equity Term Sheet, holders of the New
Third Lien Notes will be provided information with respect to the MT Entities as
set forth in Annex B, and shall prohibit MT Issuer from issuing any equity that
is junior to the Series A Preferred Stock (as defined in Exhibit 4) other than
common stock.

 

On or before September 30, 2019 MT Holdco shall be permitted to reorganize the
ownership structure of MT Issuer and its subsidiaries to eliminate Mariposa
Luxembourg I S.à r.l., and Mariposa Luxembourg II S.à r.l. provided that all
equity pledges and guarantees by the MT Guarantor Entities shall remain or be
assumed by operation of law or otherwise in connection with such restructuring
and without the creation of any additional tax liabilities at the time of the
restructuring to the holders of the Series A Preferred Stock or to the holders
of New Second Lien Notes and New Third Lien Notes.


The above covenants will be contained in a customary pledge agreement relating
to the MT Common Equity pledged to secure the New Third Lien Obligations, to
which MT Holdco will be a party.

 

 

 

Amendments to Indentures

 

The following proposed amendments (the “Proposed Amendments”) to the Indentures
will eliminate the following restrictive covenants:

 

 

 

 

 

 

 

 

Section 3.2

Reports and Other Information

 

 

 

Section 3.3

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock

 

 

 

Section 3.4

Limitation on Restricted Payments

 

 

 

Section 3.5

Liens

 

 

 

Section 3.6

Dividend and Other Payment Restrictions Affecting Subsidiaries

 

 

 

Section 3.7

Asset Sales

 

 

 

Section 3.8

Transactions with Affiliates

 

 

 

Section 3.9

Change of Control

 

 

 

Section 3.10

Maintenance of Insurance

 

 

 

Section 3.11

Additional Guarantors

 

 

 

Section 3.12

Compliance Certificate; Statement by Officers as to Default

 

 

 

Section 3.13

Designation of Restricted and Unrestricted Subsidiaries

 

--------------------------------------------------------------------------------



 

 

 

 

Section 3.15

Stay, Extension and Usury Laws

 

 

 

 

 

 

The Proposed Amendments will also include (but will not be limited to) the
following:

 

(i)            Addition of the LLC Co-Issuer and the New Co-Issuer Subsidiary as
co-issuers such that the remaining Cash Pay Notes and PIK Toggle Notes shall be
joint and several primary obligations of each of the Issuers of the New Second
Lien Notes;

 

(ii)           Provisions giving effect to the provisions under “Release
Ratification” in the Recapitalization Term Sheet;

 

(iii)          Elimination of Articles IV and X of the Indentures, in their
entirety;

 

(iv)          Elimination of clauses (c), (d), (e), (f), (g) and (h) of
Section 6.1 the Indentures; and

 

(v)           Related changes to the definitions in connection with the
foregoing.

 

 

 

Registration Rights

 

The New Third Lien Notes have not been and will not be registered under the
Securities Act or any state or other securities laws and may not be offered or
sold except pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act.

 

 

 

Transfer Restrictions

 

The New Third Lien Notes will be freely transferable, subject to restrictions
(i) pursuant to federal and state securities laws (including that such New Third
Lien Notes shall only be transferable to “qualified institutional buyers” within
the meaning of Rule 144A promulgated under the Securities Act), and
(ii) designed to prevent the occurrence of circumstances that would reasonably
be expected to require registration or qualification of such New Third Lien
Notes pursuant to federal or state securities laws, or require the Issuers to
file reports pursuant to any applicable federal or state securities laws.

 

 

 

Public Market

 

None.

 

 

 

Book-Entry Form

 

The New Third Lien Notes will be represented by one or more global notes in
definitive, fully registered form deposited with a custodian for, and registered
in the name of, a nominee of DTC.

 

 

 

Events of Default

 

Substantially the same as in the New Second Lien Notes Indenture.
Notwithstanding anything to the contrary contained herein or in the Agreement or
otherwise, all existing Defaults or Events of Default (if any) shall be
permanently waived on the Effective Date, effective as of the first date any
such Default or Event of Default exists or existed.

 

 

 

Trustee

 

To be appointed by the Required Consenting Unsecured Noteholders and reasonably
acceptable to the Company.

 

 

 

Collateral Agent

 

To be appointed by the Required Consenting Unsecured Noteholders and reasonably
acceptable to the Company.

 

 

 

Ratings

 

The Issuers shall use their commercially reasonable efforts to cause, within 60
days after the fiscal quarter in which the New Third Lien Notes are issued, the
New Third Lien Notes to receive a rating from Standard & Poor’s, a division of
The McGraw-Hill Companies, Inc., or Moody’s Investors Service, Inc., or, if

 

--------------------------------------------------------------------------------



 

 

 

during such time neither of such institutions shall be rating such obligations,
an equivalent rating from another nationally recognized statistical rating
agency.

 

 

 

Governing Law and Forum

 

New York.

 

--------------------------------------------------------------------------------



 

EXECUTION VERSION

 

EXHIBIT 4

 

MyTheresa Issuer Preferred Equity Term Sheet

 

The following summarizes the principal terms of the MT Preferred Equity.(1)

 

Aggregate Face Amount

 

$250 million in aggregate face amount of non-convertible preferred equity shall
be issued to the exchanging Unsecured Noteholders (the “Series A Preferred
Stock”) and $250 million in aggregate face amount of non-convertible preferred
equity shall be issued to the direct parent of the MT Issuer (as defined below)
(the “Series B Preferred Stock” and, together with the Series A Preferred Stock,
the “MT Preferred Equity”).

 

 

 

Purchase Price

 

$1,000 per share (the “Original Purchase Price”), to be issued at par.

 

 

 

Issuer

 

MT Issuer Co., a newly formed Delaware corporation (together with its
successors, the “MT Issuer”) and a direct wholly-owned subsidiary of MyTheresa
Holding Co., a newly formed Delaware corporation (together with its successors,
“MT Holdco”) which will be a direct wholly-owned subsidiary of Neiman Marcus
Group, Inc. MT Issuer will be the direct parent of MyTheresa Intermediate
Holding Co., a newly formed Delaware corporation (together with is successors
“MT Intermediate Holdco”), which will be the direct parent of Mariposa
Luxembourg I S.à r.l.

 

 

 

Ranking

 

The Series A Preferred Stock will rank senior to all other equity securities of
the MT Issuer with respect to dividend rights, distributions and payment rights,
including upon liquidation, winding-up and dissolution.

 

 

 

Term

 

The tenth anniversary of the Exchange Offer Consummation Date (the “Maturity
Date”), unless redeemed as set forth in “Redemption” below. The MT Issuer will
not be required to redeem the Series A Preferred Stock except as set forth in
“Redemption” below.

 

 

 

Dividends

 

Holders of the Series A Preferred Stock and Series B Preferred Stock are
entitled to cumulative cash dividends at the rate of 10% per annum, compounded
semi-annually, when, as and if declared by the board of directors of MT Issuer
(the “Board”) out of funds legally available therefor. The entitlement to the
cumulative cash dividends by Series B Preferred Stock shall cease on the day
that the Series A Preferred Stock is redeemed in full in cash at a redemption
price equal to the Preferred Equity Payout, and no further dividends shall be
due and payable except for the dividends that accrued on or before that day. To
the extent not declared, such dividends shall be added to the Preferred Equity
Payout.

 

Notwithstanding the foregoing, the holder of Series B Preferred Stock is
intended to receive no more than the amount described in clause (iii) of
“Distributions Upon Realizations of Value” below with respect to the Series B
Preferred Stock, and the entitlement to the cumulative cash dividends by
Series B Preferred Stock shall cease when and to the extent required to achieve
this result.

 

--------------------------------------------------------------------------------

(1)   Capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to such terms in the Transaction Support Agreement, dated as of
March 25, 2019 (including the Recapitalization Term Sheet and the exhibits
thereto) (the “Agreement”).

 

--------------------------------------------------------------------------------



 

Distributions Upon Realizations of Value

 

Distributions of cash or any other MT Assets by MT Issuer will be made in
accordance with the following priorities:

 

(i)                                     the first $200 million of distributions
would be irrevocably deposited into the MT Account, to the extent required by
the indenture governing the New Second Lien Notes; provided, that upon the
earlier to occur of (1) the satisfaction and discharge in full of the
obligations under the New Second Lien Notes and (2) provision of MT Alternate
Security, any amounts in the MT Account shall be released and distributed in
accordance with clauses (ii), (iii) and (iv) below;

 

(ii)                                  thereafter, holders of Series A Preferred
Stock would receive distributions on a pro rata basis up to an amount in respect
of each share of MT Preferred Equity equal to (a) the Original Purchase Price,
as adjusted to account for equity splits, combinations, recapitalizations or
similar events, plus (b) all accumulated and unpaid dividends (whether or not
declared) through the date of payment plus (c) all unpaid Default Return (as
defined below) (such amount in the aggregate, the “Preferred Equity Payout”);

 

(iii)                               thereafter, the holder of Series B Preferred
Stock would receive distributions up to an amount equal to the Preferred Equity
Payout received by the holders of Series A Preferred Stock in the foregoing
clause (ii) (excluding any Default Returns); and

 

(iv)                              thereafter, (x) holders of the MT Issuer
common equity would receive 50% of any remaining distributions on a pro rata
basis and (y) the other 50% of any remaining distributions shall be used to
redeem the New Third Lien Notes at par.

 

 

 

Redemption

 

The MT Issuer may redeem the Series A Preferred Stock and Series B Preferred
Stock at its option, in whole at any time or in part from time to time, at a
redemption price equal to the Preferred Equity Payout (provided that no
redemption payments on shares of Series B Preferred Stock may be made unless
(i) either (x) the obligations under the New Second Lien Notes are satisfied and
discharged in full, (y) MT Alternate Security has been provided, or (z) the
required deposits to the MT Account have been made or otherwise satisfied and
(ii) the Preferred Equity Payout has been paid in full to the holders of the
Series A Preferred Stock either by redemption or by distribution).

 

All proceeds from any MT Secondary Sale shall promptly be deposited into the MT
Account or distributed by MT Issuer in the manner set forth in “Distributions
Upon Realizations of Value” above (and, as a condition to the consummation of
any such MT Secondary Sale, the applicable equityholder(s) shall cause the
purchaser(s) to fund such proceeds directly to MT Issuer for deposit into the MT
Account or distribution in the manner set forth in “Distributions Upon
Realizations of Value” above) (the “Cash Sweep”).

 

Upon the earlier of the Maturity Date or a change of control (including any
change of control as a result of or following an initial public offering) (a
“Mandatory Redemption”) shall (i) comply with clause (i) of “Distributions Upon
Realizations of Value” above and (ii) redeem all of the Series A Preferred Stock
in cash at a redemption price equal to the Preferred Equity

 

--------------------------------------------------------------------------------



 

 

 

Payout. Upon any failure to redeem upon the Mandatory Redemption or in
accordance with the Cash Sweep provisions above, and without limiting any rights
the holders of Series A Preferred Stock may have hereunder, the holders of
Series A Preferred Stock may pursue against the MT Issuer any available legal or
equitable remedies for the enforcement of claims in a legal or other proceeding
to collect payment of the Preferred Equity Payout in respect of the Series A
Preferred Stock or otherwise enforce their rights upon the occurrence of such
default.

 

 

 

Covenants

 

The holders of the Series A Preferred Stock will have no voting rights, except
as required by a non-waivable provision of law, or as described below.

 

Series B Covenants:

 

The Series B Preferred Stock shall not contain any restrictive covenants, except
that the consent of the holders of a majority of the outstanding shares of
Series B Preferred Stock shall be required for any amendment to the MT Issuer’s
constituent documents that is disproportionately adverse to holders of the
Series B Preferred Stock (relative to the holders of Series A Preferred Stock).



Series A Covenants:

 

For the benefit of the holders of the Series A Preferred Stock, the MT Guarantor
Entities will not and will cause their subsidiaries to not (whether by merger,
consolidation, amendment, recapitalization or otherwise):

 

(a)         declare or issue dividends or other distributions in respect of, or
purchase, repurchase or otherwise retire for value, any MT Issuer equity except
(i) in accordance with the distribution waterfall set forth under “Distributions
Upon Realizations of Value” or (ii) as permitted under clause (h) below;

 

(b)         incur or guarantee indebtedness for borrowed money other than:



(i)             revolving (not term) indebtedness under the existing revolving
credit facility of one or more of the MT Operating Entities (as defined in
“Reports” below) (which shall be provided by one or more commercial banks) to
finance ordinary course working capital needs or capital expenditures and
investments permitted by clause (i) below, as it may be amended or refinanced
from time to time (the “MyTheresa RCF”), provided the aggregate principal amount
of indebtedness and letters of credit outstanding under any MyTheresa RCF shall
not exceed the greater of (x) 40 million Euros and (y) 12.5% of the revenues of
the MT Operating Entities (such amount in (y) the “MyTheresa RCF Revenue Cap”)
during the immediately preceding twelve months; provided that, the MT Operating
Entities may from time to time borrow under the MyTheresa RCF to fund purchases
of inventory pursuant to a Projected Purchase Order up to an amount so that the
amount of indebtedness and letters of credit outstanding under the MyTheresa RCF
at any time does not exceed the Projected RCF Amount under the MyTheresa RCF,
notwithstanding that such borrowings would cause the amount outstanding under
the MyTheresa RCF to exceed the MyTheresa RCF Revenue Cap, so long as (1) the
MyTheresa RCF permits such borrowings and (2) the Projected RCF Amount at the
time of such

 

--------------------------------------------------------------------------------



 

 

 

Projected Purchase Order exceeded 40 million Euros; and

 

(ii)          trade debt in the ordinary course;

 

“Projected Purchase Order” means an advance order (which may not be made more
than nine months in advance of the earlier of (x) the date of delivery and
(y) the date of payment) for inventory made in the ordinary course of business
of the MT Operating Entities.



“Projected RCF Amount” means an amount equal to the MyTheresa RCF Revenue Cap,
calculated as of the date of any Projected Purchase Order.



(c)          incur any liens (other than liens securing the MyTheresa RCF,
together with other customary permitted liens to be agreed);

 

(d)         make any restricted payments except (i) in accordance with the
distribution waterfall set forth under “Distributions Upon Realizations of
Value” or (ii) as permitted under clause (h) below;

 

(e)          issue equity that is senior or pari passu to the Series A Preferred
Stock or equity of subsidiaries (other than issuances to MT Issuer or its
subsidiaries (together, the “MT Group”)), or amend or reclassify any equity of
the MT Issuer into any of the foregoing;

 

(f)           take any action, including forming a subsidiary, recapitalization
or reorganization, that results in any entity being between MT Issuer and NMG
Germany GmbH (other than entities that are directly or indirectly wholly owned
by MT Issuer);

 

(g)          liquidate, dissolve or wind-up, or voluntarily petition for
bankruptcy or fail to defend involuntary acts of bankruptcy, subject to duties
under applicable German law;

 

(h)         except for reasonable, customary and arm’s length payments to or
arrangements with affiliates relating to allocation of shared expenses, enter
into affiliate transactions between Neiman Marcus Group, Inc. and any affiliates
of Neiman Marcus Group, Inc., or any other affiliates of the MT Issuer (other
than the MT Group) and the MT Group (including intercompany loans);

 

(i)             make any purchase of equity, loan, extension of credit,
guarantee, advance, capital contribution or other acquisition for consideration
of indebtedness, equity interests or other securities (each, an “investment”),
other than investments made using common equity or the net cash proceeds of
common equity of MT Issuer (it being understood that an amount of net cash
proceeds of such common equity may be used to temporarily reduce the outstanding
amount under the MyTheresa RCF, and such amount may be borrowed under the
MyTheresa RCF to fund such investments, together with other customary or
ordinary course permitted investments, including a general permitted investment
basket of $10 million, which shall not be used for liability management or
related purposes);

 

(j)            engage in any business or business activity other than that
currently conducted by the MT Group and any similar, corollary, related,
ancillary, incidental or complementary business or business activities or a
reasonable

 

--------------------------------------------------------------------------------



 

 

 

extension, development or expansion thereof or ancillary thereto (it being
understood that that the MT Group may not acquire any securities or other
interests in the Neiman Marcus Group, Inc. or its affiliates);

 

(k)         (i) amend, alter or repeal any provision of the governing documents
of MT Issuer or (ii) amend any rights specifically granted herein to holders of
Series A Preferred Stock, in each case in a manner that is disproportionately
adverse to the holders of Series A Preferred Stock without their consent; or

 

(m)     amend, alter or repeal any of the provisions described above under
“Distributions upon Realizations of Value” or “Redemptions” in a manner adverse
to the holders of Series A Preferred Stock.

 

Holders of the Series A Preferred Stock shall receive subsequent notice of any
(a) junior equity issuances by the MT Issuer, (b) permitted debt issuances
(other than in the ordinary course of business) and (c) permitted investments,
along with any information reasonably requested to confirm that the MT Group is
in compliance with the covenants set forth herein.

 

In addition, MT Holdco, MT Issuer and MT Intermediate Holdco will be subject to
customary non-circumvention covenants, including that the business of the MT
Issuer and its subsidiaries will be conducted directly or indirectly through the
MT Issuer, and a covenant that MT Holdco will have no operations other than
holding the equity of MT Issuer (including that MT Holdco will not incur any
debt, liens, or other liabilities other than liabilities resulting from its
ownership of the equity interests of MT Issuer).

 

The Series A Preferred Stock owned by MT Holdco, MT Issuer, any of their
subsidiaries or any of their affiliates shall be disregarded for purposes of
voting.

 

As provided for in the New Second Lien Notes Term Sheet and in the New Third
Lien Notes Term Sheet, on or before September 30, 2019 MT Issuer shall be
permitted to reorganize the ownership structure of MT Issuer and its
subsidiaries to eliminate Mariposa Luxembourg I S.à r.l. and Mariposa Luxembourg
II S.à r.l.

 

 

 

Reports

 

Holders of the Series A Preferred Stock shall be entitled to receive the
following reports with respect to the business and operations of NMG Germany
GmbH and its operating subsidiaries (the “MT Operating Entities”):

 

(a)         Quarterly and annual financial statements presented in accordance
with German GAAP with qualitative or quantitative explanations of material
applicable differences between U.S. and German GAAP; and

 

(b)         On a quarterly and annual basis, a narrative discussion of the key
financial information of the MT Operating Entities consistent with a customary
earnings press release.

 

All financial reports shall be in English and shall be provided substantially
concurrently with when Neiman Marcus Group LTD LLC provides public disclosures
with respect to the corresponding quarter or year end. MT Issuer shall establish
and maintain such information on an information portal, which shall be made
available to the holders and any prospective transferee(s) of Series A Preferred
Stock thereof.

 

--------------------------------------------------------------------------------



 

 

 

Information provided under New Second Lien Notes and New Third Lien Notes
reporting shall include, at a minimum, (i) the narrative discussion referenced
in (c) above and (ii) a summary discussion of the key financial metrics of the
MT Operating Entities on the quarterly earnings calls of Neiman Marcus Group LTD
LLC.

 

 

 

Default Remedies

 

In addition to any legal or equitable remedy the holders of the Series A
Preferred Stock may have for the enforcement of claims in a legal or other
proceeding to collect payment of the Preferred Equity Payout or otherwise
enforce its rights upon a breach of the covenants set forth herein, the MT
Issuer shall be required to pay an additional dividend of 2% per annum,
compounded quarterly, on the Series A Preferred Stock from the date of such
breach until such breach has been cured (the “Default Return”), which Default
Return shall either be declared and paid in cash or added to the Preferred
Equity Payout in the manner described in “Dividends”.

 

 

 

Registration Rights

 

The Series A Preferred Stock has not been and will not be registered under the
Securities Act or any state or other securities laws and may not be offered or
sold except pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act.

 

 

 

Transfer Restrictions

 

The MT Preferred Equity will be freely transferable, subject to restrictions
(i) pursuant to federal and state securities laws, (ii) designed to prevent the
occurrence of circumstances that would reasonably be expected to require
registration or qualification of such MT Preferred Equity pursuant to federal or
state securities laws, or require the MT Issuer to file reports pursuant to any
applicable federal or state securities laws, (iii) on transfers that would
subject the MT Issuer to regulation under the Investment Company Act of 1940,
the Investment Advisors Act of 1940 or the U.S. Employee Retirement Income
Security Act of 1974, each as amended, and (iv) on transfers to a person or
entity other than a Permitted Assignee.

 

A “Permitted Assignee” shall mean, prior to a Change of Control, any person or
entity other than (a) a specified competitor of the Company Group(2), or (b) any
person or entity specified on a “disqualified institutions” list provided by the
Company Group to the Term Loan Agent at closing pursuant to the Amended Term
Loan Credit Agreement.

 

 

 

Tax Treatment

 

MT Issuer and the holders of the Series A Preferred Stock agree that (i) the
Series A Preferred Stock is intended to constitute (x) equity for U.S. federal
income (and applicable state and local) tax purposes, and (y) preferred stock
described in Section 1504(a)(4) of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), (ii) any increase to the Preferred Equity Payout as a
result of undeclared dividends is not intended to be treated as a distribution
pursuant to Section 301 or Section 305 of the Code or otherwise treated as a
distribution that is subject to U.S. federal tax withholding, and (iii) upon
(x) any complete redemption of the Series A Preferred Stock and (y) any other
redemption of the Series A Preferred Stock that is, in the case a redemption
described in this clause (y), held or beneficially owned by a holder that does
not own (including indirectly) an amount of any other class of stock of the MT
Issuer that would cause such redemption to be subject to U.S. federal tax

 

--------------------------------------------------------------------------------

(2)  Note to Draft:  To include specified list of competitors (to be provided),
their affiliates and controlling parties and specified list of sponsors.

 

--------------------------------------------------------------------------------



 

 

 

withholding by virtue of not being treated as a sale or exchange pursuant
Section 302(b) of the Code, the Preferred Equity Payout is intended to be
treated in its entirety as a payment in exchange for the Series A Preferred
Equity that is not subject to U.S. federal tax withholding, and not as a
distribution pursuant to Section 301 or Section 305 of the Code or otherwise
(and in any other case, the covenant in the final sentence of this section shall
still apply). MT Issuer and the holders of the Series A Preferred Stock shall
prepare all U.S. federal income and U.S. federal income withholding tax returns
and tax filings consistent with such intent unless otherwise required by a final
determination by an applicable taxing authority or a change in applicable law or
administrative guidance.  If the MT Issuer (or any other withholding agent, but
solely in the event that the MT Issuer is not the withholding agent but has
determined that such withholding is required) is required to deduct or withhold
any U.S. federal withholding taxes from (i) the Preferred Equity Payout as a
result of a change in applicable law or administrative guidance or (ii) from any
current dividends that are declared by the Board and paid in cash, the Preferred
Equity Payout or such cash dividend, as applicable, shall be increased as
necessary so that after such deduction or withholding has been made (including
such U.S. federal withholding deductions and withholdings applicable to such
increase in the Preferred Equity Payout or cash dividend, as applicable) each
direct or indirect holder of the Series A Preferred Stock receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. The MT Issuer will otherwise use its commercially reasonable efforts
to cooperate with holders to minimize U.S. federal tax withholding related to
the Series A Preferred Stock (including in the case of any partial redemption of
the Series A Preferred Stock, in determining whether a holder of Series A
Preferred Stock owns (including indirectly) an amount of any other class of
stock of the MT Issuer described in clause (iii)(y), above).

 

 

 

Public Market

 

None.

 

 

 

Book-Entry Form

 

The MT Preferred Equity will be DTC eligible. MT Issuer shall receive notice of
any proposed transfer, and transfers in violation of “Transfer Restrictions”
above will be void ab initio.

 

 

 

Governing Law and Forum

 

New York.

 

--------------------------------------------------------------------------------



 

EXHIBIT 5

 

Amended Term Loan Term Sheet

 

The following summarizes the principal terms of the Extended Term Loans, the
Amendment and Extension and the Paydowns.(1)  As used herein, the “Existing Term
Loan Credit Agreement” shall mean the Term Loan Credit Agreement as in effect
immediately prior to the Effective Date, and the “Amended Term Loan Credit
Agreement” shall mean the Term Loan Credit Agreement after giving effect to the
Amendment and Extension on the Effective Date.

 

Co-Borrowers

 

With respect to the Extended Term Loans and the Initial Loans, Neiman Marcus
Group LTD LLC, a Delaware limited liability company, (“NMG LTD LLC” or the
“Borrower”), The Neiman Marcus Group LLC, a Delaware limited liability company
(“NMG LLC”) and one of NMG LLC’s direct wholly-owned subsidiaries (to be
determined by Borrower; provided, that such subsidiary shall be either (x) an
entity treated as disregarded as separate from the Borrower for U.S. federal
income tax purposes or (y) an entity holding no material assets) shall be
co-borrowers (such entities, each a “Co-Borrower” and collectively, the
“Co-Borrowers”).

 

 

 

Administrative Agent and Collateral Agent

 

Credit Suisse AG, Cayman Islands Branch

 

 

 

Amendment and Extension

 

On the Effective Date, immediately prior to the Initial Paydown, Consenting Term
Loan Lenders, each other Lender electing to receive Extended Term Loans
(together with the Consenting Term Loan Lenders, the “Participating Term Loan
Lenders”; and all other Lenders which are not Participating Term Loan Lenders as
of the Effective Date immediately prior to the consummation of the Amendment and
Extension, the “Non-Participating Term Loan Lenders”), and each Company Party
shall amend the Existing Term Loan Credit Agreement and the other applicable
Loan Documents, and shall enter into such other definitive documents, as are
necessary and appropriate to provide for three (3) tranches of term loans:

 

(i) Term Loans held by Non-Participating Term Loan Lenders, which are not
subject to the maturity extension contemplated in this Amended Term Loan Term
Sheet but which shall be subject to the applicable amendments set forth in this
Amended Term Loan Term Sheet (the “Initial Loans”),

 

(ii) extended term loans held by electing Participating Term Loan Lenders, which
are subject to interest at the rate described in clause (i) below of the
“Interest” section and the other terms set forth in this Amended Term Loan Term
Sheet (the “Cash Pay Extended Term Loans”), and

 

(iii) extended term loans held by electing Participating Term Loan Lenders,
which are subject to interest at the rate described in clause (ii) below of the
“Interest” section and the other terms set forth in this Amended Term Loan Term
Sheet (the “Cash Pay/PIK Extended Term Loans” and together with the Cash Pay
Extended Term Loans, each an “Extended Term Loan” and collectively, the
“Extended Term Loans”).

 

At the option of the Borrower (with the consent of the Required Consenting Term
Loan Lenders), the Cash Pay Extended Term Loans and the Cash Pay/PIK

 

--------------------------------------------------------------------------------

(1)         Capitalized terms used but not otherwise defined herein shall have
the meaning ascribed to such terms in the Transaction Support Agreement
(including the Recapitalization Term Sheet and the exhibits thereto) (the
“Agreement”) or the Existing Term Loan Credit Agreement (as defined herein), as
applicable.

 

--------------------------------------------------------------------------------



 

 

 

Extended Term Loans (i) may constitute new Classes of Term Loans (but with
respect to each other shall not constitute separate Classes for purposes of
Section 2.15 of the Amended Term Loan Credit Agreement or any analogous pro rata
sharing provisions) under the Amended Term Loan Credit Agreement, or (ii) may be
issued pursuant to a new credit agreement.

 

Such amendments and definitive documents shall further provide that on the
Effective Date, immediately prior to the Initial Paydown:



(x) Participating Term Loan Lenders who so elect shall exchange all or any
portion of their Term Loans for Cash Pay Extended Term Loans at par;

 

(y) Participating Term Loan Lenders who so elect shall exchange all or any
portion of their Term Loans for Cash Pay/PIK Extended Term Loans at par; and

 

(z) all accrued and unpaid interest on the principal amount of Term Loans that
are exchanged into Extended Term Loans pursuant to clauses (x) and (y) above
shall be paid in cash on the Effective Date.

 

Any such Term Loans held by Participating Term Loan Lenders which are exchanged
for any Extended Term Loan on the Effective Date shall not, in any event, be
subject to any LIBOR breakage costs which would have otherwise been incurred
under the terms of the Existing Term Loan Credit Agreement or otherwise.

 

Each such tranche of Extended Term Loans shall be subject to minimum aggregate
principal amounts of $500.0 million (or such other amount as mutually agreed by
the parties). For the avoidance of doubt, Participating Term Loan Lenders may
elect, at the closing of the Recapitalization Transactions, to receive, on
account of their Term Loans, either Cash Pay Extended Term Loans, Cash Pay/PIK
Extended Term Loans, or a combination of Cash Pay Extended Term Loans and Cash
Pay/PIK Extended Term Loans. To the extent that, after giving effect to any
voluntary reallocations mutually agreed between any of the Consenting Term Loan
Lenders, one tranche of Extended Term Loans is under-subscribed with less than
$500.0 million aggregate principal amount of Loans in such tranche, Consenting
Term Loan Lenders electing to receive the other tranche of Extended Term Loans
shall be deemed, on a pro rata basis, to have adjusted such elections such that
there is at least $500.0 million aggregate principal amount of each tranche of
Extended Term Loans; provided, however, if Participating Term Loan Lenders elect
to receive, in aggregate, less than $250 million of either Class of Extended
Term Loans, then such Class shall be eliminated and all Extended Term Loans
shall be loans of the other Class.

 

 

 

Paydown

 

Immediately following the consummation of the Amendment and Extension as set
forth above, the Co-Borrowers shall prepay, subject to the Waived Term Loan
Paydown described below, on a pro rata basis, at par, $550.0 million (the
“Initial Paydown Amount”) aggregate principal amount of Extended Term Loans
(such initial paydown of term loans on the Effective Date, the “Initial
Paydown”, and together with any Additional Paydown (as defined below), each a
“Paydown” and collectively, the “Paydowns”), together with accrued and unpaid
interest thereon through (but not including) the date of such Paydown, such that
each Lender holding Extended Term Loans shall receive an amount equal to its
ratable share of the Initial Paydown Amount. Such Initial Paydown shall be
funded by the net cash proceeds received by the Co-Borrowers (or any of their
affiliates) from the issuance of New Second Lien Notes, cash on hand of the Loan
Parties or any of their

 

2

--------------------------------------------------------------------------------



 

 

 

subsidiaries, or other sources of funds. Except in the case of the Waiving Term
Loan Lenders (as defined below), the amount of the Initial Paydown Amount
received by each Participating Term Loan Lender shall be equal to (i) such
Participating Term Loan Lender’s pro rata share of $550.0 million assuming that
each Lender is a Participating Term Loan Lender (i.e., calculated as a pro rata
share of the aggregate principal amount of outstanding Extended Term Loans
assuming that each Lender is a Participating Term Loan Lender) plus (ii) such
Participating Term Loan Lender’s pro rata share (as among all Participating Term
Loan Lenders) of the Remaining Waived Paydown Amount (as defined below).

 

A subset of the Consenting Term Loan Lenders, on behalf of themselves and their
successors and assigns (such Consenting Term Loan Lenders, together with such
successors and assigns, the “Waiving Term Loan Lenders”), have agreed to
collectively waive the Initial Paydown in an aggregate principal amount equal to
$25.0 million in total for all Waiving Term Loan Lenders (the “Waived Term Loan
Paydown”), such that the net principal amount of the Initial Paydown prior to
the application of clauses (i) and (ii) below will be $525.0 million; provided
that the Waiving Term Loan Lenders shall be entitled to receive, equally and
ratably based on their waived amounts, additional Paydowns of Term Loans from
the amounts and in the order described in clauses (i) and (ii) below in an
aggregate amount not to exceed $25.0 million:

 

(i) first, the Waived Paydown Amount (as defined below), in an amount not to
exceed $25.0 million (such amount, the “Waived Paydown Catch-up Amount”). The
portion, if any, of the Initial Paydown Amount that would have been applied to
prepay the Extended Term Loans of Non-Participating Term Loan Lenders had such
Non-Participating Term Loan Lenders been Participating Term Loan Lenders is
referred to herein as the “Waived Paydown Amount”; the portion of the Waived
Paydown Amount, if any, in excess of $25.0 million is referred to herein as the
“Remaining Waived Paydown Amount (for the avoidance of doubt, if there are no
Non-Participating Term Loan Lenders, then the Waiving Term Loan Lenders would
receive $0 pursuant this clause (i)); and

 

(ii) second, (if the amount in clause (i) above is less than $25.0 million) an
amount equal to the difference, if any, between (A) the maximum amount of the
Noteholder Cash Joinder Payment (as defined in the Recapitalization Term Sheet)
payable pursuant to the Recapitalization Term Sheet and (B) the amount of the
Noteholder Cash Joinder Payment actually paid at the consummation of the
Recapitalization Transactions (for the avoidance of doubt, if noteholders
holding 100% of the Cash Pay Notes and 100% of the PIK Toggle Notes elect to
participate in the Recapitalization Transactions by becoming Consenting Cash Pay
Noteholders or Consenting PIK Toggle Noteholders, then the Waiving Term Loan
Lenders would receive $0 pursuant this clause (ii)).

 

Any amounts described in clauses (i) or (ii) above not required to be applied to
the paydown of Term Loans held by Waiving Term Loan Lenders pursuant to the
foregoing proviso shall be, (x) with respect to the amounts described in clause
(i) above, applied to prepay all Extended Term Loans on a pro rata basis (as
among all Participating Term Loan Lenders), and (y) with respect to the amounts
described in clause (ii) above, retained by the Loan Parties or any of their
respective subsidiaries. For the avoidance of doubt, the Waiving Term Loan
Lenders shall be entitled to their pro rata share of the Remaining Waived
Paydown Amount.

 

3

--------------------------------------------------------------------------------



 

Maturity

 

The Extended Term Loans shall mature on the earlier of (i) October 25, 2023 and
(ii) July 16, 2021, if all of the Unsecured Notes (and any indebtedness
refinancing or replacing any Unsecured Notes), other than Unsecured Notes and
refinancing or replacement Indebtedness in an aggregate principal amount not to
exceed $150.0 million, have not been (a) fully repaid or otherwise redeemed,
discharged or defeased or (b) extended so that the maturity date with respect
thereto is no earlier than April 24, 2024 (the earlier of such dates described
in the foregoing clauses (i) and (ii), the “Maturity Date”).

 

For the avoidance of doubt, the maturity date of the Initial Loans shall remain
unchanged.

 

 

 

Amortization

 

The Extended Term Loans shall amortize at 1.50% per annum, in equal quarterly
installments of 0.375%, in each case, of the aggregate principal amount of such
Extended Term Loans as of the Effective Date immediately after giving effect to
the Initial Paydown, with the balance payable on the Maturity Date. The first
installment shall be due and payable on the last Business Day of each fiscal
quarter of Borrower commencing with the first full fiscal quarter following the
Effective Date.

 

For the avoidance of doubt, amortization on the Initial Loans shall remain
unchanged.

 

 

 

Interest

 

Interest on the Extended Term Loans shall accrue at:

 

(i) in the case of Cash Pay Extended Term Loans, (a) the Adjusted LIBO Rate plus
6.00% per annum payable in cash (subject to a 1.50% per annum floor on the
Adjusted LIBO Rate) or (b) ABR (subject to a 2.50% per annum floor on the ABR)
plus 5.00% per annum payable in cash; or

 

(ii) in the case of Cash Pay/PIK Extended Term Loans, (a) the Adjusted LIBO Rate
plus 5.50% per annum payable in cash (subject to a 1.50% per annum floor on the
Adjusted LIBO Rate) plus 1.00% per annum payable in kind or (b) ABR (subject to
a 2.50% per annum floor on the ABR) plus 4.50% per annum payable in cash plus
1.00% per annum payable in kind.

 

Interest on the Extended Term Loans shall be payable in arrears on each Interest
Payment Date and on the applicable Maturity Date (and with respect to any such
interest that is paid in kind, added to the then outstanding principal amount of
the Cash Pay/PIK Extended Term Loans, as applicable).

 

For the avoidance of doubt, the interest rate on the Initial Loans shall remain
unchanged.

 

 

 

Default Rate

 

Same as provided under the Existing Term Loan Credit Agreement; provided, that
if a payment or bankruptcy Event of Default has occurred and is continuing, all
Borrowings shall automatically convert to ABR Borrowings with no notice or other
action required by the Administrative Agent or any Lender and no ABR election
shall be permitted during the pendency of any such Event of Default.

 

 

 

Security

 

The Extended Term Loans, guarantees thereof and other obligations under the
Definitive Documents related thereto shall be secured by substantially all
assets of the Loan Parties (including any person that becomes a Loan Party on or
after the Effective Date), including without limitation all e-commerce
intellectual property and all other intellectual property, a pledge of the
equity interests of New

 

4

--------------------------------------------------------------------------------



 

 

 

Subsidiary (as defined below) and PropCo (each as defined below), the Term
Priority Collateral, the ABL Priority Collateral, the PropCo Assets (as defined
in the New Second Lien Notes Term Sheet) and the other real property interests
set forth on Annex B hereto (such real property interests set forth on Annex B,
the “New Term Loan Priority Assets”), subject, in each case, to exclusions
consistent with the Agreement and this Amended Term Loan Term Sheet and
otherwise to be agreed by the Borrower and the Required Consenting Term Loan
Lenders(2) (the “Extended Term Loan Collateral”).

 

For the avoidance of doubt, the Initial Loans shall remain secured by the
Collateral as of immediately prior to the Effective Date but shall not be
secured by the PropCo Assets, New Term Loan Priority Assets, equity interests of
any New Subsidiary or PropCo, any additional assets constituting Extended Term
Loan Collateral which were not part of the Collateral prior to the Effective
Date or any other property or assets of Mariposa Intermediate, the Co-Borrowers
or any of their respective subsidiaries.

 

 

 

Guarantees

 

Same as provided under the Existing Term Loan Credit Agreement; provided, that
(x) all domestic subsidiaries of Mariposa Intermediate or any of the
Co-Borrowers that are Restricted Subsidiaries as of the Effective Date
(including New Subsidiary and PropCo, if applicable) shall guarantee the
Extended Term Loans, and shall remain guarantors of the Extended Term Loans,
whether or not Wholly-Owned and (y) foreign subsidiaries of Mariposa
Intermediate or any of the Co-Borrowers formed or acquired after the Agreement
Effective Date shall become Guarantors to the extent provided in Annex A hereto.
Notwithstanding anything to the contrary contained herein, (i) in the event that
the MyTheresa Entities are required to be contributed to the Loan Parties or
their subsidiaries in accordance with any settlement, judgment, court order or
other resolution of a Claim, Cause of Action or litigation with respect to the
MyTheresa Transaction, such entities shall be deemed “Unrestricted Subsidiaries”
(as defined and treated under the terms of the Existing Term Loan Credit
Agreement) and (ii) any guarantees of the Extended Term Loans provided by New
Subsidiary or PropCo shall be unsecured.

 

Subject to the “call right” described under “Intercreditor Agreements” below,
the guarantees of PropCo and New Subsidiary, if any, shall be unsecured and
subject to the following priorities as to contractual right of payment:

 

 

 

 

 

 

 

Guarantee of
Extended Term
Loan

 

Guarantee of New
Second Lien Notes

 

Guarantee of New
Third Lien Notes

 

 

Propco

 

Third

 

Second

 

First

 

 

New Subsidiary

 

First

 

Second

 

Third

 

--------------------------------------------------------------------------------

(2)         “Excluded Assets” definition to be modified to reflect agreement
regarding real property collateral, as well as to no longer include certain
items to be mutually agreed by the Company Parties and the Required Consenting
Term Loan Lenders, including without limitation intercompany indebtedness,
interests in immaterial (subject to post-closing timing exceptions set forth in
the covenant chart), unrestricted, foreign and other subsidiaries (provided that
carveouts substantially similar to those set forth in clauses (1), (6), (7),
(8) and (9) (provided the Administrative Agent will consult with the Lenders
before making any determination) of the definition of “Excluded Equity
Interests” in the Collateral Agreement (as defined in the Existing Term Loan
Credit Agreement) and any provisions related thereto shall be included in the
loan documents governing Extended Term Loans), and margin stock.  Administrative
Agent discretion to agree to non-pledge of assets will be subject to prior
consultation with the Lenders.  The New Term Loan Priority Assets will include
the properties identified on Annex B hereto.

 

5

--------------------------------------------------------------------------------



 

Ranking

 

The Extended Term Loans, guarantees thereof and other obligations under the
Definitive Documents related thereto shall:

 

·                  be secured by a first priority security interest on the Term
Priority Collateral, including the New Term Loan Priority Assets and/or, as
applicable, a first priority pledge of the equity interests in New Subsidiary;

·                  be secured by a second priority security interest on the ABL
Priority Collateral;

·                  be secured by a third priority security interest on the
PropCo Assets and, to the extent any PropCo Assets are owned or otherwise held
by a special purpose vehicle formed to hold such PropCo Assets (such owner of
PropCo Assets which will be a subsidiary of NMG LLC, “PropCo”), by a third
priority security interest on (through a pledge of) the equity interests of
PropCo;

·                  be effectively senior to all of the Co-Borrowers’ and the
guarantors’ future unsecured indebtedness, to the extent of the value of the
collateral; and

·                  be structurally junior to all liabilities of any of Mariposa
Intermediate’s or the Borrower’s subsidiaries that do not guarantee the Extended
Term Loans.

 

The Initial Loans, guarantees thereof and other obligations under the Definitive
Documents related thereto shall:

 

·                  be secured by a fifth priority security interest (or, at
Borrower’s option, a higher priority security interest) on all Collateral that
is Term Priority Collateral as of the date immediately prior to the Effective
Date;

·                  be secured by a fifth priority security interest (or, at
Borrower’s option, a higher priority (up to second) security interest) on all
Collateral that is ABL Priority Collateral;

·                  not be secured by the PropCo Assets or New Term Loan Priority
Assets, the equity interests of PropCo, the equity interests of New Subsidiary,
or any other property or assets of Mariposa Intermediate, the Co-Borrowers, or
their respective subsidiaries other than the Collateral;

·                  be effectively senior to all unsecured indebtedness of the
Co-Borrowers and the guarantors of the Initial Loans, to the extent of the value
of the collateral securing the Initial Loans; and

·                  be structurally junior to all liabilities of any of Mariposa
Intermediate’s or the Borrower’s subsidiaries that do not guarantee the Initial
Loans.

 

Attached as Exhibit 6 to the Recapitalization Term Sheet is a schematic of the
collateral and priorities of the security interests on certain assets granted to
each lender, holder or stakeholder of indebtedness or securities of the
applicable Company Parties. For the avoidance of doubt, the Amended Term Loan
Credit Agreement and any credit agreement governing the Extended Term Loans
shall permit (i) prior to any exercise of the “call right” described under
“Intercreditor Agreements” below, prepayments of the New Second Lien Notes and
New Third Lien Notes with the proceeds of any sale of the PropCo Assets and
equity interests of PropCo (if any), and (ii) prepayments of obligations under
the Revolving Credit Agreement.

 

6

--------------------------------------------------------------------------------



 

New Subsidiary; PropCo; Nancy

 

It is the intention of the parties that the PropCo Assets and the New Term Loan
Priority Assets be mortgaged by their existing owners in favor of the applicable
creditors with the priorities set forth herein and in the Agreement. To the
extent any such property may not be mortgaged in accordance with the lease or
other contracts governing it, or if parties to the Agreement sufficient to amend
the Agreement agree that the cost of mortgaging is excessive, then, in lieu of
mortgages: a) the applicable PropCo Assets will be contributed to PropCo, and b)
the applicable New Term Loan Priority Assets will be contributed to a new
special purpose vehicle that is a subsidiary of NMG LLC and formed solely to
hold such assets (such entity, the “New Subsidiary”).

 

New Subsidiary and PropCo will be guarantors of the Extended Term Loans, the
Second Lien Notes and Third Lien Notes, subject to payment subordination
agreements in a form to be reasonably agreed in order to give the applicable
creditors the applicable priority (as if the assets of New Subsidiary and PropCo
could have been mortgaged) with respect to the value of the PropCo Assets and
the New Term Loan Priority Assets. The equity interests in New Subsidiary and
PropCo will be pledged as collateral for the Extended Term Loans, the Second
Lien Notes, the Third Lien Notes and other applicable indebtedness with the
priorities contemplated hereby and by the Agreement.

 

In the event New Subsidiary and PropCo are formed, New Subsidiary and PropCo
will each grant a lease or license to the applicable subsidiary of Borrower
(each such subsidiary, an “NMG Sub”) to operate on the relevant property on
terms to be reasonably agreed. Nancy Holdings LLC will be merged into NMG LLC
and the intercompany lease agreements between Nancy Holdings LLC and NMG LLC
will be terminated, in each case, within 90 days after the Effective Date (or
such later date as mutually agreed by the Company Parties and the Required
Consenting Term Loan Lenders) and, concurrently with such merger, the successor
to Nancy Holdings LLC will mortgage the real properties constituting collateral
currently held by it in accordance with the priorities set forth herein.

 

 

 

Intercreditor Agreements

 

The Extended Term Loans shall be subject to one or more intercreditor agreements
(collectively, the “Intercreditor Agreements”), to which the Loan Parties shall
be party, which shall (x) provide for the relative lien priorities set forth
above under the heading “Ranking”, (y) be consistent with the terms set forth in
the Agreement, and (z) otherwise be mutually acceptable to the Borrower, the
Required Consenting Term Loan Lenders, the Required Consenting Unsecured
Noteholders, and the Required Lenders (as defined in the Revolving Credit
Agreement). Such Intercreditor Agreements shall provide that distributions
received in respect of any junior creditor’s secured claim on collateral as to
which there is a senior creditor on such collateral, regardless of source or
form (including without limitation and for the avoidance of doubt (i) any
distribution of such collateral or the proceeds thereof and (ii) direct or
indirect equity interests in and/or debt or equity investment rights in the loan
parties or their successors received in an insolvency proceeding), shall be
turned over to the senior creditors until such senior creditors have been paid
in full in cash (including any applicable Prepayment Premium) in respect of
their secured claim with respect to such collateral.

 

Upon the occurrence and during the continuance of an event of default under any
credit agreement governing Extended Term Loans, any of the lenders holding
Extended Term Loans (or their representative) shall have a “call right”
permitting such lenders to fund the pay down of New Third Lien Notes (or, if
less than $200 million of New Third Lien Notes are then outstanding, New Second
Lien Notes following the pay down in full of the New Third Lien Notes), at par,
in cash in an amount equal to $200.0 million. Upon receipt by the trustee for
the New Third Lien

 

7

--------------------------------------------------------------------------------



 

 

 

Notes or New Second Lien Notes of such purchase price, (i) any liens on the
PropCo Assets and on the equity interests of PropCo (if any) securing the
remaining obligations in respect of New Third Lien Notes and New Second Lien
Notes not so purchased shall be subordinated to the liens on the PropCo Assets
and equity interests of PropCo securing the Extended Term Loans and (ii) the
amount so funded shall be treated for all purposes under the applicable loan
documents as additional Extended Term Loans (“Additional Extended Term Loans”),
secured ratably with all Extended Term Loans by the then-existing collateral
therefor and otherwise on terms identical to the Extended Term Loans; provided,
that the Additional Extended Term Loans shall have a “first-out” right with
respect to claims in respect of the PropCo Assets and the equity interests of
PropCo relative to the other Extended Term Loans. Prior to the exercise of the
“call right” described above or the satisfaction of such $200.0 million secured
claim of the holders of New Third Lien Notes (or New Second Lien Notes, as
applicable), the secured claims of the holders of the New Third Lien Notes and
the New Second Lien Notes in respect of the PropCo Assets and the equity
interests of PropCo (if any) in any bankruptcy or other insolvency proceeding
that are senior to the secured claims of the lenders holding Extended Term Loans
with respect to the PropCo Assets and the equity interests of PropCo (if any)
shall not exceed $200.0 million (or, if less, the value of the PropCo Assets) in
the aggregate for all New Third Lien Notes and New Second Lien Notes, regardless
of the actual value of the PropCo Assets and the equity interests of PropCo (if
any). Upon the exercise of the “call right” described above or the satisfaction
of such $200.0 million secured claim of the holders of New Third Lien Notes (or
New Second Lien Notes, as applicable), the security interests in the PropCo
Assets and the equity interests of PropCo shall have the same relative
priorities as the security interests in New Term Loan Priority Assets (as set
forth on Exhibit 6).

 

 

 

Loan Documents

 

The loan documents governing Extended Term Loans shall contain terms
substantially similar to the terms under the Existing Term Loan Credit Agreement
and the other Loan Documents (as defined in the Existing Term Loan Credit
Agreement), with modifications to reflect this term sheet, including the Annexes
hereto, and other adjustments satisfactory to the Borrower and the Required
Consenting Term Loan Lenders.

 

 

 

Voluntary Prepayments

 

Same as provided under the Existing Term Loan Credit Agreement, subject to the
Prepayment Premium set forth below, except that:

 

·                  At the Borrower’s election (with the prior written consent of
lenders holding more than 50.0% of the aggregate outstanding principal amount of
Extended Term Loans), at any time after the Effective Date, the Co-Borrowers may
pay down on a pro rata basis up to an additional $250.0 million of the aggregate
principal amount of Extended Term Loans (the “Additional Paydown Amount” and any
such additional paydown, an “Additional Paydown”) at par, together with accrued
and unpaid interest thereon through (but not including the date of such
Paydown), with the net cash proceeds from any applicable real estate
monetization or financing transaction consummated after the Effective Date.

 

·                  No voluntary prepayments of Initial Loans other than
(i) voluntary prepayments made using cash proceeds received by Mariposa
Intermediate from common equity contributions to Mariposa Intermediate or from
the issuance by Mariposa Intermediate of common equity capital (including, for
the avoidance of doubt, cash proceeds received from the sale or disposition of
any assets which are contributed to Mariposa Intermediate) or (ii) with, or with
the proceeds from the issuance of, first-lien/second-out (or more junior) loans

 

8

--------------------------------------------------------------------------------



 

 

 

as described in Annex A. Repayments of the Initial Loans will also be subject to
the “Covenant with respect to Holdouts” set forth in Annex A.

 

 

 

Mandatory Prepayments

 

Same as provided under the Existing Term Loan Credit Agreement, subject to the
Prepayment Premium set forth below, as applicable, except that reinvestment
rights with respect to proceeds from Asset Sales or Sale and Lease-Back
Transactions (as set forth in Section 2.08 of the Existing Term Loan Credit
Agreement) shall be modified in accordance with Annex A.

 

 

 

Prepayment Premium

 

Prepayments, repurchases or redemptions of Extended Term Loans (other than
mandatory prepayments as a result of excess cash flow, casualty/condemnation
events or amortization payments or, for the avoidance of doubt, any Additional
Paydown) shall be subject to the payment of the prepayment premium as set forth
below (expressed as a percentage of the principal amount being prepaid,
repurchase or redeemed as set forth opposite the relevant period from the
Effective Date indicated below the “Prepayment Premium”), plus accrued and
unpaid interest to the prepayment date:

 

 

 

 

 

Prepayment Date

 

Prepayment Premium

 

 

After the Effective Date and prior to the first anniversary of the Effective
Date

 

Non-Callable subject to a customary make-whole premium (using a discount rate of
T+50)

 

 

On or after the first anniversary of the Effective Date and prior to the second
anniversary thereof

 

2.00%

 

 

On or after the second anniversary of the Effective Date and prior to the third
anniversary thereof

 

1.00%

 

 

On or after the third anniversary of the Effective Date

 

0.00%

 

 

 

 

 

The Prepayment Premium shall be, under the loan documents governing the Extended
Term Loans, expressly payable in respect of any repayment prior to scheduled
maturity (other than mandatory prepayments as a result of excess cash flow,
casualty/condemnation events or amortization payments, or, for the avoidance of
doubt, any Additional Paydown), including upon any acceleration of maturity for
any reason, whether by action of Lenders or the Agents or automatic
acceleration, including as a result of a bankruptcy filing.  Upon acceleration
of the Extended Term Loans for any reason, whether by action of Lenders or the
Agents or automatic acceleration, including as a result of a bankruptcy filing,
the Prepayment Premium shall be immediately due and payable.

 

 

 

Conditions Precedent

 

The closing of the Amended Term Loan Credit Agreement shall be subject to
appropriate and customary conditions for facilities and transactions of this
type, substantially similar to the applicable closing conditions set forth in
the Existing Term Loan Credit Agreement, as modified for the Recapitalization
Transactions.

 

 

 

Representations and Warranties

 

Substantially similar to those provided under the Existing Term Loan Credit
Agreement, with reasonable modifications, mutually acceptable to the Borrower
and the Required Consenting Term Loan Lenders in light of the Recapitalization
Transactions.

 

 

 

Covenants and Other

 

Substantially similar to the Existing Term Loan Credit Agreement, subject to
(x) the modifications set forth in Annex A of this Amended Term Loan Term Sheet,
and

 

9

--------------------------------------------------------------------------------



 

Related Provisions

 

(y) other customary exceptions, qualifications and modifications in form and
substance mutually acceptable to the Required Consenting Term Loan Lenders and
the Borrower:

 

 

 

Events of Default

 

Same as provided under the Existing Term Loan Credit Agreement, but with the
following revisions to the Event of Default set forth in Section 8.01(8) of the
Existing Term Loan Credit Agreement:

 

(8) an involuntary proceeding is commenced or an involuntary petition is filed
in a court of competent jurisdiction seeking:

 

(a) relief in respect of Mariposa Intermediate, any Co-Borrower or any of the
Subsidiaries, or of a substantial part of the property or assets of Mariposa
Intermediate, the Co-Borrowers or any Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, or similar law and such proceeding or
petition continues undischarged, undismissed or unstayed for 60 calendar days,
or an order or decree approving or ordering any of the foregoing is entered;

 

(b) the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for Mariposa Intermediate, any Co-Borrower or any of the
Subsidiaries or for a substantial part of the property or assets of Mariposa
Intermediate, the Co-Borrowers or any Restricted Subsidiary and such appointment
occurs and continues undischarged, undismissed or unstayed for 60 calendar days
from the date of such appointment; or

 

(c) the winding up or liquidation of Mariposa Intermediate, any Co-Borrower or
any Subsidiary (except, in the case of any Subsidiary, in a transaction
permitted by Section 6.05) and such proceeding or petition continues
undischarged, undismissed or unstayed for 60 calendar days, or an order or
decree approving or ordering any of the foregoing is entered;

 

Notwithstanding anything to the contrary contained herein or in the Agreement or
otherwise, all existing Defaults or Events of Default (if any) shall be
permanently waived by the Participating Term Loan Lenders on the Effective Date,
effective as of the first date any such Default or Event of Default exists or
existed.

 

 

 

Voting

 

Same as provided under the Existing Term Loan Credit Agreement, subject to
customary and reasonable modifications relating to new Classes.

 

 

 

Cost and Yield Protection

 

Substantially similar to the applicable provisions of the Existing Term Loan
Credit Agreement.

 

 

 

Assignments and Participations

 

Substantially similar to the applicable provisions of the Existing Term Loan
Credit Agreement as to Affiliated Lenders, but not Mariposa Intermediate and its
Subsidiaries.

 

 

 

Buybacks

 

No purchases of Term Loans by Mariposa Intermediate and its Subsidiaries shall
be permitted, whether by Dutch Auction, open market purchase or otherwise.

 

 

 

Defaulting Lenders

 

Same as provided under the Existing Term Loan Credit Agreement.

 

10

--------------------------------------------------------------------------------



 

Expenses and Indemnification

 

Substantially similar to the applicable provisions of the Existing Term Loan
Credit Agreement, with modifications to be reasonably agreed and provided the
indemnity provisions shall apply to the Recapitalization Transactions, the
Agreement, the Nancy Transaction, the MyTheresa Designation, and the MyTheresa
Distribution and other matters subject to the releases set forth in section 9 of
the Agreement.

 

 

 

Non-Pro Rata Buy Back or Repurchase of Loans

 

At Borrower’s election, with the consent of the Required Consenting Term Loan
Lenders, Borrower may structure and implement the transactions contemplated by
this Amended Term Loan Term Sheet, including the Amendment and Extension, as a
non-pro rata buy back or repurchase of Loans held by Participating Term Loan
Lenders with Extended Term Loans. Immediately prior to such buy back or
repurchase, Borrower and the Participating Term Loan Lenders constituting
Required Lenders shall (i) subordinate the liens of the Agent under the Term
Loan Credit Agreement on the collateral and/or (ii) release the liens on any
collateral held by Non-Participating Term Loan Lenders so long as the assets
subject to such lien release do not constitute a material portion of the
Collateral (as in effect on the Effective Date, immediately prior to the
consummation of the Recapitalization Transactions), in each case, in a manner
acceptable to Borrower and the Required Consenting Term Loan Lenders.

 

 

 

Fees

 

In consideration of the mutual agreements contemplated herein and other good and
valuable consideration, the Consenting Term Loan Lenders and the Borrower agree
that:

 

(i) each Initial Consenting Term Loan Lender that participates in the
Recapitalization Transactions shall receive from the Borrower the Term Loan
Lender Consent Fee on the Effective Date, subject to the effectiveness and
consummation of the Recapitalization Transactions; and

 

(ii) each Consenting Term Loan Lender that participates in the Recapitalization
Transactions and that has executed and delivered its respective signature
page to (or a joinder to) the Agreement by 5:00 pm Eastern Time on the sixth
Business Day following the Borrower’s public announcement (and posting of
signature pages to a dataroom available to all Lenders) of the execution of the
Agreement, shall receive from the Borrower the Term Loan Lender Cash Joinder Fee
on the Effective Date, subject to the effectiveness and consummation of the
Recapitalization Transactions.

 

“Term Loan Lender Consent Fee” means a fee, with respect to each applicable
Consenting Term Loan Lender, in an amount equal to 1.25% of the aggregate
principal amount of the Term Loans held by such Consenting Term Loan Lender, as
set forth on such Consenting Term Loan Lender’s signature page to the Agreement
as of the Agreement Effective Date, as if such Consenting Term Loan Lender
exchanged all such Term Loans into Extended Term Loans in connection with the
Amendment and Extension and after giving effect to the Initial Paydown.

 

“Term Loan Lender Cash Joinder Fee” means a fee, with respect to each applicable
Consenting Term Loan Lender, in an amount equal to 0.25% of the aggregate
principal amount of the Extended Term Loans held by such Consenting Term Loan
Lender as set forth on such Consenting Term Loan Lender’s signature page to the
Agreement as of the Effective Date, after giving effect to the Amendment and
Extension and the Initial Paydown.

 

11

--------------------------------------------------------------------------------



 

Tax Matters

 

For U.S. federal (and applicable state and local) income tax purposes, the
Company Parties shall not take any tax position inconsistent with the treatment
of (x) NMG LLC as an entity disregarded as separate from the Borrower and
(y) the Term Loan Lender Consent Fee and the Term Loan Lender Cash Joinder Fee
as additional consideration realized on the exchange of the Term Loans for
Extended Term Loans.

 

 

 

Governing Law and Forum

 

New York.

 

12

--------------------------------------------------------------------------------



 

EXECUTION VERSION

FRE408/CONFIDENTIAL

 

ANNEX A:  COVENANT CHANGES

Neiman Marcus Group LTD LLC

 

Reference is hereby made to the Term Loan Credit Agreement, dated as of
October 25, 2013, among Mariposa Intermediate Holdings LLC (“Holdings”), Neiman
Marcus Group LTD LLC (the “Company”) (as successor by merger to Mariposa Merger
Sub LLC), the subsidiaries of the Company from time to time party thereto,
Credit Suisse AG, Cayman Islands Branch, as Administrative and Collateral Agent,
and the lenders thereunder (the “Credit Agreement”).  All capitalized terms used
herein and not otherwise defined, unless otherwise indicated, shall have the
meaning ascribed to such terms in the Credit Agreement or the Transaction
Support Agreement (including all exhibits, annexes, and schedules thereto), as
applicable.

 

To the extent there is a conflict between this Annex A, on the one hand, and the
Amended Term Loan Term Sheet, on the other hand, the terms and provisions of the
body of the Amended Term Loan Term Sheet.

 

Item

 

Current Provision

 

Changes to Provision

Definitions

 

 

 

 

1.              “Available Amount”

 

(i) $200M plus (ii) Cumulative Retained Excess Cash Flow Amount, subject to
other customary builders

 

Available Amount concept to be eliminated, but investments, payments to junior
debt funded with net proceeds of common equity issued by or contributed to
Holdings and contributed to Borrower will be permitted

2.              “Borrower”

 

Company

 

Each of the Company, The Neiman Marcus Group LLC and one of The Neiman Marcus
Group LLC’s subsidiaries (to be determined by the Company; provided, that such
subsidiary shall be either (x) an entity treated as disregarded as separate from
the Company for U.S. federal income tax purposes or (y) an entity holding no
material assets)

3.              “Change of Control”

 

Pre-IPO, triggered if Permitted Holders cease to beneficially own 50% or more

 

Pre-IPO, triggered if Permitted Holders cease to beneficially own more than 50%

4.              “Excluded Subsidiary”

 

Includes, among other things, Subsidiary that is not a Wholly Owned Subsidiary
of Holdings or the Borrower

 

Excluded Subsidiaries will not include non-Wholly Owned Subsidiaries (except as
set forth below under “Permitted Acquisitions”), Immaterial Subsidiaries,
Foreign Subsidiaries or similar (other than Foreign Subsidiaries (1) existing
today and (2) subject to certain exceptions to be agreed based on foreign law
requirements and any adverse change in applicable tax law); provided that
(x) Immaterial Subsidiaries to either (i) be dissolved, liquidated or merged out
of existence or (ii) become a Guarantor, in each case, within 90 days
post-closing and (y) if MyTheresa Entities re-contributed, they will be treated
as “Unrestricted Subsidiaries” and “Excluded Subsidiaries”

5.              “Guarantor”

 

Excludes a Restricted Subsidiary that is not a Wholly Owned Subsidiary

 

Include all Restricted Subsidiaries, but exclude “Excluded Subsidiaries” subject
to changes to the definition thereof; provided that if MyTheresa Entities are
required to be re-contributed as a result of a court order, they will be treated
as “Unrestricted Subsidiaries” and “Excluded Subsidiaries”

6.              “Junior Financing”

 

Indebtedness that is contractually subordinated in right of payment to the
Obligations or secured by Liens that are contractually subordinated

 

To include (i) Existing 2028 Debentures, (ii) the Senior Notes, (iii) the New
Second Lien Notes and New Third Lien Notes and (iv) any Indebtedness incurred to
Refinance any of the foregoing (and subsequent refinancings) (other than any
first-lien Indebtedness, subject to “Permissible Payments to Term Loan and/or
Unsecured Note Holdouts” below)

7.              “Net Cash Proceeds”

 

Consideration < $10M will be deemed not to be Net Cash Proceeds

 

Reduce Net Cash Proceeds threshold to < $5M

8.              “Permitted Acquisition”

 

Acquisitions of persons in a similar business uncapped if person will become
Loan Party. Capped at greater of $100M and 1.15% of Consolidated Total Assets
where Subsidiary will not be a Loan Party

 

Capped at $300M in aggregate Permitted Acquisitions; provided that (1) no
individual Permitted Acquisition transaction or series of related transactions
shall exceed $150M (except as provided below with respect to incremental
investments) and (2) no Permitted Acquisition transactions if pro forma ABL
availability would be less than $300M. Wholly-owned entities acquired, whether
domestic or foreign, to become Loan Parties, provided, further:

 

(i) consideration consisting of common equity of Holdings/proceeds of common
equity issued by Holdings and contributed to Borrower/contributions to Holdings’
common equity capital further contributed to Borrower excluded from $300M cap,
and

 

(ii) transaction costs of NMG group are not part of consideration.

 

“Permitted Acquisitions” to include acquisitions, minority investments or joint
ventures; provided, that joint ventures (x) may not be consummated with
affiliates of Holdings, the Co-Borrowers, or their subsidiaries (except that
such affiliates (including any Sponsor but excluding Holdings, the Co-Borrowers,
and their subsidiaries) may co-invest in any such joint venture with an
unaffiliated third party on terms substantially similar to the terms of the
applicable Loan Party or Subsidiary’s investment without such affiliates’
investments being subject to the caps set forth above), and (y) must be bona
fide operating businesses reasonably related to Borrower’s business and any such

 

--------------------------------------------------------------------------------



 

Item

 

Current Provision

 

Changes to Provision

 

 

 

 

acquisition, minority investment or joint venture may not invest in debt or
equity of Holdings or its Subsidiaries.

 

Incremental investments in entities (in any single or series of transactions)
subject to Permitted Acquisitions will be permitted but count against the $300M
aggregate / $150M per transaction caps; provided however that incremental
investments may exceed such $150M cap by an additional aggregate amount of
investments not to exceed $25M in any such entity (in any single or series of
transactions). By way of example, if a Loan Party or its subsidiary makes an
initial investment of $50M in a target entity, such Loan Party or subsidiary
would be able to make follow-on investments in such target entity in an amount
not to exceed $100M, plus an additional $25M (in any single or series of
transactions) such that the total investment in such target entity pursuant to
this basket shall not exceed $175M, but subject to the $300M aggregate cap for
such basket.

 

Assets acquired pursuant to Permitted Acquisitions (including 100% of all equity
interests, which shall not, for the avoidance of doubt, constitute Excluded
Assets) must be included in the collateral, and any wholly-owned subsidiary so
acquired (including any wholly-owned foreign subsidiary) must become a
guarantor; provided however that (i) any entity that is acquired which is not a
wholly-owned subsidiary or any minority-owned entity or joint venture entity
shall not be required to become a guarantor, (ii) any non-wholly owned
subsidiary or any minority-owned entity or joint venture entity so acquired
pursuant to this basket shall be permitted to utilize this basket to permit such
entity to fund its ratable share of investments in other bona fide operating
businesses, subject to the $300M aggregate cap, $150M per transaction cap and
$25M incremental cap set forth above, and (iii) for purposes of clarity, a third
party owner (that is not Holdings or any of its subsidiaries) of a non-wholly
owned subsidiary, minority-owned entity or joint venture entity shall not be
required to pledge its equity interests in such entity as collateral.

9.              “Pro Forma Basis” or “Pro Forma”

 

Pro forma effect given to factually supportable and identifiable pro forma cost
savings related to operational efficiencies, strategic initiatives or purchasing
improvements and other synergies, in each case, reasonably expected by the
Borrower and the Restricted Subsidiaries to be realized based upon actions
reasonably expected to be taken within 18 months of the date of such calculation
(without duplication of the amount of actual benefit realized during such period
from such actions), which cost savings, improvements and synergies can be
reasonably computed, as certified in writing by the chief financial officer of
the Borrower

 

Limit look-forward to 12 months and cap such cost savings at 10% of EBITDA
(after giving effect to such adjustment) for any measurement period

10.       “Restricted Subsidiary” (or “Unrestricted Subsidiary”)

 

Subsidiary of a Person other than an Unrestricted Subsidiary

 

(i) Loan Parties shall not designate any Restricted Subsidiary as an
Unrestricted Subsidiary after the Effective Date and (ii) Nancy Holdings LLC
(“Nancy Holdings”) and any other existing Unrestricted Subsidiary shall be
deemed a Restricted Subsidiary under the Credit Agreement; provided that (a) if
MyTheresa Entities are re-contributed, they will be treated as “Unrestricted
Subsidiaries” and (b) for the avoidance of doubt, the escrow issuer under the
New Second Lien Notes to be an Unrestricted Subsidiary prior to the effective
date of the Recapitalization Transactions

11.       “Subsidiary Loan Parties”

 

(1) each Wholly Owned Domestic Subsidiary of the Borrower on the Closing Date
(other than any Excluded Subsidiary); and (2) each Wholly Owned Domestic
Subsidiary (other than any Excluded Subsidiary) of the Borrower that becomes, or
is required to become, a party to the Collateral Agreement after the Closing
Date

 

(1) each Restricted Subsidiary of the Borrower on the Amendment Effective Date
(other than any Excluded Subsidiary); and (2) each Restricted Subsidiary (other
than any Excluded Subsidiary) of the Borrower that becomes, or is required to
become, a party to the Collateral Agreement after the Amendment Effective Date

Asset Sales

 

 

 

 

12.       Reinvestment Prepayment Amount (§2.08(1))

 

Allows application of Net Cash Proceeds to restore, rebuild, repair, construct,
improve, replace or otherwise acquire assets used or useful in the Borrower’s or
a Restricted Subsidiary’s business

 

·                  Net Cash Proceeds of Asset Sales must be used to prepay Term
Loans within 3 Business Days, provided:

 

·                  In the case of an Asset Sale with respect to a
warehouse/distribution center, no prepayment required to the extent of the cost
of any investment in, or purchase of, a new warehouse/distribution center (but
not to exceed the Net Cash Proceeds of such Asset Sale) completed within 24
months before or 12 months after the date of such Asset Sale.

 

·                  $30mm reinvestment of Net Cash Proceeds from sales or
dispositions of stores may be applied to capex incurred within 12 months of the
date of the Asset Sale.

Information

 

 

 

 

13.       Financial Statements, Reports, etc. (§5.04)

 

Required Financial Statements, certain compliance certificates, periodic and
other publicly available

 

In addition to information already provided in §5.04, Required Financial
Statements to include (i) information related to comparable revenues for brick
and mortar stores

 

--------------------------------------------------------------------------------



 

Item

 

Current Provision

 

Changes to Provision

 

 

reports / proxy statements, Budgets, and certain other information

 

vs. online of Loan Parties and its subsidiaries, (ii) information currently
being disclosed in consolidating financials as of the date hereof with respect
to entities that are non-guarantors as of the date hereof (or, at Company’s
election, as to Bergdorf), despite changes in public company reporting
requirements hereafter, and (iii) management to hold public quarterly conference
calls including question and answer sessions.

Further Assurances

 

 

 

 

14.       Mortgages (§5.10(2))

 

If Loan Party acquires fee simple title in Real Property that combined with all
other Real Property of Loan Parties has an aggregate fair market value of >
$50M, then within 20 business days, cause such Real Property that is > $7.5M to
be subject to customary mortgages

 

Delete $50M FMV aggregate threshold

 

$2.5M FMV individual threshold on future fee simple real property interests

 

Cause each existing fee simple Real Property interest listed on a new schedule,
or hereafter acquired subject to the threshold above, to be subject to mortgages
and take all other applicable actions in respect of such interests consistent
with Section 5.10(2)

 

Provide leasehold mortgages over (i) NMG full line stores, (ii) BG properties
and (iii) distribution centers to the extent permitted by the applicable real
estate documents and subject to diligence relating to third party consents. To
the extent any such leasehold Real Property interest cannot be mortgaged,
applicable NMG entity to contribute such leasehold interests into “New
Subsidiary” and Consenting Term Loan Lenders to receive a first priority pledge
over the equity interests of such New Subsidiary.

15.       Accounts (§5.10(4))

 

Borrower to execute all documents reasonably requested by the Collateral Agent
with respect to creation and perfection of Liens on the Collateral contemplated
in the Credit Agreement and the Security Documents

 

Clarify that Loan Parties shall enter into Control Agreements (as defined in the
Guarantee & Collateral Agreement) with respect to the Blocked Accounts (as
defined in the ABL Credit Agreement), the Asset Sale Proceeds Accounts, and all
other Deposit Accounts, Security Accounts, and Commodities Accounts (each, as
defined in the Collateral Agreement) that are subject to any deposit account
control agreements or similar arrangement providing for perfection by control in
connection with the ABL Loan Documents (in each case consistent with and subject
to the Intercreditor Agreement)

16.       Exercise of Remedies on Pledged Equity (§3.05(2) of Guarantee &
Collateral Agreement)

 

N/A

 

Add language to §3.05(2) of Guarantee & Collateral Agreement that Collateral
Agent shall provide at least 1 business days’ prior written notice to debtors
before exercising remedies on pledged equity

Debt

 

 

 

 

17.       Ratio Debt (§6.01)

 

Unlimited if > 2.0x Interest Coverage Ratio on pro forma basis

 

Unsecured or junior-lien Ratio Debt if > 2.25x Interest Coverage Ratio on pro
forma basis; Ratio Debt not permitted by Restricted Subsidiaries that are not
Guarantors

18.       Incremental Amount (§6.01(1), §2.18, §2.19)

 

$650M free and clear incremental term loan or Incremental Equivalent Term Debt,

 

Unlimited incremental pari debt so long as < 4.25x Senior Secured First Lien Net
Leverage Ratio

 

No Incremental Term Loans or other debt permitted under §6.01(1) or §2.18 other
than Credit Agreement Refinancing Indebtedness and except as provided below
under “Debt Incurred to Refinance Transaction Holdouts” (for the avoidance of
doubt, clause (a) of §6.01(1) with respect to Indebtedness created under the
Loan Documents shall be modified to permit Extended Term Loans and Credit
Agreement Refinancing Indebtedness (including Other Term Loans), but neither
Incremental Term Loans nor Incremental Equivalent Term Debt).

 

Drafting changes to §2.19 to make clear incurrence thereunder is limited to
Credit Agreement Refinancing Indebtedness

19.       ABL Basket (§6.01(2))

 

ABL debt not to exceed greater of (i) $1,100,000,000 and (ii) borrowing base

 

ABL basket capped at $1,000,000,000

20.       Acquisition financing (§6.01(12))

 

Permitted without cap subject to no EOD, certain financial tests and $75M cap on
non-guarantor debt.

 

Conforming changes to give effect to row #8 above.
In addition to existing no EoD and financial tests, any Indebtedness of target
retained/assumed will count against the $300mm Permitted Acquisitions basket and
$150mm sublimit and the $25M incremental investment sublimit.

Reduce $75M non-guarantor basket to $50M.

21.       Purchase Money / Capital Leases (§6.01(5))

 

Greater of $200M and 2.25% of Consolidated Total Assets

 

Greater of $200M and 2.25% of Consolidated Total Assets; provided, however, that
once the Hudson Yards Indebtedness obligations cease to be outstanding under
this basket, to be capped at the greater of $100M and 1.125% of Consolidated
Total Assets.

22.       Qualified Receivables Financing (§6.01(17))

 

Non-recourse receivables based lending facility permitted, which may be secured

 

Not permitted

23.       Joint Ventures (§6.01(20))

 

Greater of $50M and 0.50% of Consolidated Total Assets

 

Not permitted

24.       Foreign Subsidiaries (§6.01(21))

 

Greater of $50M and 0.50% of Consolidated Total Assets

 

$25M, no grower

 

--------------------------------------------------------------------------------



 

Item

 

Current Provision

 

Changes to Provision

25.       General Basket (§6.01(27))

 

Greater of $250M and 2.75% of Consolidated Total Assets

 

$100M (no grower), with a cap of 8% cash interest on any debt under this basket

26.       New Second Lien Notes/New Third Lien Notes Debt Basket (§6.01)

 

N/A

 

Permit the New Second Lien Notes and the New Third Lien Notes (and guarantees of
the foregoing) issued on the closing date

27.       Debt Incurred to Refinance Transaction Holdouts (“Specified Permitted
Debt”)

 

N/A

 

·                  First-lien/second out debt under credit agreement with no
amortization, maturity no earlier than extended term loans, not subject to any
“most-favored nation” provisions, and maximum L+600 cash interest rate may be
incurred in a principal amount equal to the principal amount of non-extending
term loans in order to refinance such non-extending term loans

 

·                  Incremental third-lien notes with no amortization, not
subject to any “most-favored nation” provisions and a maturity no earlier than
the New Third Lien Notes issued on the Effective Date in an aggregate principal
amount not to exceed 85% of the aggregate principal amount of non-extending
Unsecured Notes may be incurred to refinance non-extending Unsecured Notes;
provided that the cash interest rate on such incremental third-lien notes will
not exceed that of the New Third Lien Notes issued on the Effective Date

 

·                  Non-tendering Unsecured Notes may be refinanced par-for-par
with unsecured debt with no amortization, not subject to any “most-favored
nation” provisions but with a cash interest rate not in excess of that of the
existing Unsecured Notes outstanding on the Effective Date and maturity no
earlier than the New Third Lien Notes issued on the Effective Date
Other provisions of “Permitted Refinancing Indebtedness” apply except as
provided above.

Liens

 

 

 

 

28.       Liens on Qualified Receivables Facilities (§6.02(4))

 

Liens on Qualified Receivables Financing incurred in accordance with debt
covenant

 

Not permitted

29.       Certain Deposits (§6.02(14))

 

Deposits to secure performance of bids, trade contracts, leases, etc., other
obligations of a like nature incurred in the ordinary course of business

 

Clarify to cover deposits to secure the delivery of merchandise or services with
factors (to company suppliers), vendors, shippers, brand partners, credit
insurers and other service providers in the ordinary course (but not to secure
Indebtedness or receivables or capital lease financing by company)

30.       Pari Passu Liens (§6.02(31))

 

Pro forma compliance with < 4.7x Senior Secured Leverage Ratio

 

Not permitted.

31.       Junior Liens (§6.02(32))

 

Pro forma compliance with < 7.0x Total Leverage Ratio

 

Not permitted by Restricted Subsidiaries that are not Guarantors; limited to
secure general debt, applicable holdout refinancing, 2.25x interest coverage and
other applicable refinancing debt baskets, subject to intercreditor arrangements
to be agreed

32.       General Basket (§6.02(33))

 

Greater of (x) $250M and (y) 2.75% of Consolidated Total Assets

 

Reduce to $50M, no grower, with a cap of 8% cash interest on any debt that liens
secure under this basket
Liens granted pursuant to general basket securing debt for borrowed money must
be solely on Collateral and must be junior to liens in favor of Lenders under
Term Loan Facility

33.       New Second Lien Notes/New Third Lien Notes Debt Basket (§6.02)

 

N/A

 

Permit liens securing the New Second Lien Notes and the New Third Lien Notes
(and guarantees of the foregoing) and the third-lien notes basket to address
unsecured note holdouts

34.       Specified Permitted Debt

 

N/A

 

Permit liens securing Specified Permitted Debt (and guarantees of the foregoing)
consistent with row 26 above

Sale and Lease-Back Transactions

 

 

35.       Acquired Properties (§6.03(1))

 

Permitted if obligations incurred within 270 days of transaction; no time limit
if Foreign Subsidiary

 

270 day limit applies to all Subsidiaries

36.       Existing Properties (§6.03(2))

 

Permitted if Remaining Present Value of given lease < $200M and proceeds applied
in prepayment of Term Loan/pari passu debt

 

Permitted with respect to one or more transactions resulting in aggregate net
sale proceeds not to exceed $250mm, subject to Required Lender consent (as part
of elective paydown mechanism) (not subject to prepayment premium)

Investments

 

 

 

 

37.       Loans / Advances to Parent Entity D&Os (§6.04(2))

 

Permitted loans and advances to officer’s directors, employees or consultants of
Parent Entity if < $25M in aggregate outstanding

 

$5M aggregate cap for loans and advances to officers, directors or employees or
consultants
Clarify that there is no cap on upfront payments in connection with consulting
arrangements entered into in the ordinary course of business

38.       Available Amount (§6.04(3))

 

Investments in an amount not to exceed the Available Amount

 

Available Amount concept to be eliminated; investments funded with net proceeds
of common equity issued by or

 

--------------------------------------------------------------------------------



 

Item

 

Current Provision

 

Changes to Provision

 

 

 

 

contributed to Holdings and contributed to Borrower will be permitted

39.       Permitted Acquisitions (§6.04(4))

 

Unlimited if person will become Loan Party. Capped at greater of (i) $100M and
(ii) 1.15% of Consolidated Total Assets where subsidiary will not be a Loan
Party.

 

Conforming changes to give effect to row #8 above

40.       Intercompany Investments (§6.04(5))

 

Unlimited among Borrower and Restricted Subsidiaries. Non-guarantor intercompany
Investments limited to greater of (i) $50M and (ii) 0.50% Consolidated Total
Assets

 

Intercompany investments in non-Guarantors capped at $25M, no grower; must be
pledged to secure the Extended Term Loans, subject to Excluded Assets carveouts
(as amended in accordance with Amended Term Loan Term Sheet).
Intercompany investments with non-wholly owned subs must be on arm’s-length
terms

41.       Investments in Foreign Subsidiaries (§6.04(6))

 

Greater of (i) $100M and (ii) 1.15% of Consolidated Total Assets

 

Not permitted

42.       Investments in a Receivables Subsidiary (§6.04(26))

 

Investments in a Receivables Subsidiary in connection with a Qualified
Receivables Financing

 

Not permitted

43.       General Basket (§6.04(29))

 

Greater of (x) $150M and (y) 1.75% Consolidated Total Assets

 

Capped at $25M, no grower, cannot be in any Parent Entity or its Subsidiaries
(other than a Loan Party or its Subsidiaries), including any MyTheresa Entity;
must be pledged as collateral (subject to the Excluded Assets definition as
modified by the Amended Term Loan Term Sheet)

Mergers, Consolidations, Sales of Assets and Acquisitions

 

 

44.       Assumed liabilities (§6.05(2)(c)(i))

 

Ability to count assumed liabilities by transferee as cash for purposes of sale,
transfer or disposition

 

Amend to exclude Junior Financing from liabilities counted as cash

45.       Non-Cash Securities (§6.05(2)(c)(ii))

 

Ability to count securities that are converted to cash within 180 days following
disposition

 

Ability to count securities that are converted to cash within 90 days following
disposition

46.       Designated Non-Cash Consideration (§6.05(2)(c)(iii))

 

Greater of (x) $125M and (y) 1.50% of Consolidated Total Assets across all Asset
Sales

 

Delete ability to count Designated Non-Cash Consideration as cash

47.       Net Cash Proceeds / Below Asset Sale Threshold Proceeds (“Below
Threshold Asset Sale Proceeds”, “Net Cash Proceeds”, (§6.05(12))

 

Asset sales permitted without restriction so long as < $10M

 

Reduce to $5M

Restricted Payments

 

 

 

 

48.       Equity Repurchases from D&Os (§6.06(2)(a))

 

$30M per fiscal year (carry over unused amounts for succeeding 3 fiscal years)

 

$20M per fiscal year (no carryforward); limited to current (not former) D&Os,
except permit a basket for former D&Os not to exceed $5M in the aggregate during
life-of-loan

49.       Parent Entity Operating Expenses (§6.06(6))

 

Payments to Parent Entity (a) for operating, overhead, legal, accounting, and
other costs, (b) related to public offering or private placement of debt or
equity securities of Parent Entity or any Permitted Investment (c) franchise
taxes and other fees, (d) consistent with affiliate transactions and Holdings
covenants, to the extent due, and (e) customary salary, bonus, benefits to D&Os

 

Clauses (a) and (e): clarify exclusion of any costs, fees and expenses for, or
allocable to, MyTheresa Entities, or in respect of related litigation (other
than litigation for defense which may be covered as relating to the Loan Parties
and their Subsidiaries), after date of the Agreement
Clause (b): limit to relate to transactions the proceeds of which are intended
to be contributed to Borrower
Clause (d): delete carveout for payments consistent with Holdings covenant

50.       Sponsor Fees (§6.06(9))

 

Payments to Parent Entity for sponsor fees and expenses

 

Remove clause (a).
Eliminate Event of Default limiter.
Clause (b) to be restated: “indemnities of, and reimbursement of reasonable and
documented out-of-pocket fees and expenses to Sponsors, in each case incurred in
connection with the provision by Sponsors of bona fide services (including such
services provided under the Management Agreement) to any Parent Entity for the
benefit of Holdings and its Subsidiaries and not, for the avoidance of doubt, in
respect of MyTheresa Entities, the MyTheresa Distribution or any litigation
related thereto (other than litigation for defense), subject to reasonable
pro-ration of joint services/costs.”

51.       Permitted Investments (§6.06(11))

 

Payments to Parent Entity to finance a Permitted Investment contributed to
Borrower

 

Not permitted

52.       Dividend / Redemption (§6.06(12))

 

Payments of any dividend or distribution or consummation of redemption within 60
days after the date of declaration or redemption notice, if payment would have
complied with the Credit Agreement as of the date of notice or declaration

 

Not permitted

53.       Excluded Contributions (§6.06(13))

 

Payments made with Excluded Contributions

 

Not permitted

 

--------------------------------------------------------------------------------



 

Item

 

Current Provision

 

Changes to Provision

54.       Capital Stock & Debt of Unrestricted Subsidiaries (§6.06(14))

 

Distribution of Capital Stock of or Indebtedness owed to the Borrower or any
Restricted Subsidiary by, Unrestricted Subsidiaries

 

Not permitted

55.       Available Amount (§6.04(15))

 

If pro forma compliance with >2x FCCR and no Event of Default, RPs permitted up
to Available Amount

 

Not permitted

56.       General Basket (§6.06(16))

 

Greater of (x) $100mm and (y) 1.15% Consolidated Total Assets (reduces
corresponding Permitted Investment and Junior Financings baskets)

 

Not permitted

57.       MyTheresa Distribution Basket

 

N/A

 

Permit the distribution or dividend of the MyTheresa Assets (or proceeds from a
sale of MyTheresa Assets or the MyTheresa Entities) in the event the MyTheresa
Assets (or proceeds from such sale) are contributed to Holdings or any of its
subsidiaries on or after the Effective Date, to the extent the MyTheresa Assets
(or such proceeds) are required to be distributed in accordance with any
settlement, judgment, court order or other resolution of a Claim, Cause of
Action or litigation with respect to the MyTheresa Distribution or the MyTheresa
Designation, without being subject to any conditions or other requirements.

Affiliate Transactions

 

 

 

 

58.       Dollar Threshold (§6.07)

 

Permitted without arm’s-length test if transaction involves aggregate
consideration < $15M

 

Reduce to $2.5M
Delete “(i) otherwise permitted (or required) under this Agreement or (ii)”

59.       Transactions with Non-Guarantors (§6.07(1))

 

Permitted without arms-length test if transaction between (a) the Borrower and
the Restricted Subsidiaries or (b) the Borrower and any person that becomes a
Restricted Subsidiary as a result of such transaction

 

Require transactions with non-guarantors to be arm’s length, with exception for
shared overhead in the ordinary course

60.       Management Agreement Fees (§6.07(2))

 

So long as no EOD, payment of management, monitoring, consulting, oversight and
other fees in accordance with Management Agreement

 

Conforming changes consistent with row #50

61.       Transactions (§6.07(6))

 

Permits Transactions and transactions pursuant to Transaction Documents
(original leveraged buyout)

 

Not permitted

62.       Sponsor Fees (§6.07(10))

 

Payment to Sponsors for certain advisory services approved by majority of the
Board of Directors or majority of the Disinterested Directors

 

Not permitted

63.       Shared Directors (§6.07(19))

 

Transactions between or among the Borrower and the Restricted Subsidiaries and
any Person, a director of which is also a director of the Borrower or any Parent
Entity, so long as (i) director abstains from voting for Borrower or Parent
Entity on any matter involving such other Person and (ii) such Person is not an
Affiliate of the Borrower for any other reason.

 

Not permitted

64.       Transactions Complying with Other Covenants (§6.07(20))

 

Transactions complying with indebtedness, investments, and merger covenants

 

Not permitted

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By Laws and Certain Other Agreements; etc.

65.       Available Amount (§6.09(2)(a))

 

Payments in respect of Junior Financing in an amount not to exceed the Available
Amount

 

Available Amount concept to be eliminated, but payments to junior debt funded
with net proceeds of common equity issued by or contributed to Holdings and
further contributed to Borrower will be permitted

66.       Ratio (§6.09(2)(b))

 

Payments in respect of Junior Financings so long as pro forma compliance with
Total Net Leverage Ratio < 4.50x

 

Not permitted.

67.       General (§6.09(2)(c))

 

Greater of (x) $100M and (y) 1.15% Consolidated Total Assets (reduces
corresponding Permitted Investment and Restricted Payments baskets)

 

Not Permitted.

68.       Permissible Payments to Term Loan and/or Unsecured Note Holdouts

 

N/A

 

Term Loans and Unsecured Notes that do not participate in the Recapitalization
Transactions will only be permitted to be repurchased, repaid, exchanged for
and/or refinanced, whether at or prior to their applicable maturities (including
voluntarily), with consideration consisting of:

 

·                  Specified Permitted Debt or the cash proceeds thereof

 

·                  cash proceeds of common equity contributions to or common
equity sales by Holdings;

 

·                  non-cash consideration contributed to the common equity
capital of Holdings, or purchased by Holdings for common equity (including
without limitation interests in MyTheresa so contributed or purchased) and/or
common equity of Holdings; and/or

 

·                  Up to an aggregate $60 million in cash from whatever other
source (excluding from such cap any consideration described in the above three
bullet points); provided any debt prepaid or purchased

 

--------------------------------------------------------------------------------



 

Item

 

Current Provision

 

Changes to Provision

 

 

 

 

pursuant to this $60 million basket more than 45 days prior to such debt’s
maturity date cannot be purchased at a price greater than (i) 90% in cash of
face value in the case of non-extending term loans and (ii) 40% in cash of face
value in the case of non-extending Unsecured Notes

69.       New Second Lien Notes

 

N/A

 

Permit scheduled/mandatory payments on New Second Lien Notes contemplated by New
Second Lien Notes Term Sheet

70.       New Third Lien Notes

 

N/A

 

Permit scheduled/mandatory payments on New Third Lien Notes contemplated by New
Third Lien Notes Term Sheet

Events of Default

 

 

 

 

71.       Involuntary Proceeding / Petition (§8.01(8))

 

60 day period undismissed proceeding only applicable to winding up or
liquidation of Holdings, the Borrower or any Material Subsidiary

 

Match changes in Exhibit D of the TSA and Amended Term Loan Term Sheet.

Miscellaneous

 

 

 

 

72.       Certain Subsidiary Covenants (§7.02)

 

N/A

 

Restrictions on debt incurrence, liens and other matters, including guarantees
of debt other than loans in order to implement restructuring transactions with
respect to “New Subsidiary” and “PropCo” (if any) that will hold real estate (as
to non-mortgageable assets)

73.       Successor Agent (§9.09)

 

(i) no ability for Lenders to direct Administrative Agent to resign;

(ii) upon resignation, Required Lenders shall appoint successor from among the
Lenders, subject to Borrower approval (not unreasonably withheld)

 

(i) ability for Required Lenders to direct Administrative Agent to resign;

(ii) upon resignation, Required Lenders shall appoint a successor subject to
Borrower approval (not to be unreasonably withheld, conditioned, or delayed) and
the Borrower shall use commercially reasonable efforts, including payment of
customary fees, to cause successor to take office; provided that no Borrower
approval shall be required if replacement agent is Cortland, Wilmington Trust or
Ankura.

74.       Assignments (§10.04(1), (10), (14))

 

Ability for Lenders to assign Term Loans to Loan Parties or their subsidiaries

 

Prohibit Lenders from assigning Term Loans to any Loan Party or its
Subsidiaries; however, existing provisions with respect to Affiliated Lenders to
remain per current

75.       Indemnification (§10.05(7))

 

N/A

 

Effective as of the Effective Date of the Recapitalization Transactions,
indemnity shall extend to anything related to or in connection with
Recapitalization Transactions, MyTheresa transactions, other similar claims
covered by the Release in the Transaction Support Agreement

76.       Recapitalization Transactions Carve Outs

 

N/A

 

Permit transactions contemplated by, and implementation of, the Recapitalization
Transactions throughout agreement as necessary

 

--------------------------------------------------------------------------------



 

FRE408/CONFIDENTIAL

 

Annex B

 

New Term Loan Priority Assets

 

#

 

Locations

 

Address

 

Store 
Number

 

 

 

Owned Locations

 

 

 

 

 

 

 

1.

 

Longview, TX

 

2301 Neiman Marcus Parkway
Longview Texas 75602

 

N/A

 

 

 

 

 

 

 

2.

 

San Antonio, TX

 

15900 La Cantera Parkway
San Antonio, Texas 78256

 

1037

 

 

 

Leased Locations

 

 

 

 

 

 

 

3.

 

Dallas, TX (Downtown)(3)

 

1622 Main Street
Dallas, Texas 75201(4)

 

1001

 

 

 

 

 

 

 

4.

 

Dallas, TX (Northpark)

 

8687 North Central Expressway, Suite 400 Dallas, Texas 75225

 

1002

 

 

 

 

 

 

 

5.

 

Houston, TX

 

2600 S. Post Oak Road
Houston, Texas 77056

 

1004

 

 

 

 

 

 

 

6.

 

Bal Harbour, FL

 

9700 Collins Avenue
Bal Harbour, Florida 33154

 

1005

 

 

 

 

 

 

 

7.

 

Atlanta, GA

 

3393 Peachtree Road N.E.
Atlanta, Georgia 30326

 

1006

 

 

 

 

 

 

 

8.

 

St. Louis, MO

 

100 Plaza Frontenac
St. Louis, Missouri 63131

 

1007

 

 

 

 

 

 

 

9.

 

Northbrook, IL

 

5000 Northbrook Court
Northbrook, Illinois 60062

 

1009

 

 

 

 

 

 

 

10.

 

Fashion Island, CA (Newport Beach)

 

601 Newport Center Drive
Newport, California 92660

 

1011

 

 

 

 

 

 

 

11.

 

Westchester, NY

 

2 East Maple Avenue
White Plains, New York 10601

 

1014

 

 

 

 

 

 

 

12.

 

Las Vegas, NV

 

3200 South Las Vegas Boulevard, Suite 100
Las Vegas, Nevada 89109

 

1015

 

 

 

 

 

 

 

13.

 

San Diego, CA

 

7027 Friars Road
San Diego, CA 92108

 

1016

 

 

 

 

 

 

 

14.

 

Oakbrook, IL

 

6 Oakbrook Center
Oak Brook, Illinois 60523

 

1017

 

 

 

 

 

 

 

15.

 

Chicago, IL

 

737 North Michigan Avenue
Chicago, Illinois 60611

 

1019

 

 

 

 

 

 

 

16.

 

Boston, MA

 

5 Copley Place
Boston, Massachusetts 02116

 

1020

 

 

 

 

 

 

 

17.

 

Palo Alto, CA

 

400 Stanford Shopping Court
Palo Alto, California 94304

 

1024

 

 

 

 

 

 

 

18.

 

Short Hills, NJ

 

1200 Morris Turnpike
Short Hills, New Jersey 07078

 

1025

 

 

 

 

 

 

 

19.

 

Denver, CO

 

3030 East First Avenue
Denver, Colorado 80206

 

1027

 

 

 

 

 

 

 

20.

 

Scottsdale, AZ

 

6900 East Camelback Road
Scottsdale, Arizona 85251

 

1024

 

--------------------------------------------------------------------------------

(3)           Nine parcels comprise this Dallas location, eight of which are
leased pursuant to five lease agreements.

 

(4)           1618 Main Street, Dallas, Texas 75201 is the street address for
all parcels, leased and owned.

 

--------------------------------------------------------------------------------



 

#

 

Locations

 

Address

 

Store 
Number

21.

 

King of Prussia, PA

 

170 N. Gulph Road
King of Prussia, Pennsylvania 19406

 

1025

 

 

 

 

 

 

 

22.

 

Ala Moana, HI (Honolulu)

 

1450 Ala Moana Boulevard
Honolulu, Hawaii 96814

 

1027

 

 

 

 

 

 

 

23.

 

Palm Beach, FL

 

151 Worth Avenue
Palm Beach, Florida 33480

 

1024

 

 

 

 

 

 

 

24.

 

Boca Raton, FL

 

5860 Glades Road
Boca Raton, Florida 33431

 

1038

 

 

 

 

 

 

 

25.

 

Bergdorf Goodman Women’s (New York, NY)

 

742-754 Fifth Avenue, 1 West 57th St. and 2 West 58th St., New York, NY

 

1063

 

 

 

 

 

 

 

26.

 

Bergdorf Goodman Men’s (New York, NY)

 

745 Fifth Avenue
New York, NY

 

1064

 

 

 

 

 

 

 

27.

 

Clearfork, TX (Fort Worth)

 

5200 Monahans Avenue
Fort Worth, Texas 76107

 

1104

 

 

 

 

 

 

 

28.

 

Bellevue, WA

 

11111 NE 8th Street Bellevue
Washington 98004

 

1106

 

 

 

 

 

 

 

29.

 

Roosevelt Field, NY
(Garden City)

 

620 Old Country Road
Roosevelt Field Mall
Garden City, New York

 

1111

 

 

 

 

 

 

 

30.

 

Hudson Yards, NY

 

20 Hudson Yards
New York, NY 10001

 

1112

 

 

 

 

 

 

 

31.

 

East Coast DC (Pittson, PA)

 

450 Centerpoint Blvd.
Pittston, PA 18640

 

N/A

 

 

 

 

 

 

 

32.

 

Pinnacle Park DC
(Dallas, TX)

 

4125 Pinnacle Point Dr.
Dallas, TX 75211

 

N/A

 

 

 

 

 

 

 

33.

 

Paramus, NJ

 

503 Garden State Plaza Boulevard
Paramus, New Jersey 07652

 

1028

 

 

 

 

 

 

 

34.

 

Washington, D.C.

 

5300 Wisconsin Avenue N.W.
Washington, DC 20015

 

1008

 

 

 

 

 

 

 

35.

 

Tampa, FL

 

2223 N. West Shore Boulevard
Tampa, Florida 33607

 

1035

 

15

--------------------------------------------------------------------------------



 

Exhibit 6

 

Collateral and Ranking of Priorities of Security Interests

 

 

 

Term Priority
Collateral
(other than
New Term
Loan Priority
Assets)

 

New Term
Loan Priority
Assets

 

ABL Priority
Collateral

 

PropCo Assets
and/or Equity
Interests of
PropCo
(pre-call)

 

PropCo Assets
and/or Equity
Interests of
PropCo
(post-call)

 

Equity Interests
of New
Subsidiary

 

50% of Common
Equity Interests
of MT Issuer

 

Assets of
MyTheresa
Guarantor
Entities
(including
MyTheresa
Account)(2)

Extended Term Loans of Consenting Term Loan Lenders under Amended Term Loan
Credit Agreement

 

1

 

1

 

2

 

3

 

1

 

1

 

None

 

None

Initial Loans of Non-Participating Term Loan Lenders under Amended Term Loan
Credit Agreement

 

5 or, at the Company Parties’ option, higher lien priority (up to 1, pari passu
with Extended Term Loans)

 

None

 

5 or, at the Company Parties’ option, higher lien priority (up to 2, pari passu
with Extended Term Loans)

 

None

 

None

 

None

 

None

 

None

Revolving Credit Agreement

 

4

 

4

 

1

 

4

 

4

 

4

 

None

 

None

New Second Lien Notes

 

2

 

2

 

3

 

2(3)

 

2

 

2

 

None

 

1

 

--------------------------------------------------------------------------------

(2)       Collateral other than MT Account to be released once MT Account is
fully funded with $200 million.

(3)       Recovery is capped at $200 million together with the New Third Lien
Notes.

 

--------------------------------------------------------------------------------



 

 

 

Term Priority
Collateral
(other than
New Term
Loan Priority
Assets)

 

New Term
Loan Priority
Assets

 

ABL Priority
Collateral

 

PropCo Assets
and/or Equity
Interests of
PropCo
(pre-call)

 

PropCo Assets
and/or Equity
Interests of
PropCo
(post-call)

 

Equity Interests
of New
Subsidiary

 

50% of Common
Equity Interests
of MT Issuer

 

Assets of
MyTheresa
Guarantor
Entities
(including
MyTheresa
Account)(2)

New Third Lien Notes

 

3

 

3

 

4

 

1(4)

 

3

 

3

 

1

 

None

Unsecured Notes (Cash Pay Notes and PIK Toggle Notes) that do not tender in the
Exchange Offer

 

None

 

None

 

None

 

None

 

None

 

None

 

None

 

None

7.125% Debentures due 2028

 

Pari Passu on assets subject to “equal and ratable clause” set forth in the 2028
Debentures Indenture.

 

Pari Passu on assets subject to “equal and ratable clause” set forth in the 2028
Debentures Indenture.

 

None

 

Pari Passu on assets subject to “equal and ratable clause” set forth in the 2028
Debentures Indenture.

 

Pari Passu on assets subject to “equal and ratable clause” set forth in the 2028
Debentures Indenture.

 

Pari Passu on assets subject to “equal and ratable clause” set forth in the 2028
Debentures Indenture.

 

None

 

None

 

--------------------------------------------------------------------------------

(4)       Recovery is capped at $200 million together with the New Second Lien
Notes.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Form of Joinder

 

The undersigned (“Joinder Party”) hereby acknowledges that it has read and
understands the Transaction Support Agreement, dated as of March 25, 2019 (the
“Agreement”)(1) by and among Neiman Marcus Group, Inc. (“NMG”), the other
Company Parties, and the Consenting Stakeholders and agrees to be bound by the
terms and conditions of the Agreement to the extent the other Parties are
thereby bound, and shall be deemed a “Consenting Stakeholder” and a “Party”
under the terms of the Agreement.

 

The Joinder Party specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained in the
Agreement as of the date of this Form of Joinder and any further date specified
in the Agreement.

 

Date Executed:

 

 

 

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

E-mail address(es):

 

 

Aggregate Amounts Beneficially Owned or Managed on Account of:

Term Loan

 

Cash Pay Notes

 

PIK Toggle Notes

 

Shares of Existing Common Stock

 

 

--------------------------------------------------------------------------------

(1)         Capitalized terms not used but not otherwise defined in this Form of
Joinder shall have the meanings ascribed to such terms in the Agreement.

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

Provision for Transfer Agreement

 

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Transaction Support Agreement, dated as of March 25, 2019 (the
“Agreement”),(2) by and among Neiman Marcus Group, Inc. (“NMG”), the other
Company Parties, and the Consenting Stakeholders, including the transferor to
the Transferee of any Company Claims/Interests (each such transferor, a
“Transferor”), and agrees to be bound by the terms and conditions of the
Agreement to the extent the Transferor was bound, and shall be deemed a
“Consenting Stakeholder” and a “Party” under the terms of the Agreement.

 

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained in the
Agreement as of the date of the Transfer, including the agreement to be bound by
the vote of the Transferor if such vote was cast before the effectiveness of the
Transfer discussed in this Transfer Agreement.

 

Date Executed:

 

 

 

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

E-mail address(es):

 

 

Aggregate Amounts Beneficially Owned or Managed on Account of:

Term Loan

 

Cash Pay Notes

 

PIK Toggle Notes

 

Shares of Existing Common Stock

 

 

--------------------------------------------------------------------------------

(2)         Capitalized terms not used but not otherwise defined in this
Transfer Agreement shall have the meanings ascribed to such terms in the
Agreement.

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

Waiver, Rescission and Amendment under Term Loan Credit Agreement(1)

 

Section 1.                                          Temporary Waiver.  Without
prejudice to any rights of any Loan Party (as defined in the Term Loan Credit
Agreement) and without admission of any liability of the Loan Parties and solely
during the Agreement Effective Period, the Company Parties and the Consenting
Term Loan Lenders agree as follows:

 

1.01.                     to the extent any alleged Default or Event of Default
has occurred or is continuing as a result of the Marble Ridge Litigation,
including as a result of the filing of a complaint by Marble Ridge Capital LP
and its related or affiliated funds which included a request for the appointment
of a receiver under Texas state law (or any similar action or claim), all such
Potential Challenges are temporarily waived for the duration of the Agreement
Effective Period;

 

1.02.                     to the extent that, due to any Potential Challenge,
any or all of the Obligations are due and payable, or during the Agreement
Effective Period any or all of the Obligations become due and payable, in each
case, pursuant to the final paragraph of Section 8.01 of the Term Loan Credit
Agreement (in each case, a “Potential Acceleration”), such Potential
Acceleration is and shall be deemed to be temporarily annulled, waived, and
rescinded for all purposes under the Term Loan Credit Agreement and any other
Loan Document, in each case solely for the duration of the Agreement Effective
Period;

 

1.03.                     the agreements set forth in the foregoing Sections
1.01 and 1.02 are a limited and temporary waiver, solely for the duration of the
Agreement Effective Period;

 

1.04.                     notwithstanding any other provision of the Term Loan
Credit Agreement, immediately upon the occurrence of a Termination Event, the
Temporary Waiver shall automatically terminate and be void ab initio and of no
further force and effect without any further action or notice of any kind; and

 

1.05.                     notwithstanding any other provision of the Term Loan
Credit Agreement, immediately upon the occurrence of a Termination Event, the
Administrative Agent and the Lenders shall be free to exercise all rights and
remedies available to them under the Term Loan Credit Agreement, any other Loan
Document or applicable law (but only to the extent such rights and remedies are
entitled to be exercised under the terms of such documents or law) in respect of
any Potential Challenge and/or Potential Acceleration or otherwise, in each
case, as if the Temporary Waiver had never been granted, each of which rights
and remedies are reserved.

 

Section 2.                                          Amendments.  Effective as of
the date that is one day prior to the first date that the Marble Ridge
Litigation was filed in the District Court of Dallas County, Texas, section
8.01(8) of the Term Loan Credit Agreement shall be deemed amended and restated
in its entirety as follows (with any deleted text indicated textually as:
stricken text and any added text indicated textually

 

--------------------------------------------------------------------------------

(1)         Capitalized terms used but not otherwise defined in this Agreement
shall have the meaning ascribed to such terms in the Transaction Support
Agreement (including the Recapitalization Term Sheet) or the Term Loan Credit
Agreement (prior to giving effect to any amendments or modifications
contemplated in this Agreement), as applicable.

 

--------------------------------------------------------------------------------



 

as double-underlined text); provided, that if this Agreement is terminated other
than in accordance with section 12.04(a), these amendments shall be stricken and
ineffective, shall be of no further force or effect and shall be void ab initio:

 

(8)                                 an involuntary proceeding is commenced or an
involuntary petition is filed in a court of competent jurisdiction seeking:

 

(a)                                 relief in respect of Holdings, the Borrower
or any of the Material Subsidiaries, or of a substantial part of the property or
assets of Holdings, the Borrower or any Material Subsidiary, under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law
and such proceeding or petition continues undischarged, undismissed or unstayed
for 60 calendar days, or an order or decree approving or ordering any of the
foregoing is entered;(2)

 

(b)                                 the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any of the Material Subsidiaries or for a substantial part of the
property or assets of Holdings, the Borrower or any Restricted Subsidiary and
such appointment occurs and continues undischarged, undismissed or unstayed for
60 calendar days from the date of such appointment; or

 

(c)                                  the winding up or liquidation of Holdings,
the Borrower or any Material Subsidiary (except, in the case of any Material
Subsidiary, in a transaction permitted by Section 6.05) and such proceeding or
petition continues undischarged, undismissed or unstayed for 60 calendar days,
or an order or decree approving or ordering any of the foregoing is entered;

 

Section 3.                                          Definitions.  As used in
this Exhibit D, the following terms have the meanings specified below:

 

“Potential Challenge” means each such Default or Event of Default described in
Section 1.01 of this Exhibit D (or any similar action or claim).

 

“Temporary Waiver” means the agreements set forth in Sections 1.01, 1.02 and
1.03 of this Exhibit D.

 

“Termination Event” means the occurrence of any termination of the Transaction
Support Agreement in accordance with its terms.  “Termination Event” as used
with respect to any such termination pursuant to Section 12.01 of the
Transaction Support Agreement shall only mean a termination by the Required
Consenting Term Loan Lenders.

 

--------------------------------------------------------------------------------

(2)  For the avoidance of doubt, bolded and underlined language included in this
draft shows changes to the existing language.

 

--------------------------------------------------------------------------------